Exhibit 10.1

 

﻿

﻿

THIRD AMENDED and RESTATED

LOAN AND SECURITY AGREEMENT

(Hypothecation Facility)

By and Between

ZB, N.A. DBA NATIONAL BANK OF ARIZONA

and

BLUEGREEN/BIG CEDAR VACATIONS, LLC

Dated: September 25,  2020

_________________________________

 

--------------------------------------------------------------------------------

 

 

TABLE OF CONTENTS

Page

﻿

 

 

1

DEFINITIONS

2

1.1

Certain Defined Terms

2

1.2

Other Definitional Provisions

24

2

LOAN COMMITMENT; USE OF PROCEEDS

24

2.1

Loan Commitment

24

(a)

Determination of Advance Amounts

24

(b)

Revolving Nature of Loan

25

(c)

Jumbo Notes Receivable

25

2.2

Continuation of Obligations Throughout Term

25

2.2.1

Other Conditions

25

2.3

Use of Advance

26

2.3.1

Aggregation for Purpose of Determining Shortfall

26

2.3.3

Revolving Facility

26

2.4

Repayment of Loan

26

2.5

Interest

26

2.6

Payments

27

2.7

Minimum Required Payments

27

(a)

Periodic Loan Payments

27

(b)

Maximum Permitted Outstanding Principal Balance

28

(c)

Borrowing Base Maintenance

28

2.8

Prepayment

29

(a)

Prohibitions on Prepayment; Prepayment Premium

29

(b)

Exceptions to Prepayment Prohibitions

30

(c)

Prepayment Premium Payable for Involuntary Prepayments

30

(d)

Prepayment in Connection with Securitization

30

2.9

Loan Fees

31

2.10

Application of Proceeds of Collateral and Payments

31

2.11

Borrower's Unconditional Obligation to Make Payments

31

2.12

Non-Use Fee

31

2.13

Substitute LIBOR Rate

32

3

SECURITY

33

3.1

Grant of Security Interest in Collateral

33

(a)

Grant

33

(b)

Assigned Notes Receivable

33

3.2

Lockbox Collections and Servicing; Reconciliation Reports

34

(a)

Collections

34

(b)

Reports

34

(c)

Notice to Purchasers

34

3.3

Custodial Agent; Backup Servicing Agent

35

3.4

Replacement of Agents

35

3.5

Maintenance of Security

36

3.6

Reserved

36

4

CONDITIONS PRECEDENT TO ADVANCE; METHOD OF DISBURSEMENT

36

4.1

Closing Conditions

36

(a)

Loan Documents

36

(b)

Opinions

36

(c)

Organizational Documents

36

﻿



 

--------------------------------------------------------------------------------

 

 

(d)

Credit Reports; Search Reports

36

(e)

Timeshare Project Due Diligence

37

(f)

Subordinate Debt

37

(g)

Exchange Affiliation

37

(h)

Payment of Expenses

37

(i)

First Right of Refusal

37

4.2

Conditions Precedent and Subsequent to Advance

37

4.2.1

Conditions Precedent

37

(a)

Request for Advance

38

(b)

Timeshare Documents

38

(c)

Receivables Schedules

38

(d)

Promised Improvements

38

(e)

Servicing Agent Confirmation

38

(f)

Report from Custodial Agent

38

(g)

Confirmation of Recording

38

(h)

Event of Default

38

(i)

Representations and Warranties

39

(j)

No Violation of Usury Law

39

(k)

Payment of Fees

39

(l)

Condemnation or Litigation

39

(m)

Other Items

39

4.2.2

Conditions Subsequent

39

4.3

Conditions Satisfied at Borrower's Expense

40

4.4

Disbursement of Advances

40

4.5

No Waiver

40

5

REPRESENTATIONS AND WARRANTIES

40

5.1

Good Standing

40

5.2

Power and Authority; Enforceability

41

5.3

Borrower's Principal Place of Business

41

5.4

Compliance with Legal Requirements

41

5.5

No Misrepresentations

42

5.6

No Default for Third Party Obligations

42

5.7

Payment of Taxes and Other Impositions

42

5.8

Governmental Regulations

42

5.9

Employee Benefit Plans

42

5.10

Securities Activities

42

5.11

Sales Activities

43

5.12

Timeshare Interest Not a Security

43

5.13

Representations as to each Timeshare Project

43

(a)

Title; Prior Liens

43

(b)

Timeshare Plan

43

(c)

Access

44

(d)

Utilities

44

(e)

Amenities

44

(f)

Improvements

44

(g)

Sale of Intervals

44

(h)

Zoning Laws, Building Codes, Etc.

44

(i)

Units Ready for Use

44

5.14

Eligible Notes Receivable

45

5.15

Association; Assessments and Reserves

45

ii



 

--------------------------------------------------------------------------------

 

 

5.16

Title to and Maintenance of Common Areas and Amenities

45

5.17

Reservation System

45

5.18

Litigation and Proceedings

46

5.19

Operating Contracts

46

5.20

Subsidiaries, Affiliates and Capital Structure

47

5.21

Timeshare Program Consumer Documents

47

5.22

Public Reports

47

5.23

Solvency

47

5.24

No Material Adverse Change in Financial Condition

47

5.25

Timeshare Program Governing Documents

47

5.26

Marketing Activities

47

5.27

Brokers; Payment of Commissions

48

5.28

Reserved

48

5.29

Foreign Assets Control Regulations

48

5.30

Contracts with Affiliates; Subordinated Indebtedness

48

5.31

Survival and Additional Representations and Warranties

49

6

COVENANTS

49

6.1

Affirmative Covenants

49

(a)

Good Standing

49

(b)

Compliance with Legal Requirements

50

(c)

Insurance, Casualty and Condemnation

50

(d)

Reports

52

(e)

Subordination of Indebtedness Owing to Affiliates

55

(f)

Payment of Taxes

56

(g)

Payment of Impositions

56

(h)

Further Assurance

56

(i)

Fulfillment of Obligations Under Project and Consumer Documents

56

(j)

Material Increases to Assessments

56

(k)

Maintenance of Timeshare Project and Other Property

56

(l)

Maintenance of Larger Tract

57

(m)

Collection of Receivables Collateral

57

(n)

Loan File

57

(o)

Financial Covenants

57

(p)

Exchange Affiliation

57

(q)

Right to Inspect

57

(r)

Management and Marketing

58

6.2

Negative Covenants

58

(a)

Change in Borrower's Name, Principal Place of Business, Jurisdiction of
Organization or Business

58

(b)

Restrictions on Additional Indebtedness

58

(c)

Ownership and Control

59

(d)

No Sales Activities Prior to Approval

59

(e)

No Modification of Receivables Collateral or Payments by Borrower

59

(f)

No Modification of Timeshare Documents

60

(g)

Maintenance of Larger Tract

60

(h)

Making Loans

60

(i)

Negative Pledge

60

(j)

Continuity of Operations

61

(k)

Prohibited Drug Law Activities

62

6.3

Survival of Covenants

62

iii



 

--------------------------------------------------------------------------------

 

 

7

DEFAULT

62

7.1

Events of Default

62

(a)

Payments

62

(b)

Covenant Defaults

62

(c)

Reserved

63

(d)

Environmental Default

63

(e)

Default by Borrower in Other Agreements

63

(f)

Warranties or Representations

63

(g)

Termination of Borrower

63

(h)

Enforceability of Liens

63

(i)

Creditor or Forfeiture Proceedings

63

(j)

Reserved

64

(k)

Governmental Actions

64

(l)

Bankruptcy

64

(m)

Attachment, Judgment, Tax Liens

64

(n)

Material Adverse Change

64

(o)

Criminal Proceedings

64

(p)

Loss of License

64

(q)

Suspension of Sales

64

(r)

Reserved

65

(s)

Timeshare Documents

65

(t)

Removal of Collateral

65

(u)

Operating Contracts

65

(v)

Vacation Club

65

(w)

Other Defaults

65

7.2

Effect of an Event of Default; Remedies

66

7.3

Application of Proceeds During an Event of Default

68

7.4

Uniform Commercial Remedies; Sale; Assembly of Receivables Collateral

68

(a)

UCC Remedies; Sale of Collateral

68

(b)

Lender's Right to Execute Conveyances

68

(c)

Obligation to Assemble Receivables Collateral

68

(d)

Registration

68

7.5

Application of Proceeds

69

7.6

Lender's Right to Perform

69

7.7

Waiver of Marshalling

69

7.8

Waiver in Legal Actions

69

7.10

Limited Recourse

70

8

COSTS AND EXPENSES; INDEMNIFICATION; DUTIES OF LENDER

72

8.1

Costs and Expenses

72

8.2

Indemnification

73

8.3

Duties of Lender

73

8.4

Delegation of Duties and Rights

73

8.5

Foreign Assets Control

74

8.6

Release and Indemnification

74

9

CONSTRUCTION AND GENERAL TERMS

76

9.1

Payment Location

76

9.2

Entire Agreement

76

9.3

Powers Coupled with an Interest

76

9.4

Counterparts; Facsimile Signatures

76

iv



 

--------------------------------------------------------------------------------

 

 

9.5

Notices

76

9.6

Borrower's Representative

80

9.7

General Submission Requirements

80

9.8

Participation

80

9.9

Successors and Assigns

82

9.10

Severability

82

9.11

Time of Essence

82

9.12

Miscellaneous

82

9.13

Forum Selection; Jurisdiction; Choice of Law

82

9.14

Dispute Resolution

83

9.15

Interpretation

85

9.16

Destruction of Note; Substitute Note

85

9.17

Compliance With Applicable Usury Law

85

9.18

No Relationship with Purchasers

86

9.19

No Joint Venture

86

9.20

Scope of Reimbursable Attorney's Fees

86

9.21

Confidentiality

86

9.22

Relief from Automatic Stay, Etc

87

9.23

Reliance

87

9.24

Limitation of Damages

87

9.25

Waiver of Right of First Refusal

87

9.26

Consents, Approvals and Discretion

88

9.27

USA Patriot Act Notice

88

9.28

Errors and Omissions

88

9.29

Background Statements

88

9.30

Waiver of Defenses and Release of Claims

88

9.31

Document Imaging

89

9.32

Second A&R Loan Agreement

89

9.33

Beneficial Ownership

89

v

﻿

 

 

--------------------------------------------------------------------------------

 

 

THIRD AMENDED AND RESTATED

LOAN AND SECURITY AGREEMENT

(Hypothecation Facility)

﻿

THIS THIRD AMENDED AND RESTATED LOAN AND SECURITY AGREEMENT (together with the
Exhibits and Schedules attached hereto, collectively, this “Agreement”) is made
as of September 25,  2020 by and between BLUEGREEN/BIG CEDAR VACATIONS, LLC, a
Delaware limited liability company (“Borrower”) and ZB, N.A. DBA NATIONAL BANK
OF ARIZONA, a national banking association (“Lender”).

﻿

BACKGROUND

﻿

A.    The Bluegreen Vacation Club (the “Vacation Club”) is a multi-site
timeshare plan established by Bluegreen Vacations Unlimited, Inc. pursuant to
the Vacation Club Trust Agreement and entitles Purchasers who become Owner
Beneficiaries under the Vacation Club Trust Agreement to use any component site
within the Vacation Club, subject to the Vacation Club Trust Agreement and the
rules and regulations governing such occupancy, including, without limitation,
its reservation procedures. 

﻿

B.    Borrower is the developer of the Long Creek Project, the Big Cedar Project
and the Paradise Point Project.  In addition to other component site resorts,
each of the Long Creek Project, the Big Cedar Project and the Paradise Point
Project are component site resorts within the Bluegreen Vacation Club. 

﻿

C.    When a Purchaser purchases a Timeshare Interest in any of the Timeshare
Projects, the purchased Timeshare Interest is conveyed by the Borrower to the
Vacation Club Trustee at the Purchaser's direction as set forth in the Purchase
Contract to be held under the terms of the Vacation Club Trust Agreement.  The
Purchaser thereby is designated an Owner Beneficiary and receives Owner
Beneficiary Rights and appurtenant Vacation Points and is entitled to all the
benefits accruing to Owner Beneficiaries under the Vacation Club Trust
Agreement. 

﻿

D.    If the Borrower provides purchase money financing to the Purchaser, the
Vacation Club Trustee (as the title holder of the purchased Timeshare Interest),
at the direction of the Purchaser, executes the Purchaser Mortgage in favor of
the Borrower to secure such financing.  To the extent that the Purchaser
Mortgage is assigned to Lender in consideration for an Advance, the Lender
becomes an Interest Holder Beneficiary under the Vacation Club Trust Agreement
and is thereby entitled to all of the benefits accruing under the Vacation Club
Trust Agreement to Interest Holder Beneficiaries.

﻿

E.    Borrower and Lender entered into that certain Loan and Security Agreement,
dated as of September 30, 2010, which was amended and restated in its entirety
by that certain First Amended and Restated Loan and Security Agreement
(Hypothecation Facility), dated as of June 30, 2015 (the “First A&R Loan
Agreement”).  The First A&R Loan Agreement was amended and restated in its
entirety by that certain Second Amended and Restated Loan and Security Agreement
(Hypothecation Facility), dated as of September 28, 2017 which was amended in
certain respects pursuant to that certain Letter Agreement between Lender and
Borrower dated April 22, 2020  (collectively, the “Second A&R Loan Agreement”).
 Under the Second A&R Loan Agreement, Lender agreed to make



 

--------------------------------------------------------------------------------

 

 

a revolving loan (defined below as the “Loan”) for purposes of financing
receivables arising from the sale of Timeshare Interests at Bluegreen Wilderness
Club at Big Cedar, Long Creek Ranch at Big Cedar and Paradise Point Resort. 

﻿

F.    In addition to the foregoing Loan, Borrower and Lender were parties to
another loan transaction, the purpose of which is to provide Borrower with an
inventory loan facility (the “Inventory Loan”).  The Inventory Loan was
evidenced by, among other documents, a Second Amended and Restated Loan
Agreement (Inventory Loan) dated September 28, 2017 (as amended from time to
time, the “Inventory Loan Agreement”).  The Inventory Loan has been paid in full
and the Inventory Loan Agreement has been fully released and terminated. 

﻿

G.    Subject to the satisfaction of certain conditions, Lender and Borrower
desire to amend and restate the Second A&R Loan Agreement through the execution
of this Agreement, in order to, inter alia, (i) retain Tranche F, (ii) establish
a new Tranche G and set forth the terms and conditions under which the proceeds
of Tranche G will be advanced and the interest rate at which Tranche G will
accrue,  (iii) release Bluegreen as a guarantor under the Loan, (iv) provide
that the Loan and other obligations thereunder are partially nonrecourse to the
Borrower as set forth in this Agreement, (v) extend the Borrowing Term and the
Maturity Date,  (vi) modify the definition of Eligible Notes Receivable in
certain respects, (vii) lower the Borrowing Base percentage in certain respects
and (viii) modify the Second A&R Loan Agreement and the other Loan Documents in
certain other respects.    

﻿

H.    This Agreement amends, restates and supersedes the Second A&R Loan
Agreement, and upon the full execution and delivery of this Agreement and the
other Loan Documents by all parties thereto, this Agreement shall become
effective and the Second A&R Loan Agreement shall be of no further force or
effect. 

﻿

AGREEMENT

﻿

NOW, THEREFORE, in consideration of the mutual covenants and agreements
contained in this Agreement and the other Loan Documents, and for other good and
valuable consideration, the receipt and adequacy of which are acknowledged, the
parties to this Agreement agree as follows:

﻿

1.    DEFINITIONS

﻿

1.1    Certain Defined Terms.  As used in this Agreement (including any Exhibits
attached hereto) and the other Loan Documents unless otherwise expressly
indicated in this Agreement or the other Loan Documents, the following terms
shall have the following meanings (such meanings to be applicable equally both
to the singular and plural terms defined).

﻿

620/575 FICO Score Notes Receivable:  those Notes Receivable under which the
Purchaser thereof has a FICO Score of less than 620 but equal to or greater than
575.

﻿

Advance:  an advance of the proceeds of the Loan by Lender to, or on behalf of,
Borrower in accordance with the terms and conditions of this Agreement,
including an Availability Advance.

﻿





2

 

--------------------------------------------------------------------------------

 

 

Affiliate:  Any Person:  (a) which directly or indirectly controls, or is
controlled by, or is under common control with such Person; (b) which directly
or indirectly beneficially owns or holds five percent (5%) or more of the voting
stock of such Person; or (c) for which five percent (5%) or more of the voting
stock of which is directly or indirectly beneficially owned or held by such
Person; provided, however, that under no circumstances shall Bluegreen be deemed
an Affiliate of any 5% or greater shareholder of Bluegreen or any Affiliate of
such shareholder who is not a Direct Affiliate (as defined herein) of Bluegreen,
nor shall any such shareholder be deemed to be an Affiliate of Bluegreen.  The
term “control” means the possession, directly or indirectly, of the power to
direct or cause the direction of the management and policies of a Person,
whether through the ownership of voting securities, by contract or
otherwise.  For purposes of this definition, (i) only entities included in
Bluegreen’s GAAP consolidated financial statements shall be Affiliates of
Bluegreen (a “Direct Affiliate”), (ii) Bluegreen shall be deemed to be an
Affiliate of Borrower, and (iii) each of Bluegreen Vacations Unlimited, Inc. and
Big Cedar, L.L.C. shall be deemed an Affiliate of Borrower.

﻿

Agents:  the Servicing Agent, the Lockbox Agent and the Custodial Agent. 
“Agent” means, as the context requires, any one of the Agents.

﻿

Agreement:  this Third Amended and Restated Loan and Security Agreement, as it
may from time to time be amended, supplemented or restated.

﻿

Applicable Advance Rate Percentage:  (i) 80% for Advances of Tranche G, (ii) 80%
for all Availability Advances following the date of this Agreement, (iii) 85% as
the percentage used for purposes of determining the existence a Borrowing Base
Shortfall from the date of this Agreement through the calculation of the
Borrowing Base calculation for September 30, 2020 and (iv) 80% as the percentage
used for purposes of determining the existence a Borrowing Base Shortfall
commencing with the calculation of the Borrowing Base calculation for
October 30, 2020 and thereafter.

﻿

Applicable Usury Law:  the usury law of the state chosen by the parties pursuant
to the terms of Section 9.13 or such other usury law which is applicable if such
usury law is not.

﻿

Articles of Organization:  the charter, articles of incorporation, articles of
organization, operating agreement, joint venture agreement, partnership
agreement, by-laws and any other written documents evidencing the formation,
organization, governance and continuing existence of a non-individual Person.

﻿

Assignment:  a written Collateral Assignment of Notes Receivable and Purchaser
Mortgages and their proceeds, executed by Borrower substantially in the form and
substance of Exhibits A-1,  A-2 and A-3 attached hereto as to each of the
Timeshare Projects, respectively. 

﻿

Availability Advance: an Advance which is made against an Eligible Note
Receivable after the first Advance made against such Note Receivable in an
amount up to eighty percent (80%) of the then-outstanding principal balance of
all Eligible Notes Receivable pledged to Lender minus the unpaid Loan balance.

﻿





3

 

--------------------------------------------------------------------------------

 

 

Backup Servicing Agent:  Concord Servicing Corporation, an Arizona corporation,
as the Backup Servicing Agent, or its successor as Backup Servicing Agent, under
the Backup Servicing Agreement.

﻿

Backup Servicing Agreement:  the agreement dated as of September 30, 2010 among
Lender, Servicing Agent, Borrower and Backup Servicing Agent which provides for
Backup Servicing Agent to perform for the benefit of Lender backup accounting,
reporting and other servicing functions as set forth therein with respect to the
Receivables Collateral, as it may from time to time be amended, supplemented or
restated.

﻿

Bankruptcy Code:  as defined in Section 9.22 hereof.

﻿

Base Rate:  the rates per annum quoted by Lender as Lender's one (1) month LIBOR
rate based upon quotes from the London Interbank Offered Rate from the British
Bankers Association Interest Settlement Rates, as quoted for U.S. Dollars by
Bloomberg, or other comparable services selected by the Lender.  The Base Rate
is not necessarily the lowest rate charged by Lender on its loans.  The one (1)
month LIBOR rate is to be strictly interpreted and is not intended to serve any
purpose other than providing an index to determine the interest rate used
herein.  The LIBOR rate selected by Lender may not necessarily be the same as
the quoted “offer” side in the Eurodollar time deposit market by any particular
institution or service applicable to any interest period.

﻿

Base Rate Determination Date:  two Business Days prior to the last Business Day
of each calendar month.  Notwithstanding the foregoing, the initial Base Rate
Determination Date shall be two Business Days prior to the Effective Date.

﻿

Basic Interest:  as defined in Section 2.5 hereof.

﻿

Basic Interest Rate:  (a) as to Tranche F,  (1) from the date of this Agreement
and subject to the provisions of sub clause (2) of this clause (a), the variable
interest rate per annum, adjusted as of each Base Rate Determination Date, equal
to the Base Rate in effect as of each Base Rate Determination Date, plus 275
basis points, but in no event shall the Basic Interest Rate, as to Tranche F,
exceed the rate permitted by the Applicable Usury Law or fall below 3.50% per
annum and (2) in the event total aggregate Advances of Tranche G exceed
$25,000,000 on or before June 30, 2021, commencing from the first day of the
month thereafter, the variable interest rate per annum, adjusted as of each Base
Rate Determination Date, equal to the Base Rate in effect as of each Base Rate
Determination Date, plus 225 basis points, but in no event shall the Basic
Interest Rate, as to Tranche F, exceed the rate permitted by the Applicable
Usury Law or fall below 3.00% per annum and (b) as to Tranche G, the variable
rate of interest per annum, adjusted as of each Base Rate Determination Date,
equal to the Base Rate in effect as of each such Base Rate Determination Date,
plus 225 basis points, but in no event shall the Basic Interest Rate, as to
Tranche G, exceed the rate permitted by Applicable Usury Law or fall below 3.00%
per annum. 

﻿

Big Cedar Project:  that certain vacation ownership project, commonly known as
Bluegreen Wilderness Club at Big Cedar, located in Ridgedale, Missouri.

﻿





4

 

--------------------------------------------------------------------------------

 

 

Big Cedar Timeshare Association:  Big Cedar Wilderness Club Condominium
Association, Inc., a Missouri corporation not-for-profit, which is the
association established in accordance with the Big Cedar Timeshare Declaration
to manage the Big Cedar Timeshare Program and in which all owners of Timeshare
Interests at the Big Cedar Project will be members.

﻿

Big Cedar Timeshare Declaration:  that declaration of covenants, conditions and
restrictions which has been executed by Borrower, recorded in the real estate
records of the county where the Big Cedar Project is located, and has
established the Big Cedar Timeshare Program.

﻿

Big Cedar Timeshare Management Agreement:    the management agreement from time
to time entered into between the Big Cedar Timeshare Association and the
Timeshare Manager for the management of the Big Cedar Timeshare Program. 

﻿

Big Cedar Timeshare Program:  the program created within the Big Cedar Project
under the Big Cedar Timeshare Declaration by which Persons may own Timeshare
Interests, enjoy their respective Timeshare Interests on a recurring basis, and
share the expenses associated with the operation and management of such program.

﻿

Bluegreen:  Bluegreen Vacations Corporation, a Florida corporation.

﻿

Bluegreen Inc.:  Bluegreen Vacation Club, Inc., a Florida nonprofit corporation,
and its successors and assigns, which was organized and formed to manage and
operate the Vacation Club and with respect to which each Purchaser becomes a
Class A Member thereof upon the purchase of a Timeshare Interest.

﻿

Borrower:  the entity named as Borrower in the introductory paragraph of this
Agreement and, subject to the restrictions on assignment and transfer contained
in the Loan Documents, its successors and assigns.

﻿

Borrower Tangible Net Worth: the amount (determined on a consolidated basis in
accordance with GAAP) set forth under total members' equity in the most recent
year end consolidated balance sheets of Borrower.

﻿

Borrowing Base:  with respect to an Eligible Note Receivable, an amount equal to
Applicable Advance Rate Percentage of the unpaid principal balance of such
Eligible Note Receivable.

﻿

Borrowing Base Certificate a certificate prepared by Borrower substantially in
the form and substance of Exhibit S, attached hereto.

﻿

Borrowing Base Shortfall:  at any time, the amount by which the unpaid principal
balance of the Loan exceeds the aggregate then applicable Borrowing Base of all
Eligible Notes Receivable assigned to Lender.

﻿

Borrowing Term: the period commencing on the Effective Date and ending
on September 25, 2023.

﻿





5

 

--------------------------------------------------------------------------------

 

 

Business Day:  every day on which Lender's offices in the state of Arizona are
open to the public for carrying on substantially all its business functions or
any day which is not a Saturday or Sunday or a legal holiday under the laws of
the State of Missouri, State of Florida or the United States.

﻿

CFPB Compliance Date:  October 3, 2015.

Collateral:  the Receivables Collateral and the collateral pledged to Lender
pursuant to the Security Documents.

﻿

Confirmation of Recording:     the form of Confirmation of Recording from
Borrower's title company to Lender in the form attached hereto as Exhibit K. 

﻿

Custodial Agent:  US Bank National Association or any other Person approved by
Lender in writing as Custodial Agent under the Custodial Agreement.

﻿

Custodial Agreement:  that certain Second Amended and Restated Custodial
Agreement dated June 30, 2015 among Lender, Borrower and Custodial Agent
pursuant to which the Custodial Agent is providing custodial and other services
to the benefit of Lender with respect to Notes Receivable pledged to Lender and
other items of Receivables Collateral, as such agreement may from time to time
be amended, supplemented or restated.

﻿

Customer Service Cancellation:  the cancellation by Borrower of a Note
Receivable as a result of the dissatisfaction by the Purchaser thereunder with
some aspect of his Timeshare Interest purchase.

﻿

Debtor Relief Laws:  any applicable liquidation, conservatorship, bankruptcy,
moratorium, rearrangement, insolvency, reorganization or similar law, proceeding
or device providing for the relief of debtors from time to time in effect and
generally affecting the rights of creditors.

﻿

    Default Rate:  with respect to each of Tranche F and Tranche G, the lesser
of (a) the maximum per annum rate permitted by Applicable Usury Law, and
(b) five percent (5%) per annum in excess of the applicable Basic Interest Rate
not to exceed a maximum per annum rate of eighteen percent (18%). With respect
to monies owed other than under Tranche F and Tranche (for example (without
limitation) reimbursement to Lender for out-of-pocket costs incurred), the
lesser of (a) the maximum per annum rate permitted by Applicable Usury Law, and
(b) five percent (5%) per annum in excess of the then highest Basic Interest
Rate not to exceed a maximum per annum rate of eighteen percent (18%).

    Delinquency Modification:  an amendment or other modification to the terms
and conditions of a Note Receivable resulting from an installment payment
thereunder becoming contractually past due wherein: (a) the remaining term of
such Note Receivables does not exceed 120 months from the date of the
modification, (b) at least one payment thereunder has been made within 30 days
of its due date, as modified, and (c) the monthly trial balance identifies such
Note Receivable as being so modified.

Effective Date:  the date of this Agreement. 

﻿





6

 

--------------------------------------------------------------------------------

 

 

Eligible Note Receivable: a Note Receivable which satisfies the criteria set
forth below as of the date of the applicable Advance (unless another date is
specified, in which case such Note Receivable shall satisfy such criteria as of
such other date):

﻿

(a)    The Note Receivable was created in connection with the credit purchase
and sale of a Timeshare Interest (thereby entitling the Purchaser to Owner
Beneficiary Rights under the Vacation Club Trust Agreement) pursuant to the
applicable Timeshare Program Consumer Documents which, in all material respects,
shall be in the forms attached hereto as Exhibits C-1,  C-2 and C-3 and (as to
each of the Timeshare Projects, respectively) and under the Timeshare Program
Governing Documents approved by Lender;

(b)    The Purchaser thereunder has made a down payment or payments by cash,
check, credit card or otherwise totaling at least 10% of the actual purchase
price (including closing costs) of the related Timeshare Interest (which down
payment may, (i) in the case of Upgrade Note Receivables or conversion in
connection with an Introductory Loan be represented in whole or in part by the
principal payments and down payment made on, as applicable, such related
Original Note Receivable, related Introductory Loan or the related Timeshare
Interest, since its date of origination, or (ii) in the case of an Upgrade or a
conversion in connection with an Introductory Product, be represented in whole
or in part by the amount paid where the Purchaser has paid in full, whether at
the point of sale or otherwise for the original Timeshare Interest or
Introductory Product, as applicable);

(c)    Other than with respect to a Delinquency Modification, the Note
Receivable has an original maturity date of 120 months or less, payable in equal
monthly installments of principal and interest;

(d)    The annual rate of interest applied to the unpaid principal balance of
the applicable Note Receivable (other than those Notes Receivable that are
subject to the Servicemembers Civil Relief Act) is (i) at least a fixed rate of
9.99% per annum for Purchasers with a FICO Score equal to or greater than 750
and (ii) at least a fixed rate of 11.99% per annum for Purchasers with a FICO
Score less than 750 or with no FICO Score.  At all times, the weighted average
interest rate for the entire portfolio of Notes Receivable collaterally assigned
to Lender (including those that are the subject of the Servicemembers Civil
Relief Act) must be at least equal to 13.5% per annum;

(e)    Other than as to 620/575 FICO Score Notes Receivable, No FICO Score Notes
Receivable and Non-Resident Notes Receivable for which no FICO Score is
available, the Purchaser's FICO Score shall not be less than 620;

(f)    The minimum weighted average FICO Score of all Eligible Notes Receivable
assigned to Lender and with respect to which a FICO Score is available, shall be
at least 690.  Other than with respect to a No FICO Score Note Receivable and a
Non-Resident Note Receivable, in no event shall a particular Note Receivable
qualify as an Eligible Note Receivable in the event the FICO Score of the
Purchaser related thereto is less than 575.  In calculating the minimum weighted
average FICO Score, 620/575 FICO Score Notes Receivable shall be included in
such calculation; however, No FICO Score Notes Receivable and Non-Resident Notes
Receivable shall not be included;





7

 

--------------------------------------------------------------------------------

 

 

(g)    Subject to the exception below governing Jumbo Notes Receivable, at the
time of assignment, the principal balance outstanding of any Note Receivable
assigned to Lender shall not exceed $75,000;

(h)    A Note Receivable or multiple Notes Receivable from the same Purchaser
constitute a Jumbo Note Receivable, subject to the limitations set forth in
Section 2.1(c); 

(i)    The Purchaser is not subject to any bankruptcy proceedings, whether
voluntary or involuntary;

(j)    In connection with the initial Advance against such Note Receivable, no
installment payment thereunder is more than 30 days contractually past due as
reflected in the receivables schedule delivered in support of such Advance, as
described in Section 4.2.1(c) hereof and in connection with the delivery of a
Note Receivable to Lender to cure a Borrowing Base Shortfall pursuant to Section
2.7(c), no installment payment thereunder is more than 30 days contractually
past due as reflected in the most recent trial balance delivered to Lender prior
to such delivery. After such Advance or such delivery, no installment payment
thereunder shall become more than 60 days contractually past due (adjusting for
any deferral of installment payments as a result of a Note Receivable being
classified as a Force Majeure Note Receivable);

(k)    Except for the Non-Resident Notes Receivable, the Purchaser is a resident
of the United States of America (including U.S. territories);

(l)    The payment to be received is payable in United States dollars;

(m)    The unpaid principal balance of all Force Majeure Notes Receivable
assigned to Lender does not exceed 5% of the unpaid principal balance of all
Eligible Notes Receivable assigned to Lender and against which Lender has made
an Advance;

(n)    The Purchaser has no claim of any defense, setoff or counterclaim under
the applicable Note Receivable;

(o)    The Note Receivable represents the balance of the sales price of a
Timeshare Interest entitling a Purchaser to Owner Beneficiary Rights under the
Vacation Club Trust Agreement, and the Purchaser of such Timeshare Interest is
not, and no payment of a sum due under the Note Receivable has been made by,
Borrower, an Affiliate, or an officer, director, agent, employee, principal,
broker, creditor (or relative thereof) of Borrower or of any other Person
related to or an Affiliate of Borrower;

(p)    The Timeshare Program Consumer Documents executed by the applicable
Purchaser and all other aspects of the related transaction comply with all
applicable Legal Requirements;

(q)    Each Note Receivable, and related Timeshare Program Consumer Document
(other than the Purchaser Mortgage) to which the related Purchaser is a party
and which requires the signature of such Purchaser has been duly executed by
such Purchaser.  The Purchaser Mortgage has been executed by the Vacation Club
Trustee;





8

 

--------------------------------------------------------------------------------

 

 

(r)    The Unit in which the applicable Timeshare Interest financed by the Note
Receivable is situate and to which the Purchaser has access: (i) has been
completed in compliance with all Legal Requirements, is currently served by all
required utilities, is fully furnished and ready for use, subject to renovations
for improvements from time to time in the ordinary course of maintaining the
Unit; (ii) is covered by a valid permanent and unconditional certificate of
occupancy (or its equivalent) duly issued; (iii) is subject to the terms of the
Timeshare Declaration for the applicable Timeshare Project; and (iv) has been
developed to the specifications provided for in the applicable Purchase
Contract.  All furnishings (including appliances) within the Unit(s) to which
the Purchaser has access have been or will timely be fully paid for and are free
and clear of any lien or other interest by any third party, except for any
furniture leases which contain non-disturbance provisions acceptable to Lender;

(s)    The Unit in which the applicable Timeshare Interest financed by the Note
Receivable is situate has had all taxes, maintenance, special and other
assessments, penalties and fees related thereto paid when due;

(t)    Any and all applicable rescission periods relating to the purchase by the
applicable Purchaser of a Timeshare Interest have expired;

(u)    The Note Receivable is serviced by Bluegreen or its successors or
assigns, or by a wholly owned subsidiary thereof, provided that Lender is given
written notice of the identity of such successor servicing agent prior to such
Person assuming servicing responsibilities;

 (v)    The Note Receivable is secured by a Purchaser Mortgage.  The lien of the
Purchaser Mortgage securing the Note Receivable is or will be a perfected first
priority purchase money mortgage and the related Purchaser Mortgage (i) has been
executed by the Vacation Club Trustee, (ii) will be collaterally assigned of
record to Lender pursuant to the Assignment and a copy of such recorded
Assignment is delivered to the Custodial Agent on or before the expiration of
the Trailing Documents Delivery Date for the subject Advance; and (iii) will
be  fully insured by a Title Policy, when issued, subject only to the Permitted
Encumbrances, in the amount of the Note Receivable, which Title Policy will be
endorsed in the manner specified in the Confirmation of Recording and delivered
to the Custodial Agent on or before the expiration of the Trailing Documents
Delivery Date for the subject Advance;

(w)    All representations, warranties and covenants regarding such Note
Receivable and the Timeshare Program Consumer Documents related thereto and the
matters related thereto as set forth in this Agreement are accurate and Borrower
shall have performed all of its obligations with respect thereto;

(x)    Lender has a valid, perfected first priority lien against and security
interest in the Note Receivable and the related Timeshare Program Consumer
Documents and all payments to be made thereunder, subject to Permitted
Encumbrances;

(y)    The terms of such Note Receivable have not been amended in any way,
including any revisions to the payment provisions to cure any defaults or
delinquencies or a revision that would constitute a downgrade in the type or
quality of the Timeshare Interest purchased by the



9

 

--------------------------------------------------------------------------------

 

 

Purchaser, except in the case of a Permitted Modification, a Force Majeure Note
Receivable or a Delinquency Modification;

(z)    There has been no increase to the applicable interest rate payable on the
Note Receivable as the result of the termination of any automatic payment
option, unless all disclosures required under Regulation Z for such increase
have been properly given by Borrower to Purchaser;

(aa)    The Purchaser is not a “blocked person”, as defined in the Patriot Act
Certificate and Agreement;

(bb)    Each of

(i)        a No FICO Score Note Receivable,

(ii)       a Non Resident Note Receivable,

(iii)      a 620/575 FICO Score Note Receivable, and

(iv)      a Jumbo Note Receivable,

﻿

shall be considered Eligible Notes Receivable, provided that (x) the unpaid
principal balance, in the aggregate, of all (A) No FICO Score Notes Receivable,
(B) Non Resident Notes Receivable, (C) 620/575 FICO Score Notes Receivable, and
(D) Jumbo Notes Receivable, assigned to Lender, does not, without duplication,
exceed 10% of the principal balance of all Eligible Notes Receivable assigned to
Lender and against which Lender has made an Advance, and (xi) such Note
Receivable meets all of the other conditions to qualify as an Eligible Note
Receivable;

﻿

(cc)    In addition to meeting the requirements in subsection (bb) above, a No
FICO Score Note Receivable shall be considered an Eligible Note Receivable only
in the event (i) the unpaid principal balance of all No FICO Score Notes
Receivable assigned to Lender does not exceed 5% of the principal balance of all
Eligible Notes Receivable assigned to Lender and against which Lender has made
an Advance, and (ii) such Note Receivable meets all of the other conditions to
qualify as an Eligible Note Receivable;

(dd)    In addition to meeting the requirement in subsection (bb) above, a
Non‑Resident Note Receivable shall be considered an Eligible Note Receivable
only in the event (i) the unpaid principal balance of all Non-Resident Notes
Receivable assigned to Lender does not exceed 5% of the unpaid principal balance
of all Eligible Notes Receivable assigned to Lender and against which Lender has
made an Advance, (ii) such Note Receivable meets all of the other conditions to
qualify as an Eligible Note Receivable, and (iii) the payment under such
Non-Resident Note Receivable is made by the Purchaser under an “autopay”
program;

(ee)    The Purchaser is personally liable under its Purchase Contract;

(ff)    The Purchaser has become an Owner Beneficiary under the Vacation Club
Trust Agreement;

(gg)    The purchased Timeshare Interest has been conveyed to the Vacation Club
Trustee to be held under the terms of the Vacation Club Trust Agreement;





10

 

--------------------------------------------------------------------------------

 

 

(hh)    The Purchaser is not an Affiliate, officer, director, agent or employee
of Borrower; and

﻿

(ii)    A Note Receivable which has been modified in a manner which qualifies as
a Delinquency Modification shall be considered an Eligible Note Receivable only
in the event (i) the unpaid principal balance of all such Notes Receivable
(modified in a manner which would qualify as a Delinquency Modification) which
have been assigned to Lender does not exceed 2% of the unpaid principal balance
of all Eligible Notes Receivable assigned to Lender and against which Lender has
made an Advance, (ii) after such modification, no installment payment thereunder
is more than 60 days contractually past due and (iii) such Note Receivable meets
all the other conditions to qualify as an Eligible Note Receivable (including
the 13.5% weighted average interest rate requirement set forth in subsection (d)
above).

﻿

Environmental Indemnity:  the Second Amended and Restated Hazardous Substances
Remediation and Indemnification Agreement dated as of even date herewith,
executed and delivered by Borrower and containing representations, warranties
and covenants regarding the environmental condition of each Timeshare Project
and the Collateral, as such agreement may from time to time be amended,
supplemented or restated.

﻿

Event of Default:  as defined in Section 7.1 hereof.

﻿

Executive Order:  as defined in Section 5.29 hereof.

﻿

Existing Indebtedness:  Borrower's existing indebtedness owed to Quorum Federal
Credit Union.

﻿

FICO Score:  a credit risk score determined by the Fair Isaac Company for a
consumer borrower through the analysis of individual credit files.  In the event
that such credit risk scoring program ceases to exist, Lender may select a
successor credit risk scoring program in Lender's discretion. 

﻿

In the event that a Purchaser consists of more than one individual (e.g.,
husband and wife) (a “Purchaser Group”), the FICO Score for such Purchaser Group
shall be based on the highest of the FICO Scores for all individuals who have a
FICO Score in such Purchaser Group.  If all individuals in a Purchaser Group
have no FICO Score, then the Purchaser Group shall be considered to have no FICO
Score.

﻿

Force Majeure Note Receivable  a Note Receivable (a) for which a natural
disaster, epidemic or pandemic (including Covid-19 pandemic), government
mandated shutdown of economy, act of terror or similar occurrences has had a
direct impact on the ability of the related Purchaser to make payments due to
disruption of employment or to place of residence, as reasonably determined by
the Servicing Agent in accordance with the servicing standard and for which the
Servicing Agent has determined, in accordance with the servicing standard, to
defer loan payments for a specified grace period of not more than three (3)
months, (b) which was within the Receivables Loan Borrowing Base and qualified
as an Eligible Note Receivable before the occurrence of such natural disaster or
act of terror, (c) which is identified on the monthly trial balance as a Force
Majeure Note Receivable and (d)



11

 

--------------------------------------------------------------------------------

 

 

which in all other respects qualifies as an Eligible Note Receivable. A Note
Receivable shall no longer be deemed a Force Majeure Note Receivable if the
Purchaser has made two consecutive timely payments following the implementation
of the loan payment deferral described above.

Foreign Assets Control Regulations:  as defined in Section 5.29 hereof.

﻿

GAAP:  generally accepted accounting principles, applied on a consistent basis,
as described in Opinions of the Accounting Principles Board of the American
Institute of Certified Public Accountants and/or in statements of the Financial
Accounting Standards Board which are applicable in the circumstances as of the
date in question.

﻿

Impositions:  all present and future real estate, personal property, excise,
privilege, transaction, documentary stamp and other taxes, charges, assessments
and levies (including non-governmental assessments and levies such as
maintenance charges, association dues and assessments under private covenants,
conditions and restrictions) and any interest, costs, fines or penalties with
respect thereto, general and special, ordinary and extraordinary, foreseen and
unforeseen, of any kind and nature whatsoever which at any time prior to or
after the execution hereof may be assessed, levied or imposed.  Impositions
shall include any and all taxes, withholding obligations, deductions, license or
other fees, assessments, charges, fines, duties, imposts, penalties, or any
property, privilege, excise, real estate or other taxes, charges or assessments
currently or hereafter levied or imposed by any local, state, or federal
governmental authority of the United States upon or in connection with or
measured by the Loan Documents, the Collateral, or the principal or accrued
interest under the Loan, the Prepayment Premium, Loan Fee, Non-Use Fee,
servicing fees, custodial fees, lockbox fees, collection fees or other amounts
payable by Borrower to Lender or to Servicing Agent, Backup Servicing Agent,
Custodial Agent or Lockbox Agent under the Loan Documents or by Purchasers to
Borrower or Lender under the Timeshare Program Consumer Documents.

﻿

Incipient Default:  an event or condition, the occurrence of which would, with a
lapse of time or the giving of notice or both, become an Event of Default.

﻿

Indebtedness:  for any Person, without duplication, the sum of the following:

﻿

(a)    indebtedness for borrowed money;

﻿

(b)    obligations evidenced by bonds, debentures, notes or other similar
instruments;

﻿

(c)    obligations to pay the deferred purchase price of property or services;

﻿

(d)    obligations as lessee under leases which have been or should be, in
accordance with GAAP, recorded as capital leases;

﻿

(e)    obligations of such Person to purchase securities (or other property)
which arise out of or in connection with the sale of the same or substantially
similar securities or property;

﻿

(f)    obligations of such Person to reimburse any bank or other Person in
respect of amounts actually paid under a letter of credit or similar instrument;

﻿





12

 

--------------------------------------------------------------------------------

 

 

(g)    indebtedness or obligations of others secured by a lien on any asset of
such Person, whether or not such indebtedness or obligations are assumed by such
Person (to the extent of the value of the asset);

﻿

(h)    obligations under direct or indirect guaranties in respect of, and
obligations (contingent or otherwise) to purchase or otherwise acquire, or
otherwise to assure a creditor against loss in respect of, indebtedness or
obligations of others of the kinds referred to in clauses (a) though (g) above;
and

﻿

(i)    liabilities in respect to unfunded vested benefits under plans covered by
Title IV of the Employee Retirement Income Security Act of 1974, as amended.

﻿

Insurance Policies:  the insurance policies that Borrower is required to
maintain and deliver pursuant to Section 6.1(c) hereof.

﻿

Interest Holder Beneficiary:  as defined in the Vacation Club Trust Agreement.

﻿

Introductory Loan:  a loan originated in connection with an Introductory
Product.

﻿

Introductory Product:  certain introductory products with FICO scores and
finance terms that are intended to be held in Borrower's portfolio.

﻿

Inventory Loan: defined in the Background Statements.

﻿

Jumbo Notes Receivable:  a Note Receivable or multiple Notes Receivable from the
same Purchaser with a balance that exceeds $75,000, subject to the limitations
set forth in Section 2.1(c) hereof. 

﻿

Legal Requirements:  (a) all present and future judicial decisions, statutes,
regulations, permits, approvals, registrations and licenses or certificates of
any governmental authority (including from any state regulatory agency,
department or division in any jurisdiction in which a Timeshare Project is
located which has the power and authority to regulate timeshare projects in such
jurisdiction) in any way applicable to Borrower or its property, including any
applicable state statute or other law in any jurisdiction where a Timeshare
Project is located which governs the creation and regulation of condominiums in
such jurisdiction, as the same may be amended from time to time, and (b) all
contracts or agreements (written or oral) by which Borrower or its property is
bound or, if compliance therewith would otherwise be in conflict with any of the
Loan Documents, by which Borrower or its property becomes bound with Lender's
prior written consent.

﻿

Lender:  ZB, N.A. dba NATIONAL BANK OF ARIZONA, a national banking association,
and its successors and assigns.

﻿

Limited Recourse Carve-Out Amount: as defined in Section 7.10.  

﻿

Loan:  the revolving line of credit loan made pursuant to this Agreement.  

﻿





13

 

--------------------------------------------------------------------------------

 

 

Loan Documents:  this Agreement, the Note, any and all Subordination Agreements,
the Lockbox Agreement, the Servicing Agreement, the Backup Servicing Agreement,
the Custodial Agreement, the Environmental Indemnity, the Security Documents,
the Patriot Act Certificate and Agreement, and all other documents now or
hereafter executed in connection with the Loan, as they may from time to time be
amended, modified, supplemented or otherwise restated.

﻿

Loan Fee:  as defined in Section 2.9 hereof. 

﻿

Loan File:  with respect to each of the Notes Receivable, all the Timeshare
Program Consumer Documents relating thereto, each duly executed, as applicable,
plus:

﻿

(a)    All guaranties, if any, for the payment of the Notes Receivable and

﻿

(b)    The Title Policy insuring the lien of the Purchaser Mortgage.

﻿

Lockbox Account: the segregated bank account established under the Lockbox
Agreement and under the control of Lender, into which payments under Notes
Receivable constituting part of the Receivables Collateral are collected and
deposited.

﻿

Lockbox Agent:  initially, ZB, N.A. dba NATIONAL BANK OF ARIZONA, a national
banking association, as the Lockbox Agent, or its successor as Lockbox Agent,
under the Lockbox Agreement.

﻿

Lockbox Agreement:  the Lockbox Agreement (Bluegreen/Big Cedar Vacations,
LLC)  dated as of September 22, 2010, as amended by the Amendment No. 1 to
Lockbox Agreement (Bluegreen/Big Cedar Vacations, LLC)  dated as of October 10,
2012, by and between Lender, Borrower and Lockbox Agent, which provides for
Lockbox Agent to collect, through a lockbox, payments under Notes Receivable
constituting part of the Receivables Collateral and to remit them to Lender, as
it may from time to time be amended, supplemented or restated.

﻿

Long Creek Project:  that certain vacation ownership project, commonly known as
Bluegreen Wilderness Club at Long Creek Ranch, located in Ridgedale, Missouri.

﻿

Long Creek Timeshare Association:  Bluegreen Wilderness Club at Long Creek Ranch
Condominium Association, Inc., a Missouri corporation not-for-profit, which is
the association established in accordance with the Long Creek Timeshare
Declaration to manage the Long Creek Timeshare Program and in which all owners
of Timeshare Interests at the Long Creek Project will be members.

﻿

Long Creek Timeshare Declaration:  that declaration of covenants, conditions and
restrictions which has been executed by Borrower, recorded in the real estate
records of the county where the Long Creek Project is located, and has
established the Long Creek Timeshare Program.

﻿

Long Creek Timeshare Management Agreement:  the management agreement from time
to time entered into between the Long Creek Timeshare Association and the
Timeshare Manager for the management of the Long Creek Timeshare Program.





14

 

--------------------------------------------------------------------------------

 

 

﻿

Long Creek Timeshare Program:  the program created within the Long Creek Project
under the applicable Timeshare Declaration by which Persons may own Timeshare
Interests, enjoy their respective Timeshare Interests on a recurring basis, and
share the expenses associated with the operation and management of such program.

﻿

Material Adverse Change:  any material and adverse change in, or a change which
has a material adverse effect upon, any of:

﻿

(a)    the business, properties, operations or condition (financial or
otherwise) of Borrower which, with the giving of notice or the passage of time,
or both, could reasonably be expected to result in either (i) Borrower failing
to comply with any of the financial covenants contained in Section 6.1(o) or
(ii) Borrower's inability to perform its respective obligations pursuant to the
terms of the Loan Documents; or

﻿

(b)    the legal or financial ability of Borrower to perform its obligations
under the Loan Documents and to avoid any Incipient Default or Event of Default;
or

﻿

(c)    the legality, validity, binding effect or enforceability against Borrower
of any Loan Document.

﻿

Maturity Date:  for each of Tranche F and Tranche G, the first to occur of (i)
March 25, 2028 or (ii) the date on which the Loan is required to be repaid
pursuant to the terms of this Agreement. 

﻿

Maximum Loan Amount: $70,000,000.

﻿

Maximum Permitted Outstanding Principal Balance: as defined in Section
2.7(b) hereof.

Minimum Required Timeshare Approvals:  all approvals, registrations and licenses
required from governmental authorities in order to sell and finance Timeshare
Interests and offer them for sale, including a copy of the
registrations/consents to sell, the final subdivision public reports/public
offering statements and/or prospectuses (including the Public Report) and
approvals thereof required to be issued by or used in the jurisdiction where the
applicable Timeshare Project is located and other jurisdictions where Timeshare
Interests have been offered for sale or sold.

﻿

No FICO Score Notes Receivable:  a Note Receivable from a Purchaser who is a
resident of the United States of America but for whom no FICO Score is
available.

﻿

Non-Resident Notes Receivable:  a Note Receivable from a Purchaser who is a
resident of Canada or the United Kingdom.

﻿

Non-Use Fee: as defined in Section 2.12 hereof.

﻿

Note:  the Fifth Amended and Restated Revolving Promissory Note to be made and
delivered by Borrower to Lender in the current face amount of SEVENTY MILLION
DOLLARS ($70,000,000.00) dated as of the Effective Date and made payable to
Lender to evidence the Loan, as it may from time to time be amended,
supplemented or restated.





15

 

--------------------------------------------------------------------------------

 

 

﻿

Note Receivable:  a purchase money promissory note which has arisen out of a
sale of a Timeshare Interest by Borrower to a Purchaser, is made payable by such
Purchaser solely to Borrower, and is secured by a Purchaser Mortgage.

﻿

Obligations:  all obligations, agreements, duties, covenants and conditions of
Borrower to Lender which Borrower is now or hereafter required to Perform under
the Loan Documents.  Without in any way limiting the foregoing, the term
Obligations includes (i) any and all obligations of Borrower to Lender with
respect to the Loan and (ii) any and all obligations of Borrower to Lender
arising under or in connection with any transaction hereafter entered into
between Borrower and Lender which is a rate swap, basis swap, forward rate
transaction, commodity swap, commodity option, equity or equity index swap,
equity or equity index option, bond option, interest rate option, foreign
exchange transaction, cap transaction, floor transaction, collar transaction,
forward transaction, currency swap transaction, cross-currency rate swap
transaction, currency option or any other similar transaction (including any
option with respect to any of these transactions) or any combination thereof,
whether linked to one or more interest rates, foreign currencies, commodity
prices, equity prices or other financial measures, as applicable.

Operating Contracts:  as defined in Section 5.19 hereof.

﻿

Original Note Receivable:  a Note Receivable for which the related Purchaser has
elected to effect and the Borrower has agreed to effect an Upgrade.

﻿

Owner Beneficiary:  the Purchaser under the Purchase Contract who purchases a
Timeshare Interest in a Timeshare Project pursuant to such Purchase Contract and
is thereby designated an Owner Beneficiary under the terms of the Vacation Club
Trust Agreement and entitled to exercise Owner Beneficiary Rights with
appurtenant Vacation Points.

﻿

Owner Beneficiary Rights:  the beneficial rights provided to a Purchaser under
the Vacation Club Trust Agreement, which rights shall specifically include the
rights of performance provided to Owner Beneficiaries by the Vacation Club
Trustee under the Vacation Club Trust Agreement and related documents, which
Owner Beneficiary Rights shall specifically include as an appurtenance thereto
Vacation Points.

﻿

Paradise Point Project: that certain vacation ownership project, commonly known
as Paradise Point Resort, located in Hollister, Missouri.

﻿

Paradise Point Timeshare Association: Paradise Point Resort Property Owners
Association, a Missouri corporation not-for-profit, which is the association
established in accordance with the Paradise Point Timeshare Declaration to
manage the Paradise Point Timeshare Program and in which all owners of Timeshare
Interests at the Paradise Point Project will be members.

﻿

Paradise Point Timeshare Declaration: that declaration of covenants, conditions
and restrictions which has been recorded in the real estate records of the
county where the Paradise Point Project is located, and has established the
Paradise Point Timeshare Program.

﻿





16

 

--------------------------------------------------------------------------------

 

 

Paradise Point Timeshare Management Agreement: the management agreement from
time to time entered into between the Paradise Point Timeshare Association and
the Timeshare Manager for the management of the Paradise Point Timeshare
Program.

﻿

Paradise Point Timeshare Program: the program created within the Paradise Point
Project under the Paradise Point Timeshare Declaration by which Persons may own
Timeshare Interests, enjoy their respective Timeshare Interests on a recurring
basis, and share the expenses associated with the operation and management of
such program.

﻿

Patriot Act Certificate and Agreement:  the First Amended and Restated Patriot
Act Certificate and Agreement dated as of even date herewith  by and among
Borrower and Lender, as amended, supplemented or restated.

﻿

Performance or Perform:  full, timely and faithful payment and performance.

﻿

Permitted Debt:  the meaning given to it in Section 6.2(b) hereof.

﻿

Permitted Encumbrances:  with respect to each Timeshare Project (i) real estate
taxes and assessments not yet due and payable, (ii) exceptions to title which
are approved in writing by Lender (including such easements, dedications and
covenants which Lender consents to in writing after the date of this Agreement),
(iii) those exceptions listed on the Exhibits B-1,  B-2, and B-4 attached hereto
(as to the Big Cedar Project, the Long Creek Project, and the Paradise Point
Project, respectively). 

﻿

Permitted Modification:  an amendment or other modification to the terms and
conditions of a Note Receivable (a) as a result of the Servicemembers Civil
Relief Act, (b) with respect to a one percent (1%) increase or decrease in the
related Note Receivable’s interest rate related to a voluntary or involuntary
election to commence or cease using an automatic payment option, as applicable,
(c) in connection with an Upgrade Note Receivable or (d) in order to make a
correction to fix a typographical error in the documentation executed in
connection with the closing of the related consumer loan, and made in the
ordinary course of business.

﻿

Person:  an individual, general partnership, limited partnership, corporation
(including a business trust), limited liability company, joint stock company,
trust, unincorporated association, joint venture or other entity, or a
government or any political subdivision or agency thereof.

﻿

Prefunding Documents:  those Timeshare Program Consumer Documents identified on
Exhibit A to the Custodial Agreement as “Prefunding Documents” and in the form
required in that Exhibit.

﻿

Prepayment Premium:  an amount to be paid pursuant to Section 2.8 upon a
prepayment of the Loan.

﻿

Prohibited Drug Law Activities:  as defined in Section 6.2(k). 

﻿

Public Report: the approved public report, permit or public offering statement
for the Vacation Club and for the applicable Timeshare Project and the approvals
or registrations for such



17

 

--------------------------------------------------------------------------------

 

 

Timeshare Project, in the jurisdiction in which such Timeshare Project is
located and in each other jurisdiction in which sales of Timeshare Interests are
made or such Timeshare Project is otherwise required to be registered.

﻿

Purchase Contract:  a purchase contract by and between a Purchaser, Bluegreen
Vacations Unlimited Inc. (as “Club Developer”), and Borrower (as “Facilitator”)
pursuant to which Borrower has agreed to sell and a Purchaser has agreed to
purchase a Timeshare Interest in connection with such Purchaser's designation as
an Owner Beneficiary under the Vacation Club Trust Agreement, commonly known as
a Bluegreen Owner Beneficiary Agreement.

﻿

Purchaser:  a person who has executed a Purchase Contract as a purchaser.

﻿

Purchaser Mortgage:  the purchase money deed of trust given to secure a Note
Receivable.

﻿

Receivables Collateral:  (a) the Notes Receivable which are now or hereafter
assigned, endorsed or delivered to Lender pursuant to this Agreement or against
which an Advance has been made, all payments due to become due thereunder, in
whatever form, including cash, checks, notes, drafts and other instruments for
the payment of money;  (b) all rights under all documents evidencing, securing,
guaranteeing or otherwise pertaining to such Notes Receivable, including the
Interest Holder Beneficiary Rights held by Borrower under the Vacation Club
Trust Agreement pertaining to the purchased Timeshare Interests and related
Purchaser Mortgages, and all Title Policies and Purchase Contracts including all
rights of foreclosure, termination, dispossession and repossession thereunder,
all documents, instruments, contracts, liens and security interests related to
such Notes Receivable, all collateral and other security securing the
obligations of any Person under such Note Receivable and all rights and remedies
of whatever kind or nature Borrower may hold or acquire for purpose of securing
or enforcing such Notes Receivable and related Timeshare Program Consumer
Documents (expressly excluding any rights as developer or declarant under the
applicable Timeshare Declaration, the Timeshare Program Consumer Documents or
the Timeshare Program Governing Documents); (c) all deposits, accounts,
instruments, contract rights, general intangibles, chattel paper, documents,
instruments, pre-authorization account-debit agreements, claims and judgments
pertaining to or arising out of any of the foregoing; (d) all proceeds,
property, property rights, privileges and other benefits arising out of the
enforcement of such Notes Receivable or the related Purchaser Mortgages,
Purchase Contracts and other Timeshare Program Consumer Documents, including all
property returned by and reclaimed by or repossessed from Purchasers thereunder;
(e) any lockbox agreements  and the funds contained in any accounts established
pursuant thereto, relating to such Notes Receivable, except amounts deposited in
error; (f)  all rights, now or hereafter existing under any payment
authorization agreements signed or delivered by or on behalf of a Purchaser
under a Note Receivable described in clause (a) above and all accounts and other
proceeds derived therefrom; (g) any rights inuring to Borrower as an
“institutional mortgagee,” an “institutional lender” or a “mortgagee” as
provided in the Timeshare Declaration in connection with any Notes Receivable
described in clause (a) above and the related Purchaser Mortgages pledged to
Lender; (h) all rights of the Borrower to exercise, at any meeting of the
Timeshare Association, the voting rights of a Purchaser whose Note Receivable
has been assigned or delivered to Lender;  (i) all of Borrower's rights to any
insurance policies related to a Timeshare Project, to the extent pertaining to a
Note Receivable assigned to Lender or to the Timeshare Interest securing such
Note Receivable; (j) all computer software, files, books and records of Borrower
pertaining to any of the foregoing clauses (a) through



18

 

--------------------------------------------------------------------------------

 

 

(i), subject to any licensing limitations; (k) the cash and non-cash proceeds of
all of the foregoing, including (whether or not acquired with cash proceeds),
all accounts, chattel paper, contract rights, documents, general intangibles,
instruments, fixtures, and equipment, inventory and other goods; and (l) all
extensions, additions, improvements, betterments, renewals, substitutions,
amendments of any of the foregoing  and the products and proceeds thereof.

﻿

Required Payment Date: the meaning given to it in Section 2.7(b) hereof.

﻿

Reservation System:  the method, arrangement or procedure including any computer
network and software employed for the purpose of enabling or facilitating the
operation of the system which enables each Purchaser to utilize such Purchaser's
right to reserve a use period in a Timeshare Project in accordance with the
provisions and conditions set forth therein.

﻿

Reservation System License:  a non-exclusive license granted by Bluegreen
Resorts Management, Inc. to Lender as of the date of this Agreement entitling
Lender to the non-exclusive license to use the Reservation System upon the terms
and conditions described therein.

﻿

Resolution:  a resolution of a corporation certified as true and correct by an
authorized officer of such corporation, a certificate signed by such members,
the manager or managers and/or the authorized officers of a limited liability
company as may be required by applicable law and by the Articles of Organization
of such limited liability company, or a partnership certificate signed by all of
the general partners of such partnership and such other partners whose approval
is required.

﻿

Second A&R Loan Agreement: defined in the Background Statements.

﻿

Security Documents:  the Assignments, this Agreement, the Reservation System
License, and all other documents now or hereafter securing the Obligations, as
they may be from time to time be amended, supplemented or restated.

﻿

Securitization:  a Note Receivable purchase or financing securitization
transaction or similar conduit transaction, pursuant to which Borrower or any
Affiliate of Borrower sells, transfers, or pledges Notes Receivable to a third
party (other than Borrower or any Affiliate of Borrower) and in connection
therewith, Borrower or any Affiliate of Borrower serves as a “servicer” or
“issuer” rather than a “borrower” with respect to such Notes Receivable;
provided however the portfolio characteristics of the remaining pledged Notes
Receivable (such as weighted average FICO Score, weighted average interest rate
and other measurable characteristics, but exclusive of seasoning) shall be
substantially similar to the characteristics in existence prior to the release
of such Notes Receivable. 

Securitization Prepayment: as defined in Section 2.8(d).  

Servicing Agent:  Bluegreen, as the Servicing Agent, or its successor as
Servicing Agent, under the Servicing Agreement.

﻿

Servicing Agreement:  the First Amended and Restated Servicing Agreement dated
as of even date herewith among Lender, Borrower and Servicing Agent which
provides for Servicing Agent to perform for the benefit of Lender accounting,
reporting and other servicing functions with respect to the Receivables
Collateral, as it may from time to time be amended, supplemented or restated.





19

 

--------------------------------------------------------------------------------

 

 

﻿

Subordination Agreement:  such subordination agreement from a Subordinator
subordinating Indebtedness owed to it by Borrower to all or a part of the
Obligations, whether delivered on or before the Effective Date or thereafter, as
the same may from time to time be amended, supplemented or restated.

﻿

Subordinator:  at any time, a Person (including Big Cedar, L.L.C., a Missouri
limited liability company, Bluegreen Vacations Unlimited, Inc., a Florida
corporation and Bluegreen) then required under the terms of this Agreement to
subordinate Indebtedness owed to it by Borrower or Bluegreen to all or any part
of the Obligations in accordance with the terms of a Subordination Agreement.

﻿

Term:  the duration of this Agreement, commencing on the Effective Date and
ending when all of the payment Obligations have been Performed.

﻿

Threshold Amount: as defined in Section 2.12.

﻿

Timeshare Association:  individually and collectively, as the context requires,
the Big Cedar Timeshare Association, the Long Creek Timeshare Association and
the Paradise Point Timeshare Association.

﻿

Timeshare Declaration:  individually and collectively, as the context requires,
the Big Cedar Timeshare Declaration, the Long Creek Timeshare Declaration and
the Paradise Point Timeshare Declaration.

﻿

Timeshare Interest:  a timeshare fee simple estate in the relevant Timeshare
Project as established and provided in the applicable Timeshare Declaration,
which consists of an undivided interest as tenant in common with other owners in
the relevant Timeshare Program, including the appurtenant exclusive right to
occupy and use a Unit for one or more periods per calendar year or per second
calendar year of one week or a portion of one week, and subject to the then
existing reservation rules and regulations of the applicable Timeshare
Association, if applicable, together with all appurtenant rights and interests,
including without limitation, the right to make reservations pursuant to the
reservation system pertaining thereto, if applicable, and appurtenant use rights
in and to common elements at the relevant Timeshare Project, easements,
licenses, access and use rights in and to all of the facilities at the relevant
Timeshare Project, all of which the Purchaser thereof directs Borrower to
immediately convey to the Vacation Club Trustee and which the Vacation Club
Trustee holds pursuant to the provisions of the Vacation Club Trust Agreement,
at which time, the Purchaser becomes a member and Owner Beneficiary of the
Vacation Club, is identified in a schedule attached to the Vacation Club Trust
Agreement, as amended from time to time to include new Owner Beneficiaries, and
is entitled to certain Owner Beneficiary Rights under the Vacation Club Trust
Agreement and a specific number of Vacation Points corresponding to such rights,
which Vacation Points may be used by the Owner Beneficiary for lodging for
varying lengths of time at various Vacation Club resorts. 

﻿

Timeshare Management Agreement:  individually and collectively, as the context
requires, the Big Cedar Timeshare Management Agreement, the Long Creek Timeshare
Management Agreement and the Paradise Point Timeshare Management Agreement. 

﻿





20

 

--------------------------------------------------------------------------------

 

 

Timeshare Manager:  individually and collectively, as the context requires, the
Person from time to time employed by (i) the Big Cedar Timeshare Association to
manage the Big Cedar Timeshare Program; (ii) the Long Creek Timeshare
Association to manage the Long Creek Timeshare Program and (iii) the Paradise
Point Timeshare Association to manage the Paradise Point Timeshare Program, in
the case of each of the foregoing clauses (i)-(iii), as of the date of this
Agreement, being Bluegreen Resorts Management, Inc., a Delaware corporation.

﻿

Timeshare Program:  individually and collectively, as the context requires, the
Big Cedar Timeshare Program, the Long Creek Timeshare Program and the Paradise
Point Timeshare Program. 

﻿

Timeshare Program Consumer Documents:  the following documents used by Borrower
in connection with the credit sale of Timeshare Interests at a Timeshare
Project:

(a)       Note Receivable (endorsed to Lender's order with recourse pursuant to
the form of endorsement attached hereto as Exhibit J);

(b)       Deed of Trust;

(c)       General Warranty Deed;

(d)       Service Disclosure Statement;

(e)       Good Faith Estimate of Settlement Charges (for sales closing prior to
the CFPB Compliance Date);

(f)       HUD-1 Settlement Statement (for sales closing prior to the CFPB
Compliance Date);

(g)       Truth-in-Lending Disclosure Statement (for sales closing prior to the
CFPB Compliance Date);

(h)       Closing Disclosure (for sales closing on or after the CFPB Compliance
Date;

(i)        Loan Estimate (for sales closing on or after the CFPB Compliance Date
and to the extent required to be delivered under applicable law);

(j)        Bluegreen Owner Beneficiary Agreement and any addendum thereto;

(k)        Assent to Execution of Documents, if applicable;

(l)        Certificate of Purchase of Owner Beneficiary Rights (if such purchase
occurred after January 31, 2006);

(m)      Owner Confirmation Interview (or Biennial Owner Confirmation
Interview);

(n)       Receipt for Timeshare Documents;

(o)       Compliance Agreement;





21

 

--------------------------------------------------------------------------------

 

 

(p)       Credit Application;

(q)       Other than with respect to No FICO Score Notes Receivable and
Non-Resident Notes Receivable, evidence of FICO Score in the form of a truncated
or full credit report; and

(r)       Any Public Offering Statement receipts.

A sample form of each Timeshare Program Consumer Document in connection with the
credit sale of Timeshare Interests at a Timeshare Project is attached hereto as
Exhibits C-1,  C-2, and C-3 (as to each of the Timeshare Projects,
respectively).

﻿

Timeshare Program Governing Documents:  the Public Report, the Timeshare
Declaration, any condominium declarations pertaining to a Timeshare Project, the
Articles of Organization and bylaws for each Timeshare Association and for
Bluegreen Inc., any and all rules and regulations from time to time adopted by
each Timeshare Association and Bluegreen Inc., the Timeshare Management
Agreement, the Vacation Club Trust Agreement, the Vacation Club Management
Agreement, any subsidy agreement by which Borrower is obligated to subsidize
shortfalls in the budget of the Timeshare Program in lieu of paying assessments,
any affiliation agreements,  any amenity agreements and any other existing and
future contracts, agreements or other documents relating to the establishment,
use, occupancy, operation, management, marketing, sale and maintenance of a
Timeshare Project.

﻿

Timeshare Project:  individually and collectively, as the context requires, the
Big Cedar Project, the Long Creek Project and the Paradise Point Project. 

﻿

Title Insurer:  a title company which is acceptable to Lender and issues a Title
Policy, including without limitation, First American Title Insurance Company.

﻿

Title Policy:  in connection with each Purchaser Mortgage which is a part of the
Receivables Collateral, an ALTA lender's policy of title insurance in an amount
not less than the Borrowing Base of the Note Receivable secured by the Purchaser
Mortgage, insuring Borrower's and its successors' and assigns' interest in the
Purchaser Mortgage as a perfected, direct, first and exclusive lien on the
Timeshare Interest(s) encumbered thereby, subject only to the Permitted
Encumbrances, issued by Title Insurer and in form and substance attached hereto
as Exhibits D-1,  D-2, and D-3 (as to each of the Timeshare Projects,
respectively).

﻿

Trading With The Enemy Act:  as defined in Section 5.29 hereof.

﻿

Trailing Documents Delivery Date: as to a particular Advance, the last Business
Day of the first month which occurs no sooner than ninety (90) calendar days
following the making of the subject Advance. 

﻿

Tranche: Tranche F or Tranche G, as the context requires.

﻿

Tranche F: as defined in Section 2.2.1 hereof.    

﻿





22

 

--------------------------------------------------------------------------------

 

 

Tranche G:  as defined in Section 2.2.1 hereof.    

﻿

Unit:  a dwelling unit in a Timeshare Project.

﻿

Upgrade:  the process in which (A) an obligor of an Original Note Receivable
elects to (i)(a) reconvey the existing Timeshare Interest for new Timeshare
Interest (such new Timeshare Interest having a greater dollar value than the
existing Timeshare Interest) and (b) cancel the Original Note Receivable in
exchange for an Upgrade Note Receivable secured by such new Timeshare Interest
or (ii)(a) acquires additional Timeshare Interest and (b) cancels the Original
Note Receivable in exchange for an Upgrade Note Receivable secured by the
existing Timeshare Interest and the additional Timeshare Interest or (B) an
owner of existing Timeshare Interest that is fully paid elects to (i) reconvey
such Timeshare Interest for a new Timeshare Interest (such new Timeshare
Interest having a greater dollar value than the existing Timeshare Interest) or
(ii) acquires additional Timeshare Interest.

﻿

Upgrade Note Receivable: the new Note Receivable originated by the Borrower in
connection with an Upgrade.

﻿

Vacation Club:  defined in the Background Statements.

﻿

Vacation Club Management Agreement:  the management agreement from time to time
entered into between the Vacation Club Trustee and the Vacation Club Manager for
the management of the Vacation Club.

﻿

Vacation Club Manager:  Bluegreen Resorts Management, Inc., a Delaware
corporation, and such other Person from time to time employed by the Vacation
Club Trustee to manage the Vacation Club.

﻿

Vacation Club Trust:  the trust established pursuant to the Vacation Club Trust
Agreement and in accordance with F.S. Ch. 721 (the Florida Vacation Plans and
Timesharing Act).

﻿

Vacation Club Trust Agreement:  means, collectively, that certain Bluegreen
Vacation Club Amended and Restated Trust Agreement, dated as of May 18, 1994, by
and among Bluegreen Vacations Unlimited, Inc., the Vacation Club Trustee,
Bluegreen Resorts Management, Inc. and Bluegreen Vacation Club, Inc., as
amended, restated or otherwise modified from time to time, together with all
other agreements, documents and instruments governing the operation of the
Vacation Club.

﻿

Vacation Club Trustee:  Vacation Trust, Inc., a Florida corporation, in its
capacity as trustee under the Vacation Club Trust Agreement, and its permitted
successors and assigns.

﻿

Vacation Points:  the value placed upon a nightly or weekly occupancy of a
timeshare unit pursuant to the terms of the Purchase Contract, which value may
be set forth within the Demand Balancing Standard (as defined in the Vacation
Club Trust Agreement).

﻿

Ward Financial:  Ward Financial Company, a Pennsylvania corporation.

﻿





23

 

--------------------------------------------------------------------------------

 

 

1.2    Other Definitional Provisions. 

﻿

Capitalized terms used in this Agreement or in any Loan Document which are
defined herein shall have the meanings set forth herein.  Capitalized terms
defined in the Preliminary Statements or elsewhere in this Agreement shall have
the meanings assigned to them at the place first defined.  As used herein, the
term “this Agreement” shall include all exhibits, schedules and addenda attached
hereto, all of which shall be deemed incorporated herein and made a part
hereof.  The definitions include the singular and plural forms of the terms
defined.  Any defined term which relates to a document, instrument or agreement
shall include within its definition any amendments, modifications, supplements,
renewals, restatements, extensions, or substitutions which may have been
heretofore or may be hereafter executed in accordance with the terms hereof and
thereof.  Unless otherwise specified, references to particular section numbers
shall mean the respective sections of this Agreement.

Accounting terms not defined herein will have the respective meanings given to
them under GAAP.  To the extent that the definitions of accounting terms herein
are inconsistent with the meanings of such terms under GAAP, the definitions
contained herein will control. The words “hereof”,  “herein” and “hereunder” and
words of similar import when used in this Agreement will refer to this Agreement
as a whole and not to any particular provision of this Agreement.  In this
Agreement in the computation of periods of time from a specified date to a later
specified date, the word “from” means “from and including” and the words “to”
and “until” each means “to but excluding”, and reference to a numbered or
lettered subdivision of an Article, section or paragraph shall include relevant
matter within the Article, section or paragraph which is applicable to but not
within such numbered or lettered subdivision.  Whenever the words “including”,
 “include”, or “includes” are used in the Loan Documents, they shall be
interpreted in a non-exclusive manner as though the words, “without limitation,”
immediately followed the same.

﻿

2.    LOAN COMMITMENT; USE OF PROCEEDS

﻿

2.1    Loan Commitment.

﻿

(a)    Determination of Advance Amounts.  Lender hereby agrees, if Borrower has
Performed all of the Obligations then due, to make Advances to Borrower in
accordance with the terms and conditions of this Agreement for the purposes
specified in Section 2.3.  The maximum amount of an Advance shall be equal to
(a) the aggregate Borrowing Base for all Eligible Notes Receivable less (b) the
then unpaid principal balance of the Loan; provided, however, at no time shall
the unpaid principal balance of the Loan exceed the Maximum Loan Amount.
Furthermore, Lender hereby agrees, if Borrower has Performed all the Obligations
then due, to make Availability Advances to Borrower in accordance with the terms
and conditions of this Agreement for the purposes specified in Section 2.3.  The
maximum amount of any Availability Advance shall be equal to (a) eighty percent
(80%) of the then‑outstanding principal balance of all Eligible Notes Receivable
pledged to Lender less (b) the unpaid principal balance of the Loan; provided,
however, that at no time shall the unpaid principal balance of the Loan exceed
the Maximum Loan Amount.  In addition to satisfying all of the conditions
precedent to the making of an Advance, as a condition of an Availability
Advance, Borrower shall deliver to Lender a Request for Availability Advance
substantially in the form and



24

 

--------------------------------------------------------------------------------

 

 

substance of Exhibit U attached hereto, together with such other items which are
reasonably necessary to determine satisfaction of the conditions precedent
thereto. 

﻿

(b)    Revolving Nature of Loan.  The Loan is a revolving line of credit;
however, all Advances shall be viewed as a single loan.  Borrower shall not be
entitled to obtain Advances after the expiration of the Borrowing Term unless
Lender, in its discretion, agrees in writing with Borrower to make Advances
thereafter on terms and conditions satisfactory to Lender.

﻿

(c)    Jumbo Notes Receivable.    As set forth above, a Jumbo Note Receivable
constitutes a Note Receivable or multiple Notes Receivable from the same
Purchaser with a balance that exceeds $75,000.  However, for purposes of
calculating the amount of the Advance that may be obtained under such Note or
Notes Receivable that individually (in the case of one Note Receivable) or in
the aggregate (in the case of multiple Notes Receivable) exceeds $100,000 in
unpaid principal balance, and the Borrowing Base with respect to such Note or
Notes Receivable, only the first $100,000 of unpaid principal balance shall be
taken into account.  For example, in a case where a Note Receivable or multiple
Notes Receivable from the same Purchaser have a balance (or aggregate balance)
of $125,000, such Note Receivable or multiple Notes Receivable shall be deemed
to have an unpaid principal balance of $100,000.  In such a circumstance, the
amount of the Advance and the Borrowing Base with respect to such Note or Notes
Receivable, shall equal $80,000 (i.e., $100,000 x 80% = $80,000) and the portion
of unpaid principal balance in excess of $100,000 (in this case, $25,000) shall
not be taken into account.  However, 100% of the payments made under such Jumbo
Notes Receivable shall be paid to Lender as more fully provided in Section
2.7(a) hereof. 

﻿

2.2    Continuation of Obligations Throughout Term.  This Agreement and
Borrower's liability for Performance of the Obligations shall continue until the
end of the Term.

﻿

2.2.1    Other Conditions.  Notwithstanding any provision in this Agreement to
the contrary and subject to the conditions to making Advances set forth in this
Agreement, Lender hereby agrees to advance to Borrower total Loan proceeds not
to exceed an outstanding principal balance equivalent to the Maximum Loan
Amount.  Tranche F (“Tranche F”) (i) constitutes a portion of the Loan, (ii)
constitutes all Advances (including Availability Advances) of the Loan made
prior to the Effective Date that have not yet been repaid and (iii) is referred
to in Lender’s internal records as  “Note _9009”.    Tranche G (“Tranche G”) (i)
constitutes a portion of the Loan, (ii) constitutes all revolving Advances
(including Availability Advances) made on or after the Effective Date and (iii)
is referred to in Lender’s internal records under a note identification number
to be designated after the Effective Date and communicated to Borrower in
writing (which writing may be in the form of an email).  Each of Tranche F and
Tranche G (i) are evidenced by the Note and (ii) constitute a single
loan.  Tranche F does not revolve.  Tranche G is a revolving line of credit loan
facility and as the unpaid principal balance of Tranche F reduces, such
reduction shall enable Borrower to obtain revolving Advances under Tranche G
within the Borrowing Term, subject to all conditions precedent to the making of
such Advance and to the further condition that the outstanding principal balance
of the Loan not exceed the Maximum Loan Amount.  Advances of Tranche G shall be
made subject to the terms and conditions set forth herein governing Advances
(including Section 4.2 hereof), together with the following additional
conditions: 

﻿





25

 

--------------------------------------------------------------------------------

 

 

(i)    In the event the unpaid principal balance of the Loan exceeds the Maximum
Loan Amount, Borrower shall, within five (5) Business Days following written
demand, make payment to Lender in the amount of such excess. 

(ii)    Tranche G Advances shall be made in amounts of not less than $500,000
each (with the exception of the final Advance of Tranche G which may be in an
amount less than $500,000) and shall be made no more frequently than once per
calendar month.

    In addition to the foregoing, Availability Advances shall be made in amounts
of not less than $250,000 each and shall be made no more frequently than once
per calendar month, based upon the Borrowing Base calculation as of the end of
the immediately preceding calendar month.

2.3    Use of Advance.  Borrower will use the proceeds of the Loan only for
working capital, sales, marketing and other proper business purposes as it shall
determine.

﻿

2.3.1    Aggregation for Purpose of Determining Shortfall.    Tranche F and
Tranche G shall be deemed one single loan and the Borrowing Base for each of
Tranche F and Tranche G shall be aggregated for purposes of determining the
existence of a Borrowing Base Shortfall.  In addition, since all Tranches
(inclusive of those tranches in existence under the Second A&R Loan Agreement)
constitute one loan, all Notes Receivable pledged to Lender in connection with
an advance under any such Tranche (inclusive of those tranches in existence
under the Second A&R Loan Agreement) shall secure the prompt payment and
performance of amounts due and owing under all such Tranches.

﻿

2.3.2    No Cross-Collateralization.  For avoidance of doubt, and
notwithstanding anything to the contrary set forth in this Agreement or any
other Loan Document, and other than Lender’s lien on the Collateral, the Loan,
and the Obligations hereunder and under any of the other Loan Documents are not
secured or cross-collateralized by any other properties, interests or assets
whatsoever of the Borrower or any Affiliate of Borrower.  In addition, and for
avoidance of doubt, (a) the prior Inventory Loan was previously paid in full and
any prior cross-collateralization between the Loan and Inventory Loan, as
reflected in the Second A&R Loan Agreement, was eliminated contemporaneously
therewith and (b) the acquisition loan advanced by Lender to certain Affiliates
of Borrower to acquire the Eilan Hotel & Spa is not cross-collateralized with
the Loan.

 

2.3.3    Revolving Facility.  To the extent that any of the Loan Documents
provide that the Loan is a non-revolving loan facility, such Loan Documents are
hereby amended to provide that the Loan is a revolving loan facility pursuant to
the provisions of this Agreement. 

﻿

2.4    Repayment of Loan.  The Loan shall be evidenced by the Note and shall be
repaid in immediately available funds according to the terms of the Note and
this Agreement.

﻿

2.5    Interest.  Except as otherwise provided in the Note or this Agreement,
interest (“Basic Interest”) shall accrue on the unpaid principal balance of the
Loan from time to time outstanding at the Basic Interest Rate.  Basic Interest
is computed on a 365/360 basis; that is, by applying the ratio of the annual
interest rate over a year of 360 days, multiplied by the outstanding principal
balance, multiplied by the actual number of days during the calendar month that
the principal balance is outstanding.  Interest shall accrue on funds as of the
date Lender wires such funds to Borrower or to



26

 

--------------------------------------------------------------------------------

 

 

any escrow agent handling disbursement of an Advance.  Payments of principal and
any other amounts due and payable under the Loan Documents (other than Basic
Interest) shall accrue interest at the Default Rate after the occurrence and
continuation of an Event of Default.  Borrower acknowledges and agrees that the
Default Rate is reasonable in light of the increased risk of collection after
the occurrence and continuation of an Event of Default. 

﻿

2.6    Payments. 

﻿

(a)    All payments of principal, interest and fees on the Loan shall be made to
Lender by federal funds wire transfer as instructed by Lender in immediately
available funds.  If any payment of principal, interest or fees to be made by
Borrower becomes due on a day other than a Business Day, such payment will be
due on the next succeeding Business Day and such extension of time will be
included in computing any interest with respect to such payment.

﻿

(b)    If any installment of interest and/or the payment of principal is not
received by Lender within 10 days after the due date thereof, then in addition
to the remedies conferred upon Lender pursuant to Section 7.2 hereof and the
other Loan Documents, Lender may elect to assess a late charge of 5% of the
amount of the installment due and unpaid, which late charge will be added to the
delinquent amount to compensate Lender for the expense of handling the
delinquency; provided, however, no late charge shall be imposed upon a payment
to repay the Loan upon the Maturity Date or upon acceleration of the
Loan.  Borrower and Lender agree that such late charge represents a good faith
and fair and reasonable estimate of the probable cost to Lender of such
delinquency.  Borrower acknowledges that during the time that any such amount is
in default, Lender will incur losses which are impracticable, costly and
inconvenient to ascertain and that such late charge represents a reasonable sum
considering all of the circumstances existing on the date of the execution of
this Agreement and represents a reasonable estimate of the losses Lender will
incur by reason of late payment.  Borrower further agrees that proof of actual
losses would be costly, inconvenient, impracticable and extremely difficult to
fix.  Acceptance of such late charge will not constitute a waiver of the default
with respect to the overdue installment, and will not prevent Lender from
exercising any of the other rights and remedies available hereunder. 

﻿

2.7    Minimum Required Payments.

﻿

(a)    Periodic Loan Payments.  All payments (i.e., principal, interest, late
charges and fees) made on account of Notes Receivable pledged to Lender shall be
paid to Lender.  On each Business Day, until the Maturity Date or the date on
which the Loan is paid in full, whichever date first occurs, Borrower will pay
or cause to be paid to Lender (through the Lockbox Account in Lender’s name
maintained under the Lockbox Agreement) 100% of all proceeds (except servicing
fee payments and those payments described in Section 3.2(a)(ii)) of the
Receivables Collateral (including all ACH (i.e., automated clearinghouse system)
payments and checks) then collected under the Notes Receivable which constitute
part of the Receivables Collateral.  Such proceeds shall be applied by Lender
against the unpaid principal balance of the Loan on Wednesday of each week and
on the last day of each calendar month, or if not a Business Day, on the next
succeeding Business Day.    Regardless of whether the proceeds of the
Receivables Collateral are sufficient for that purpose, (i) interest on the
principal balance of the Loan from time to time outstanding and accruing during
a



27

 

--------------------------------------------------------------------------------

 

 

particular calendar month shall be due and payable in arrears on the 10th day of
the next succeeding calendar month and (ii) the Loan shall be due and payable in
full on the Maturity Date.

﻿

(b)    Maximum Permitted Outstanding Principal Balance.    In no event shall the
unpaid principal balance of the Loan exceed the following amounts as of the
following required payment dates (each a “Required Payment Date”).  Borrower
shall make any necessary principal payments to Lender, on or before the
applicable Required Payment Date, in order to reduce the unpaid principal
balance to the required amount (the “Maximum Permitted Outstanding Principal
Balance”), in the event collections from the Receivables Collateral (inclusive
of those collections that are to be applied against the unpaid principal balance
of the Loan on the last day of each calendar month pursuant to Section 2.7(a)
hereof) have not been sufficient to reduce the maximum outstanding principal
balance of the Loan to the Maximum Permitted Outstanding Principal Balance prior
to or on the applicable Required Payment Date.  Upon the expiration of the
Borrowing Term, the principal balance of the Loan (inclusive of all unpaid
Tranches) shall be calculated for purposes of calculating the Maximum Permitted
Outstanding Principal Balance.  Subsequent to the expiration of the Borrowing
Term, the Maximum Permitted Outstanding Principal Balance on each Required
Payment Date shall equal the respective percentages set forth below of the
outstanding principal balance of the Loan (inclusive of all unpaid Tranches) at
the expiration of the Borrowing Term. 

﻿

﻿

 

 

Required Payment Date

Maximum Permitted Outstanding

Principal Balance 

(as a percentage of the outstanding principal balance of the Loan at the
expiration of the Borrowing Term)

12 months following expiration of the Borrowing Term

85%

24 months following expiration of the Borrowing Term

70%

36 months following expiration of the Borrowing Term

55%

48 months following expiration of the Borrowing Term

45%

Maturity Date

0%

﻿

(c)    Borrowing Base Maintenance.  If there exists a Borrowing Base Shortfall
during any calendar month for any reason including by reason of the fact that a
particular Note Receivable is no longer an Eligible Note Receivable, then within
twenty (20) days after the date of the Borrowing Base Certificate delivered to
Lender pursuant to Section 6.1(d)(v) showing such Borrowing Base Shortfall,
Borrower will at its sole option either (a) make to Lender a principal payment
in an amount equal to the Borrowing Base Shortfall plus accrued and unpaid
interest on such principal payment or (b) deliver to Lender one or more Eligible
Notes Receivable having an aggregate Borrowing Base not less than the Borrowing
Base Shortfall; provided, however, such Eligible Notes Receivable may have an
aggregate Borrowing Base less than the Borrowing Base Shortfall so long as
Borrower simultaneously pays to lender the difference in cash.  Simultaneously
with the delivery of Eligible Notes Receivable to correct a Borrowing Base
Shortfall, Borrower will deliver to Lender all of the items (except for a
Request for Loan Advance) required to be delivered by Borrower to Lender



28

 

--------------------------------------------------------------------------------

 

 

pursuant to Section 4.2, together with a “Borrower's Certificate” in form and
substance identical to Exhibit E.  Lender will reassign and endorse to Borrower,
without recourse or warranty of any kind, an ineligible Note Receivable if:  (a)
no Event of Default or Incipient Default exists; (b) Borrower has made all
principal payments and Performed all replacement obligations as required above
in connection with the Borrowing Base Shortfall and as a result there is no
Borrowing Base Shortfall; and (c) Borrower has requested Lender in writing to
release the ineligible Note Receivable.  Borrower will prepare the reassignment
document which shall be in form and substance substantially identical to
Exhibits F-1,  F-2, or F-3 (attached hereto), as to each of the Timeshare
Projects, respectively, and will deliver it to Lender for execution. Lender will
send or cause to be sent to Borrower the reassignment document and the Note
Receivable being reassigned within a reasonable time (not to exceed 20 days)
after satisfaction of the conditions precedent specified above.

﻿

In addition to, and not in limitation of the foregoing, and upon the request of
Borrower from time to time otherwise during the Term, but no more frequently
than once per calendar month, Lender will reassign and endorse to Borrower,
without recourse or warranty of any kind, an ineligible Note Receivable if:  (a)
no Event of Default or Incipient Default exists; (b)  there is no Borrowing Base
Shortfall; and (c) Borrower has requested Lender in writing to release such
ineligible Note Receivable.  Borrower will prepare the related reassignment
document which shall be in form and substance substantially identical to
Exhibits F-1,  F-2, or F-3 (attached hereto), as to each of the Timeshare
Projects, respectively, and will deliver it to Lender for execution.  Lender
will send or cause to be sent to Borrower the reassignment document and the Note
Receivable being reassigned within a reasonable time (not to exceed 20 days)
after satisfaction of the conditions precedent specified above.

﻿

2.8    Prepayment.

﻿

(a)    Prohibitions on Prepayment; Prepayment Premium.  Without the prior
written consent of Lender, Borrower shall not be entitled to prepay the Loan
except in accordance with the terms of this Agreement.  Borrower shall have the
option to prepay the Loan in full, or in part, on the condition that Lender has
received not less than 30 days prior written notice of such prepayment and that
Borrower makes the simultaneous payment of a prepayment premium (the “Prepayment
Premium”) equal to the following percentage of that portion of the principal
balance of the Loan being prepaid:

﻿

Period

Prepayment Premium

Prior to the expiration of the Borrowing Term

5%

1 – 12 months after the expiration of the Borrowing Term

3%

13 – 24 months after the expiration of the Borrowing Term

2%

25 – 36 months after the expiration of the Borrowing Term

1%

37 months or more after the expiration of the Borrowing Term

0%

﻿

In the event (i) Lender releases a Note Receivable from its lien on the
expectation that such Note Receivable will be part of a contemplated
Securitization and (ii) such Note Receivable is ultimately not included in such
Securitization, Lender shall have the exclusive right (to the exclusion of other
third-party lenders) to finance such Note Receivable in the event Borrower
desires to hypothecate the same in exchange for a loan advance.  Borrower shall
not hypothecate such Note



29

 

--------------------------------------------------------------------------------

 

 

Receivable to another lender unless and until Borrower has requested, in
writing, an Advance from Lender against such Note Receivables (specifically
identifying such Note Receivables as one which qualifies for the exclusivity in
favor of Lender, as described in this section) and Lender does not make such an
Advance within 30 days after Borrower has satisfied all conditions precedent to
the making of such Advance. 

﻿

No prepayment shall relieve the Borrower of its obligation to make regularly
scheduled payments of principal and interest as required under this Agreement.

﻿

In addition, in the event of (i) a partial prepayment of the Loan subject to the
terms and conditions set forth in this Section 2.8(a), or (ii) a prepayment in
full subject to the terms and conditions set forth in this  Section 2.8(a) or
other repayment in full of the Loan and termination of this Agreement and the
other Loan Documents, Lender shall release its security interest and reassign
and endorse to Borrower, without recourse or warranty of any kind,  such Notes
Receivable, Purchaser Mortgages and other related Collateral collaterally
assigned to Lender under this Agreement or the other Loan Documents, provided
that, if such prepayment is a partial prepayment of the Loan permitted under
this Section 2.8(a) of this Agreement, Lender and Borrower shall mutually agree
as to the collateral pool to be released, so that (i) the quality and nature of
the Notes Receivable, Purchaser Mortgages and other related Collateral from a
credit underwriting standard after such release is materially consistent (other
than seasoning) with the quality and nature of the Notes Receivable, Purchaser
Mortgages and other related Collateral from the credit underwriting standard
that existed immediately prior to such partial prepayment and release, (ii)
there is no Borrowing Base Shortfall, and (iii) no Incipient Default or Event of
Default will result from such release.  All releases by Lender to Borrower shall
be (a) in form reasonably satisfactory to Lender, and (b) at the Borrower’s cost
and expense.  Borrower will prepare the related reassignment and release
documents and will deliver them to Lender for execution. Lender will send or
cause to be sent to Borrower the reassignment and related release documents and
the Notes Receivable being reassigned within a reasonable time (not to exceed 20
days) after satisfaction of the conditions precedent specified above. 

﻿

(b)    Exceptions to Prepayment Prohibitions.  Notwithstanding anything in
Section 2.8(a) to the contrary, the following prepayments shall not require the
payment of the Prepayment Premium:  (i) principal payments scheduled under the
Note including those payments required pursuant to Section 2.7; (ii) prepayments
of the Loan resulting from prepayments of the Collateral by Purchasers which
have not been solicited by Borrower in breach of the terms and conditions of
Section 6.2(e); or (iii) prepayments resulting from the acceleration of the Loan
under the Loan Documents.  Any such prepayment shall not relieve Borrower of its
obligation to make all regularly scheduled payments due under the Loan
Documents. 

﻿

(c)    Prepayment Premium Payable for Involuntary Prepayments.  The Prepayment
Premium shall be payable if the prepayment of the Loan is voluntary but shall
not be required because repayment of the Loan has been accelerated pursuant to
any of Lender's rights under the Loan Documents (including any right to
accelerate following casualty or condemnation or when an Event of Default
exists).

﻿

(d)    Prepayment in Connection with Securitization.  If Borrower conducts a
Securitization of its Notes Receivable, and some or all of the proceeds of such
Securitization are used



30

 

--------------------------------------------------------------------------------

 

 

to make a prepayment, whether in full, or in part, of the Loan (each such
instance a “Securitization Prepayment”), the obligation to pay a Prepayment
Premium (if applicable) in connection with such prepayment shall be deferred for
a period of twelve (12) months following such prepayment. If Borrower obtains
aggregate Advances under the Loan of at least $15,000,000 within twelve (12)
months after the date of the applicable Securitization Prepayment, then no
Prepayment Premium shall be due or payable in connection with such
Securitization Prepayment.   If Borrower does not obtain aggregate Advances
under the Loan of at least $15,000,000 within twelve (12) months after the date
of the applicable Securitization Prepayment, then a  Prepayment Premium (in the
percentage amount applicable at the time of the Securitization Prepayment) shall
be payable within ten (10) Business Days following the expiration of such twelve
(12) month period.    

﻿

2.9    Loan Fees.    On the Effective Date, Borrower shall pay to Lender a loan
fee (the “Loan Fee”) in the amount of $175,000 and such payment shall be a
condition to the closing of the Loan.  Borrower confirms that the Loan Fee has
been fully earned.  Regardless of whether Borrower repays or is required to
repay the Loan prior to the end of the Maturity Date, Borrower will not be
entitled to any refund of all or any portion of the Loan Fee.  

﻿

2.10    Application of Proceeds of Collateral and Payments.  Notwithstanding
anything in the Loan Documents to the contrary, the amount of all payments or
amounts received by Lender with respect to the Loan (other than those payments
described in Section 3.2(a)(ii)) shall be applied in the following order of
priority:  (a) to any past due payments of interest on the Loan and to accrued
interest on the Loan through the date of such payment, including any interest at
the Default Rate; (b) to any late fees, examination fees and expenses,
collection fees and expenses and any other fees and expenses due to Lender in
its capacity as Lockbox Agent or otherwise under the Loan Documents in
connection with the Loan; (c) to the unpaid principal balance of Tranche F until
the Tranche F principal balance is reduced to zero; and (d) to the unpaid
principal balance of Tranche G until the Tranche G principal balance is reduced
to zero.  In calculating interest and applying payments as set forth above:  (i)
interest on the Loan shall be calculated and collected through the date payment
is actually received by Lender; (ii) interest on the outstanding balance of the
Loan shall be charged during any grace period permitted under the Loan
Documents; (iii) at the end of each month, at the reasonable discretion of
Lender, all past due interest and other past due charges provided for under the
Loan Documents with respect to the Loan shall be added to the principal balance
of the Loan; and (iv) to the extent that Borrower makes a payment or Lender
receives any payment or proceeds of the Collateral for Borrower's benefit that
is subsequently invalidated, set aside or required to be repaid to any other
Person, then, to such extent, the Obligations in connection with the Loan shall
be revived and continue as if such payment or proceeds had not been received by
Lender and Lender may adjust the Loan balance as Lender, in its discretion,
deems appropriate as indicated under the circumstances.  The provisions of this
Section 2.10 are also subject to the parties' rights and obligations under the
Loan Documents as to the application of proceeds of the Collateral following an
Event of Default.

﻿

2.11    Borrower's Unconditional Obligation to Make Payments.  Whether or not
the proceeds from the Receivables Collateral shall be sufficient for that
purpose, Borrower will pay when due all payments required to be made pursuant to
any of the Loan Documents, Borrower's obligation to make such payments being
absolute and unconditional. 

﻿

2.12    Non-Use Fee.  If during any calendar month between the period beginning
after the Effective Date and ending on the last day of the calendar month in
which the Borrowing Term expires,



31

 

--------------------------------------------------------------------------------

 

 

the highest unpaid principal balance of the Loan during such calendar month is
at any time less than the applicable threshold amount shown on the chart below
(the “Threshold Amount”), then within five Business Days following the end of
any such calendar month, Borrower shall pay to Lender a non-use fee (the
“Non-Use Fee”) of one-half percent (.5%) per annum on the positive difference
between the applicable Threshold Amounts and the largest unpaid principal
balance during such calendar month then ended under the Loan.  However, in the
event the unpaid principal balance of this Loan is equal to or greater than the
applicable Threshold Amount during such calendar month, then no Non‑Use Fee
shall be due and payable.  

﻿

Time Period (during the Borrowing Term assuming that no Securitization has
occurred)

Threshold Amount 

From the Effective Date through December 31, 2020

$30,000,000

From January 1, 2021 through August 31, 2021

$45,000,000

September 1, 2021 through the last day of the calendar month in which the
Borrowing Term expires

$35,000,000

At all times following the last day of the calendar month in which the Borrowing
Term expires

$0

﻿

Time Period (during the Borrowing Term assuming that a Securitization has
occurred).  To the extent there is an inconsistency between this chart and the
chart appearing immediately above, this chart shall prevail.

Threshold Amount 

Through the last day of the calendar month which occurs twelve (12) months
following the closing of a Securitization

$0

From the first day of the calendar month that occurs thirteen (13) months
following the closing of the Securitization through the last day of the calendar
month which occurs twenty-four (24) months following the closing of a
Securitization

$15,000,000

From the first day of the calendar month that occurs twenty-five (25) months
following the closing of the Securitization through the last day of the calendar
month in which the Borrowing Term expires

$35,000,000

At all times following the last day of the calendar month in which the Borrowing
Term expires

$0

﻿

2.13    Substitute LIBOR Rate  If Lender determines, in its reasonable
discretion, that the LIBOR base rate (“Index”) (i) has been or imminently will
be discontinued, (ii) is no longer an industry-accepted reference rate for loans
of a similar type to the Loan and/or has been superseded by an alternative
reference rate, or (iii) is no longer representative or may not be used pursuant
to a public statement by the administrator of the Index or other regulatory
authority (e.g., the Federal Reserve), in each case with respect to any type of
loan or transaction, then Lender may select an alternative reference rate, which
may reflect adjustments to the related spread or margin, but which shall closely
approximate the Pre-Substitute Rate (collectively, the “Substitute Index Rate”),
to be used in lieu of the LIBOR-based interest rate set forth in this Agreement
(the “Pre-Substitute Rate”). 





32

 

--------------------------------------------------------------------------------

 

 

Lender and Borrower acknowledge that the discontinuation of the Index is a
future event over which neither Lender nor Borrower has influence but which will
necessarily affect the Pre‑Substitute Rate.  Accordingly, Lender shall use
reasonable efforts to select a Substitute Index Rate that Lender in good faith
believes is a practical means of preserving the parties’ intent relative to the
economics of the Pre-Substitute Rate.  Notwithstanding the foregoing, the
parties acknowledge that, initially and/or over time, the Substitute Index Rate
will differ from the Pre‑Substitute Rate.  In selecting the Substitute Index
Rate, Lender shall consider to what extent and the manner in which
industry-accepted substitutes for the Index have been established, and the
parties acknowledge that different Substitute Index Rates may be selected for
different types of loans and transactions.  Borrower agrees that Lender shall
not be liable in any manner for its selection of a Substitute Index Rate,
provided that Lender makes such selection in good faith. 

The Substitute Index Rate shall be used in lieu of the Pre-Substitute Rate, and
all references in this Agreement to the Pre-Substitute Rate shall be deemed to
refer to the Substitute Index Rate, effective as of the date specified by Lender
in a written notice given by Lender to Borrower.  To the extent practicable,
such notice shall be given at least 30 days prior to the effective date.  The
Substitute Index Rate shall remain in effect from the effective date set forth
in such notice until the Maturity Date, as such may be extended, unless such an
instance occurs where the Substitute Index Rate is no longer available, in which
case the provisions of this section will again apply for purposes of replacing
the Substitute Index Rate.

3.    SECURITY

﻿

3.1    Grant of Security Interest in Receivables Collateral. 

﻿

(a)     Grant.  To secure the payment and Performance of all of the Obligations,
Borrower hereby grants to Lender a security interest in and collaterally assigns
to Lender the Receivables Collateral.  Subject to Permitted Encumbrances, such
security interest shall be absolute, continuing, perfected, direct, first,
exclusive and applicable to all existing and future Receivables Collateral, and
shall secure all the Advances and all of the Obligations.  All liens and
security interests shall be first priority liens and security interests, subject
to Permitted Encumbrances.  Borrower and Lender hereby agree that this Agreement
shall be deemed to be a security agreement under the Uniform Commercial Codes of
the State of Arizona, the State of Delaware and the State of
Missouri.  Accordingly, in addition to any other rights and remedies available
to Lender hereunder, Lender shall have all the rights of a secured party under
the Arizona, Delaware and Missouri Uniform Commercial Codes.

﻿

(b)    Assigned Notes Receivable.  Borrower will collaterally assign, endorse to
Lender, with full recourse, and deliver to Lender or, at Lender's request, to
Lender's Custodial Agent all Notes Receivable which are part of the Receivables
Collateral. A copy of each Purchase Contract for each Note Receivable pledged to
Lender and all security agreements and the documents collateral thereto shall be
assigned to Lender and delivered to Lender or, at Lender's request, to its
Custodial Agent.  Borrower further warrants and guarantees the enforceability of
the Receivables Collateral.  Lender is hereby appointed Borrower's
attorney-in-fact to take any and all actions in Borrower's name and/or on
Borrower's behalf deemed necessary or appropriate by Lender with respect to the
remittance of payments (including the endorsement of payment items) received on
account of the Receivables



33

 

--------------------------------------------------------------------------------

 

 

Collateral.  Borrower authorizes Lender to file a UCC‑1 Financing Statement in
the form attached to a pre-approved pre-filing authorization letter and confirms
Lender's authority to pre‑file the UCC‑1 Financing Statement as of the date of
the pre‑filing authorization letter.

﻿

3.2    Lockbox Collections and Servicing; Reconciliation Reports. 

﻿

(a)    Collections. 

﻿

(i)    Lockbox Agent shall deposit payments on the Notes Receivable constituting
part of the Receivables Collateral and remit those collected payments to Lender
on each Business Day according to the terms of the Lockbox Agreement, at
Borrower's sole cost and expense.  Lender shall apply such payments against the
Loan on Wednesday of each week and on the last day of each calendar month, or if
not a Business Day, on the next succeeding Business Day.  Payments shall not be
deemed received by Lender until Lender actually receives such payments from
Lockbox Agent.  Servicing Agent shall perform the monthly reporting services
required by Lender with regard to the Receivables Collateral as set forth in the
Servicing Agreement, all at Borrower's sole cost and expense.

﻿

(ii)    In the event that the collections received by Lender include payments
for items other than principal and interest payable under the Notes Receivable
assigned to Lender (e.g., tax and insurance impounds, maintenance and other
assessment payments, late charges, “NSF” or returned check charges, etc.),
Lender shall remit such other payments back to Borrower no more frequently than
once per calendar month provided that (i) no Event of Default or Incipient
Default exists, (ii) Borrower requests in writing that Lender remit such other
payments back to Borrower, (iii) Borrower specifically identifies (inclusive of
the amount of) such other payments, (iv) Borrower provides Lender with back-up
to support the claim that such payments should not be part of the proceeds of
Collateral, and (v) if such amount is actually remitted to Borrower, then Lender
may adjust the Loan balance to reflect such remittance.

﻿

(b)    Reports.  Lender may, upon written notice to Borrower and Servicing
Agent, request a written reconciliation from Borrower and Servicing Agent
reconciling the difference between the payments actually received by Lockbox
Agent during the subject month and the payments stated in the servicing report
to have been made by the Purchasers under Notes Receivable assigned to
Lender.  Borrower shall provide and shall cause Servicing Agent to provide
Lender with such servicing report within 10 Business Days of Borrower's receipt
of Lender's request.  To the extent that Lender is not satisfied, in its sole
and absolute discretion, with said servicing report, then upon written notice to
Borrower, Borrower shall pay to Lender within 5 Business Days of such notice the
amount by which the payments stated in the servicing reports to have been made
by the Purchasers under the Notes Receivable assigned to Lender exceed the
payments actually received by Lockbox Agent during the subject month, which
difference is not reconciled to Lender's reasonable satisfaction. 

﻿

(c)    Notice to Purchasers.

﻿

(i)    Each Purchaser under a Note Receivable assigned to Lender shall be
directed by Borrower or Servicing Agent to make all payments on account of such
Note



34

 

--------------------------------------------------------------------------------

 

 

Receivable (A) by automatic debit to such Purchaser's bank account, to be
initiated by and to be paid to Lockbox Agent; or (B) by check payable to the
order of Borrower and mailed to the Lockbox Agent at the address specified in
the Lockbox Agreement;

﻿

(ii)    In addition, upon the occurrence and continuance of an Event of Default,
Borrower hereby grants to Lender a power of attorney, by and on behalf of
Borrower and in the name of Borrower and at Borrower's cost, to give notice in
writing or otherwise, in such form or manner as Lender may deem advisable in its
sole discretion, to each Purchaser of such assignment in favor of Lender with
direction to make all payments on account of such Purchaser's Note Receivable in
accordance with such instructions as Lender may deem advisable in its sole
discretion.  This power of attorney is coupled with an interest and is
irrevocable.

﻿

(iii)    Borrower authorizes Servicing Agent (but Servicing Agent shall not be
obligated) to communicate at any time and from time to time with any Purchaser
or any other Person primarily or secondarily liable under a Note Receivable
assigned to Lender with regard to the lien of Lender thereon and any other
matter relating thereto and to request from such Purchaser or other Person any
information related thereto.

﻿

3.3    Custodial Agent; Backup Servicing Agent.  The Custodial Agent shall act
as Lender's exclusive agent to maintain custody of the Notes Receivable and
other Receivables Collateral and to assist in the perfection of Lender's liens
in the Notes Receivable and other Receivables Collateral.  Borrower agrees not
to interfere with the Custodian's performance of its duties under the Custodial
Agreement or to take any action that would be inconsistent in any way with the
terms of the Custodial Agreement.  Any custodial fees, if any, and the costs and
expenses of the Custodial Agent shall be paid by Borrower.  Borrower shall cause
Servicing Agent to engage the Backup Servicing Agent as a condition of the
closing of the transaction contemplated hereby.  Any backup servicing fees and
the costs and expenses of the Backup Servicing Agent shall be paid by Borrower.

﻿

3.4    Replacement of Agents.  Lender shall have the right at such times as are
provided in the applicable agreement, upon written notice to Borrower, (i) to
transfer the servicing of the Notes Receivable to the Backup Servicing Agent or
to an alternate Qualified Servicing Agent in accordance with the terms of the
Servicing Agreement and/or (ii) to transfer the custodial activities in
connection with Notes Receivable to an alternate qualified Custodial Agent in
accordance with the terms of the Custodial Agreement and/or (iii) to transfer
the backup servicing of the Notes Receivable to an alternate qualified Backup
Servicing Agent in accordance with the terms of the Backup Servicing
Agreement.  The custodial fees, servicing fees, lockbox fees and the costs and
expenses of the Servicing Agent, Backup Servicing Agent, Lockbox Agent and
Custodial Agent shall be timely paid by Borrower.  The determination of a
successor to the then existing Custodial Agent, the then existing Backup
Servicing Agent and the existing Servicing Agent shall be made by the mutual
agreement of the Lender and the Borrower unless there then exists an Event of
Default or, in connection with the appointment of a successor to Bluegreen as
the Servicing Agent, unless there has occurred a Termination Event (as defined
in the Servicing Agreement).  For purposes of this Section 3.4, a “Qualified
Servicing Agent” shall mean a nationally recognized and licensed servicer of
timeshare loan receivables that (a) is actively servicing a portfolio of
timeshare loans with an aggregate principal balance of not less than
$200,000,000, (b) has servicing and collection capabilities for all categories



35

 

--------------------------------------------------------------------------------

 

 

of delinquent and defaulted timeshare loans (including through foreclosure) and
(c) is not the Lender or an Affiliate of the Lender.

﻿

3.5    Maintenance of Security.  Borrower will deliver or cause to be delivered
to Lender and/or the Custodial Agent and will maintain or cause to be maintained
in full force and effect throughout the Term (except as otherwise expressly
provided in such Loan Document), as security for the Performance of the
Obligations, the Security Documents and all other security required to be given
to Lender pursuant to the terms of this Agreement.

﻿

3.6    Reserved.  

﻿

4.    CONDITIONS PRECEDENT TO ADVANCE; METHOD OF DISBURSEMENT

﻿

4.1    Closing Conditions.  The obligation of Lender to consummate the
transaction contemplated by this Agreement is subject to the fulfillment or
waiver of each of the following conditions to the satisfaction of Lender, in the
exercise of its sole discretion:

﻿

(a)    Loan Documents.  Borrower shall have delivered to Lender the Loan
Documents, duly executed, delivered and in form and substance satisfactory to
Lender.

﻿

(b)    Opinions.  Borrower shall have delivered to Lender a favorable opinion or
opinions from independent counsel for Borrower (including Missouri local
counsel) with respect to matters reasonably requested by Lender.

﻿

(c)    Organizational Documents.  Borrower shall have delivered to Lender (i)
updates (from the forms previously delivered) of the Articles of Organization of
Borrower, each Timeshare Association, and (if any) other sureties for the
Obligations and, if applicable, their respective managers, members and partners,
to the extent any such entity is not a natural person; (ii) the Resolutions of
Borrower and (if any) other sureties for the Obligations and, if applicable,
their respective managers, members and partners, to the extent any such entity
is not a natural person, authorizing the execution and delivery of the Loan
Documents, the transactions contemplated thereby and such other matters as
Lender may require; and (iii) a certificate of good standing for Borrower, each
Timeshare Association, and (if any) other sureties for the Performance of the
Obligations and, if applicable, their respective managers, members and partners,
to the extent any such entity is not a natural person, from the state of its
organization and from the states of, as applicable, Florida and Missouri.

﻿

(d)    Credit Reports; Search Reports.  Lender shall have received, in form and
substance satisfactory to Lender, the results of UCC searches with respect to
Borrower, each Timeshare Association, and Bluegreen, and lien, litigation,
judgment and bankruptcy searches for Borrower, Bluegreen and each Timeshare
Association, conducted in such jurisdictions and for such other entities as
Lender deems appropriate in order to verify, among other things, that (i) Lender
has a first priority perfected lien on and security interest in all of the
Collateral, subject to Permitted Encumbrances, (ii) there are no judgments, tax
liens or bankruptcy filings affecting the Borrower, Bluegreen or any Timeshare
Project, and (iii) there is no material litigation outstanding affecting



36

 

--------------------------------------------------------------------------------

 

 

Borrower or Bluegreen (other than as disclosed in Bluegreen's public filings
made with the United States Securities and Exchange Commission).    

﻿

(e)    Timeshare Project Due Diligence.  Borrower shall deliver to Lender the
following due diligence items at least 15 days before the Effective Date (unless
otherwise waived by the Lender in writing), all of which must be satisfactory in
form and substance to Lender in its sole and absolute discretion:

﻿

(i)    Taxes and Assessments.  Copies of the most recent tax bills for
each Timeshare Project and evidence satisfactory to Lender that all taxes and
assessments on each Timeshare Project have been paid. 

﻿

(ii)    Insurance.  A mortgagee/loss payee/additional insured endorsement to
each Insurance Policy or certificate holder designation in favor of Lender or
other proof of insurance as evidenced by a certificate of insurance, reasonably
acceptable to Lender.  The Lender acknowledges that the certificates of
insurance delivered to it prior to or as of the Effective Date are acceptable.

﻿

(iii)    Checklist Items.  Those documents and items of due diligence listed on
the Closing Checklist attached hereto as Exhibit H.

﻿

(f)    Subordinate Debt.  Borrower shall provide Lender with the terms and
conditions of and other details concerning the Indebtedness (if any) which is
intended to be the subject matter of the Subordination Agreement. 

﻿

(g)    Exchange Affiliation.  Borrower shall provide Lender with evidence that
the Vacation Club is affiliated with Resort Condominiums International, LLC,
which affiliation encompasses the Timeshare Projects.

﻿

(h)    Payment of Expenses.  Borrower shall have paid or shall have made
arrangements satisfactory to Lender for the payment of all reasonable costs and
expenses incurred by Lender in connection with the documentation, negotiation,
and closing of the Loan, including any portion of the Loan Fee as may be due on
the Effective Date, all reasonable attorneys' fees and expenses and all
recording fees, taxes, title premiums, and other expenses associated therewith.

﻿

(i)    First Right of Refusal.  Lender shall have received satisfactory evidence
that any first right of refusal rights held by any other lender of Borrower has
been waived with respect to the Loan.

﻿

4.2    Conditions Precedent and Subsequent to Advance. 

﻿

4.2.1    Conditions Precedent.  The following conditions precedent are required
to be satisfied before Lender has any obligation to make an Advance.  All items
to be delivered to Lender in satisfaction of the following conditions shall be
satisfactory in form and substance to Lender in its sole and absolute
discretion:

﻿





37

 

--------------------------------------------------------------------------------

 

 

(a)    Request for Advance.  At least one Business Day prior to the requested
Advance, Borrower shall deliver to Lender a Request for Loan Advance
substantially in the form and substance of Exhibit I attached hereto.

﻿

(b)    Timeshare Documents.  At least ten (10) days prior to the requested
Advance, Borrower shall deliver to the Custodial Agent Prefunding Documents for
each Note Receivable for which an Advance is being requested.

﻿

(c)    Receivables Schedules.  At least five (5) Business Days prior to the
requested Advance, Borrower will deliver to Lender for each Note Receivable with
respect to which Borrower is requesting an Advance, a schedule of the Notes
Receivable which shall show, without limitation, the unpaid principal balance of
each such Note Receivable, the rate of interest at which such Note Receivable
accrues, the FICO Score for the Purchaser under each such Note Receivable, the
weighted average FICO Score, the original term of such Note Receivable, and if
any installment thereunder is past due, the number of days of such
delinquency.  Such schedule shall otherwise be in form and content satisfactory
to Lender.

﻿

(d)    Promised Improvements.  If requested by Lender, Borrower will provide
evidence to Lender that:  (i) all Timeshare Interests which are the subject of
the Notes Receivable against which Lender is making Advances have all on-site
and off-site improvements thereto that are then required to be completed
pursuant to the Timeshare Program Consumer Documents, Timeshare Program
Governing Documents and applicable law and necessary and promised utilities are
available; (ii) all Units and amenities which are required to be provided to
Purchasers obligated on the Notes Receivable with respect to which Borrower is
requesting an Advance pursuant to the Timeshare Program Consumer Documents,
Timeshare Program Governing Documents and applicable law, have been completed in
accordance with all applicable building codes and are fully furnished,
necessarily equipped and will be available for use by Purchasers without
disturbance or termination of their use rights so long as they are not in
default of their obligations under the Notes Receivable; and (iii) all
furnishings in the Units and amenities are owned (or will be owned in accordance
with applicable Legal Requirements) by an owners' association or associations in
which the Purchasers are members, free of charges, liens and security interests
other than the Permitted Encumbrances. 

﻿

(e)    Servicing Agent Confirmation.  If requested by Lender, Borrower will
provide Lender with written confirmation from the Servicing Agent that it has
not received any claim of set-off by the Purchaser under the Note Receivable
against which Lender is making an Advance. 

﻿

(f)    Report from Custodial Agent.  Lender has received a satisfactory
Certification of Custodian from the Custodial Agent pursuant to the Custodial
Agreement with regard to the Notes Receivable which are the subject of the
contemplated Advance.

﻿

(g)    Confirmation of Recording.  Lender has received from Resort Title Agency,
Inc., as agent for the Title Insurer, an electronic copy of the fully executed
Confirmation of Recording with regard to each Purchaser Mortgage against which
Lender is making an Advance.

﻿

(h)    Event of Default.  No Event of Default or Incipient Default has occurred
and is continuing, or would result from such Advance or from the application of
the proceeds therefrom.





38

 

--------------------------------------------------------------------------------

 

 

﻿

(i)    Representations and Warranties.  The representations and warranties of
Borrower contained in the Loan Documents are true and correct in all material
respects on and as of the date of the requested disbursement, before and after
giving effect thereto and to the application of the proceeds therefrom, as
though made on and as of such date.

﻿

(j)    No Violation of Usury Law.  The interest rate applicable to the Advance
(before giving effect to any savings clause) will not exceed the maximum rate
permitted by Applicable Usury Law. 

﻿

(k)    Payment of Fees.  Borrower has paid to Lender the portion of the Loan Fee
and all other fees which are required to be paid at the time of the Advance.

﻿

(l)    Condemnation or Litigation.  There are no condemnation proceedings or
litigation proceedings pending or, to the best of Borrower’s knowledge,
threatened against any Unit or any Timeshare Interest in a Timeshare Project or
against Borrower which would in any way, in Lender's judgment, impair or affect
the full utilization of a Timeshare Project or materially adversely affect a
Timeshare Project, Borrower or the Collateral taken as a whole.

﻿

(m)    Other Items.  If requested by Lender, Borrower has delivered to Lender
such other items which are reasonably necessary to evaluate the request for the
Advance and the satisfaction of the conditions precedent thereto. 

﻿

4.2.2    Conditions Subsequent.  The following conditions are required to be
satisfied following the making of a particular Advance within the time period
set forth below:

﻿

(a)    Title Policy.  On or before the expiration of the Trailing Documents
Delivery Date as to a particular Advance, Borrower will deliver to the Custodial
Agent the Title Policies with respect to the Purchaser Mortgages which are the
subject of such Advance, which policies are to be endorsed in the manner
specified in the Confirmation of Recording and otherwise in the form attached
hereto as Exhibits D-1,  D-2, and D-3, as to each of the Timeshare Projects,
respectively.

(b)    Assignment.  On or before the expiration of the Trailing Documents
Delivery Date as to a particular Advance, Borrower will deliver to the Custodial
Agent a copy of the original recorded Assignment for such Advance substantially
in the form and substance of Exhibits A-1,  A-2 and A-3 (attached hereto), as to
each of the Timeshare Projects, respectively, assigning to Lender the Notes
Receivable and Purchaser Mortgages against which Lender made the subject
Advance. 

(c)    Confirmation of Recording.  On or before the expiration of the Trailing
Documents Delivery Date as to a particular Advance, Borrower will deliver to the
Custodial Agent the Confirmation of Recording from Resort Title Agency, Inc., as
agent for the Title Insurer, with respect to the Purchaser Mortgages against
which Lender made the subject Advance.





39

 

--------------------------------------------------------------------------------

 

 

(d)    Deed of Trust.  On or before the expiration of the Trailing Documents
Delivery Date as to a particular Advance, Borrower will deliver to the Custodial
Agent a copy of the original fully executed, acknowledged and recorded Purchaser
Mortgage securing the Notes Receivable against which Lender made the subject
Advance.

In the event as to a particular Note Receivable, the documents described in
subsections (a), (b), (c) or (d) above are not delivered to the Custodial Agent
prior to the expiration of the applicable Trailing Documents Delivery Date, then
that Note Receivable shall no longer be deemed an Eligible Note Receivable and
if a Borrowing Base Shortfall occurs as a result of such ineligibility, the
provisions of Section 2.7(c) shall be applicable.  Lender shall continue to
collect the proceeds from such ineligible Note Receivable and apply such
proceeds in accordance with the provisions of Section 2.10 until Borrower makes
a written request for a reassignment of such ineligible Note Receivable.  Upon
such written request, Lender will reassign such ineligible Note Receivable to
Borrower under the conditions set forth in Section 2.7(c).  When the documents
described in subsections (a), (b), (c) or (d) above for such Note Receivable are
delivered to the Custodial Agent, then that Note Receivable shall be deemed an
Eligible Note Receivable provided that all other conditions to eligibility are
satisfied.  The monthly Borrowing Base Certificate delivered pursuant to Section
6.1(d)(v) shall specifically exclude from eligibility those Notes Receivable for
which the documents described in subsections (a), (b), (c) or (d) above have not
been delivered to the Custodial Agent on or prior to the expiration of the
applicable Trailing Documents Delivery Date.

4.3    Conditions Satisfied at Borrower's Expense.  The conditions to each
Advance shall be satisfied by Borrower at its expense.

﻿

4.4    Disbursement of Advances.  Each Advance shall be payable to
Borrower.  Each Advance shall be disbursed by wire transfer.  Borrower will pay
Lender's reasonable charge in connection with any wire transfer.  Lender may, at
its option, withhold from each Advance any sum (including costs and expenses)
then due to it under the terms of the Loan Documents or which Borrower would be
obligated to reimburse Lender pursuant to the Loan Documents if first paid
directly by Lender.

﻿

4.5    No Waiver.  Although Lender shall have no obligation to make any Advance
unless and until all of the conditions precedent to such Advance have been
satisfied, Lender may, at its discretion, make such Advance prior to that time
without waiving or releasing any of the Obligations.

﻿

5.    REPRESENTATIONS AND WARRANTIES

﻿

As an inducement to Lender to execute this Agreement, make the Loan, and
disburse the proceeds of the Loan, Borrower represents and warrants to Lender
the truth and accuracy of the matters set forth in this Article 5.

﻿

5.1    Good Standing.  Borrower, Bluegreen, Bluegreen Inc. and each Timeshare
Association are duly organized, validly existing and in good standing under the
laws of its jurisdiction of organization and are in good standing and authorized
to do business in each jurisdiction where at any time the location or nature of
their properties or their business makes such good standing and qualification
necessary, except where the failure to be so qualified will not have a material
adverse effect on the business or financial condition of any such Persons or the
validity or enforceability of any Notes Receivable.  Borrower, Bluegreen,
Bluegreen Inc. and each Timeshare Association have



40

 

--------------------------------------------------------------------------------

 

 

full power and authority to carry on their business and own their
property.  Each Timeshare Association has the full power and authority to
perform its/the obligations under the applicable Timeshare Declaration and its
applicable Timeshare Management Agreement.  The Vacation Club Trustee is duly
organized and validly existing as a corporation under the laws of the State of
Florida.  The Vacation Club is a validly existing multi-site timeshare plan
under F.S. Ch. 721.  The Vacation Club Trust Agreement has been accepted for
filing under F.S. Ch. 721. 

﻿

5.2    Power and Authority; Enforceability.  Borrower has full power and
authority to execute and deliver the applicable Loan Documents and to Perform
the Obligations, and to own, pledge, mortgage, hypothecate and otherwise
encumber and operate its property.  All action necessary and required by
Borrower's Articles of Organization and all other Legal Requirements for
Borrower to obtain the Loan, and for Borrower to execute and deliver the Loan
Documents and all other documents and instruments which have been or will be
executed and delivered in connection with the Loan Documents and to Perform the
Obligations has been duly and effectively taken.  The applicable Loan Documents
are and, to Borrower's knowledge, shall be, legal, valid, binding and
enforceable against Borrower and do not violate the Applicable Usury Law and the
execution and delivery of the applicable Loan Documents by Borrower does not
constitute a default or result in the imposition of a lien under the terms or
provisions of any agreements to which Borrower is a party.  No consent of any
governmental agency or any other Person not a party to this Agreement is or will
be required as a condition to the execution, delivery or enforceability of the
Loan Documents.

﻿

5.3    Borrower's Principal Place of Business.  Borrower's principal place of
business and chief executive office are as follows:   C/O Bluegreen Vacations
Corporation, 4960 Conference North, Suite 100, Boca Raton, Florida,
33431.  During the past five (5) years, Borrower has not been known by any other
name or located in any address other than as set forth in this Agreement.

﻿

5.4    Compliance with Legal Requirements.  Borrower has complied with all Legal
Requirements in all material respects, including all Legal Requirements of the
state in which each Timeshare Project is located and all other jurisdictions in
which Timeshare Interests will be sold or offered for sale.  Without limiting
the generality of the foregoing, Borrower has, to the extent required by its
activities and businesses, fully complied with and shall, throughout the Term,
continue to comply with (a) all of the applicable provisions of (i) the Consumer
Credit Protection Act; (ii) the Truth-in-Lending Act and Regulation Z
thereunder; (iii) the Equal Credit Opportunity Act and Regulation B thereunder;
(iv) Regulation B of the Federal Reserve Board; (v) the Federal Trade
Commission's 3‑day cooling‑off Rule for Door‑to‑Door Sales; (vi) the Federal
Trade Commission Act; (vii) the Interstate Land Sales Full Disclosure Act;
(viii) the Americans With Disabilities Act and related accessibility guidelines;
(ix) the Real Estate Settlement Procedures Act and Regulation X thereunder; (x)
the FTC Privacy Act; (xi) all applicable insurance brokerage or agency
requirements; (xii) the Gramm-Leach-Bliley Act; (xiii) the Fair Debt Collection
Practices Act; (xiv) the Credit Reporting Act; (xv) the Fair Housing Act;
(xvi) the Mail Fraud Statute; (xvii) the Flood Disaster Protection Act of 1973;
(xviii) the Federal Trade Commission's Privacy of Consumer Information Rule,
(xix) the Federal Trade Commission “do-not-call rules”; (xx) USA Patriot Act;
(xxi) the Securities Exchange Act of 1934; (xxii) the federal postal laws;
(xxiii) all applicable state and federal securities laws; (xxiv) all applicable
usury laws; (xxv) all applicable trade practices, home and telephone
solicitation, sweepstakes, anti‑lottery and consumer credit and protection laws;
(xxvi) all applicable real estate sales licensing, disclosure, reporting and
escrow laws; (xxvii) the laws applicable in the State of



41

 

--------------------------------------------------------------------------------

 

 

Missouri governing condominiums, timeshares and time-sharing activities;
(xxviii) all laws, rules and regulations promulgated by the Missouri Department
of Real Estate; (xxix) all amendments to and rules and regulations promulgated
under the foregoing acts or laws; and (xxx) all other applicable federal
statutes and the rules and regulations promulgated under them; and (b) and all
other applicable laws (and the rules and regulations promulgated under them)
relating to timeshare ownership, the establishment of a Timeshare Project, or
the sale, offering for sale, marketing or financing of Timeshare Interests in
them or it. Borrower's marketing and sales practices are in compliance with and,
throughout the Term, will continue to be in compliance with, applicable laws,
including its lead generation techniques. Neither Borrower nor Bluegreen has
been contacted or notified of any Federal Trade Commission or any Department of
Justice inquiry or investigation in connection with marketing and sale of
Timeshare Interests or of any such Attorney General inquiry or investigation
that could reasonably be expected to have a material adverse effect upon the
business or financial condition of Borrower. 

﻿

5.5    No Misrepresentations.  The Loan Documents and all certificates,
financial statements and written materials furnished to Lender by or on behalf
of Borrower in connection with the Loan do not contain as of the date furnished
to Lender any untrue statement of a material fact or omit to state a fact which
materially adversely affects or in the future may materially adversely affect a
Timeshare Project, the Collateral, the business or financial condition of
Borrower, or the ability of Borrower to Perform the Obligations.  All financial
statements furnished to Lender by or on behalf of Borrower in connection with
the Loan will be prepared in accordance with GAAP (other than with respect to
the Borrower’s quarterly financial statements).

﻿

5.6    No Default for Third Party Obligations.  Borrower is not in default under
any other material agreement evidencing, guaranteeing or securing borrowed money
or a receivables purchase financing or in violation of or in default under any
material term in any other material agreement, instrument, order, decree or
judgment of any court, arbitration or governmental authority to which it is a
party or by which it is bound.

﻿

5.7    Payment of Taxes and Other Impositions.  Borrower has filed all tax
returns and has paid all Impositions, if any, required to be filed or paid when
due, including real estate taxes and assessments relating to each Timeshare
Project or the Collateral, unless the same is being appealed or contested in
good faith and unless as a result of such appeal, the execution and enforcement
of such taxes and assessments is stayed pending the outcome of such appeal. 

﻿

5.8    Governmental Regulations.  Borrower is not subject to regulation under
the Investment Company Act of 1940, as the same may be amended from time to
time, or any federal or state statute or regulation limiting its ability to
incur debt or perform the Obligations.

﻿

5.9    Employee Benefit Plans.  Borrower does not maintain any pension,
retirement, profit sharing or similar employee benefit plan that is subject to
the Employee Retirement Income and Security Act of 1974 as the same may be
amended from time to time pursuant to which such entity's contribution
requirement is made concurrently with the employee's contribution. 

﻿

5.10    Securities Activities.  Borrower is not engaged principally, or as one
of its important activities, in the business of extending credit for the purpose
of purchasing or carrying any “margin



42

 

--------------------------------------------------------------------------------

 

 

stock” (as defined in Regulation U of the Board of Governors of the Federal
Reserve System in effect from time to time), and not more than 25% of the value
of the assets of Borrower consists of such margin stock.  Furthermore, none of
the proceeds of the Loan will be used to purchase or carry any “margin stock”
and no portion of the proceeds of the Loan will be extended by Borrower to
others for the purpose of purchasing or carrying margin stock. None of the
transactions contemplated in this Agreement (including the use of the proceeds
from the Loan) will violate or result in the violation of Section 7 of the
Securities Exchange Act of 1934, as amended, or any regulations issued under it,
including Regulations G, T, U and X of the Federal Reserve Board, 12 C.F.R. Part
11.

﻿

5.11    Sales Activities. All Notes Receivable pledged hereunder shall be
derived from Timeshare Interests that have been and will be sold solely in
Missouri and Tennessee, except for those Notes Receivable that are specifically
identified by Borrower, in a separate list to be delivered to Lender on or
before the date of the applicable Advance, to have been sold in jurisdictions
other than Missouri and Tennessee. The foregoing list delivered to Lender shall
specifically identify the jurisdiction in which such Timeshare Interests were
sold. All sales of Timeshare Interests have been and will be made in material
compliance with all Legal Requirements and utilizing a then current Public
Report approved by all applicable regulatory authorities.  All Notes Receivable
and the other Timeshare Program Consumer Documents executed in connection
therewith are enforceable against the Purchaser thereunder, subject to
bankruptcy, insolvency, reorganization, moratorium, equity, and similar rules
and laws, including those affecting the rights of creditors generally.  The
representations and warranties made by Borrower to Lender in this Section 5.11
shall be deemed reaffirmed by Borrower to Lender upon Borrower's delivery of
each Receivables Schedule as contemplated in Section 4.2.1(c) hereof. 

﻿

5.12    Timeshare Interest Not a Security.  Borrower has not sold or offered for
sale any Timeshare Interest as an investment or in any other manner or
jurisdiction that would constitute the sale or the offering for sale of a
“security” under the Securities Act of 1933, the Securities Exchange Act of
1934, any state securities laws, commonly known as “blue sky” laws, or any other
applicable law.

﻿

5.13    Representations as to each Timeshare Project.

﻿

(a)    Title; Prior Liens.  Borrower has good and marketable title to
each unsold Timeshare Interest in a Timeshare Project and to the
Collateral.  There are no liens, security interests, or encumbrances against
such Timeshare Project other than the Permitted Encumbrances and other than
future liens against such Timeshare Project to the extent permitted under
Section 6.2(b) of this Agreement. 

﻿

(b)    Timeshare Plan.  Each Timeshare Project and each Timeshare Programs
therein have been established and dedicated as a timeshare project, in material
compliance with all Legal Requirements and with applicable Timeshare Declaration
and other Timeshare Program Governing Documents, and matters affecting title or
use of such Timeshare Project.  The Vacation Club is in material compliance with
all laws, codes, rules and regulations applicable to it with respect to its
activities in operating the Vacation Club and has obtained all necessary
licenses and registrations required in that regard.

﻿





43

 

--------------------------------------------------------------------------------

 

 

(c)    Access.  Each Timeshare Project (including all amenities) has access over
easements to a publicly dedicated road and all roadways, and parking lots that
serve such Timeshare Project are and will be common elements or easement parcels
under the applicable Timeshare Declaration.

﻿

(d)    Utilities.  Electric, gas, sewer, water facilities and other necessary
utilities are lawfully available in sufficient capacity to service each
Timeshare Project and any easements necessary to the furnishing of such utility
service have been obtained and duly recorded.

﻿

(e)    Amenities.  All amenities promised pursuant to representations,
warranties or covenants contained in the Timeshare Program Governing Documents
are completed and will be provided in accordance therewith.  Such amenities
include those listed in the applicable Timeshare Declaration.  Each Timeshare
Association and each Purchaser of a Timeshare Interest has access to and the use
of all of the amenities and public utilities of such Timeshare Project as and to
the extent provided in the applicable Timeshare Declaration and the Timeshare
Program Governing Documents.

﻿

(f)    Improvements.  All costs arising from the acquisition, installation,
construction and completion of any improvements and the purchase of any
equipment, inventory, or furnishings located in or on each Timeshare Project
have been or will be promptly and timely paid.

﻿

(g)    Sale of Intervals.  Including presale inventory in respect of portions of
a Timeshare Project whose development is in process but not yet completed, and
the corresponding owners, and allowing for cancellations or terminations of
previous sales, the total Timeshare Interests offered for sale or sold will not
exceed the available accommodations at such Timeshare Project. 

﻿

(h)    Zoning Laws, Building Codes, Etc.  Each Timeshare Project, all the
buildings and other improvements in which the Units are situated and all
amenities have been, and Borrower hereby covenants will be, completed in
material compliance with all Legal Requirements, including without limitation
all applicable zoning codes, building codes, health codes, fire and safety
codes, and other applicable laws, including without limitation environmental
laws in a manner that Borrower's failure to so comply would not reasonably be
expected to result in a Material Adverse Change.  All inspections, licenses,
permits required to be made or issued in respect of such buildings and amenities
have been and Borrower hereby covenants will be, made or issued by the
appropriate authorities.  The use and occupancy of such buildings for their
intended purposes is and Borrower hereby covenants will be, lawful under all
applicable laws.  Final certificates of occupancy or the equivalent have been,
or will be,  issued by the appropriate governmental authority and Borrower
hereby covenants will be in effect for each Unit prior to the closing of the
sale of any Timeshare Interest in such Unit.  The timeshare use and occupancy of
Units does not violate or constitute a non-conforming use or require a variance
under any private covenant or restriction or any zoning, use or similar law,
ordinance or regulation affecting the use or occupancy of a Timeshare Project.

﻿

(i)    Units Ready for Use.  Prior to the closing of the sale of any Timeshare
Interest within a Unit, such Unit is fully furnished and, subject to renovations
for improvements from time to time in the ordinary course of maintaining the
Units, ready for use by Purchasers.  All common furnishings (including
appliances) within such Units are and will be owned by Borrower or the



44

 

--------------------------------------------------------------------------------

 

 

applicable Timeshare Association, have been or will be fully paid for, and are
and will be free and clear of any liens or other interests of any third party
including any lessor.

﻿

5.14    Eligible Notes Receivable.  Each Note Receivable which is assigned to
Lender pursuant to this Agreement and against which an Advance is requested or
which is assigned in satisfaction of Borrower's obligations under Section 2.7(c)
shall be an Eligible Note Receivable at the time of assignment.  Borrower has
Performed all of its obligations to Purchasers, and there are no executory
obligations to Purchasers to be Performed by Borrower, except for non-delinquent
and executory obligations disclosed to Purchasers in their Purchase Contracts. 

﻿

5.15    Association; Assessments and Reserves.  When a Purchaser closes the
purchase of a Timeshare Interest, such Purchaser automatically becomes a member
of Bluegreen Inc.  and the Vacation Club Trustee, as the titled owner of the
Timeshare Interest, is designated as the  member of the applicable Timeshare
Association and is entitled to vote on the affairs thereof, subject only to
retaining ownership of a Timeshare Interest.  Each Timeshare Association has (or
will have) authority to levy annual assessments to cover the costs of
maintaining and operating the Timeshare Project to which it pertains.  To
Borrower's knowledge, Bluegreen Inc. and each Timeshare Association are and will
be solvent.  To Borrower's knowledge, levied assessments will be adequate to
cover the current costs of maintaining and operating each Timeshare Project and
to establish and maintain a reasonable reserve for capital improvements.  To
Borrower's knowledge, there will be no events which could give rise to a
material increase in such costs, except for additions of subsequent phases of a
Timeshare Project that will not materially increase assessments.

﻿

5.16    Title to and Maintenance of Common Areas and Amenities.  Except as
otherwise permitted and disclosed by the Timeshare Program Governing Documents
(a) each Timeshare Association or the owners of Timeshare Interests in common
(which interest may be held by the Vacation Club Trustee pursuant to the
Vacation Club Trust Agreement) will at all times own the furnishings in the
Units and all the common areas in the Timeshare Project pertaining to such
Timeshare Association and owners and other amenities which have been promised or
represented as being available to Purchasers in the Timeshare Program Governing
Documents, free and clear of liens and security interests except for the
Permitted Encumbrances; (b) no part of a Timeshare Project is or will be subject
to partition by the owners of Timeshare Interests; and (c) all access roads and
utilities and off-site improvements necessary to the use of each Timeshare
Project will have been dedicated to and/or accepted by the responsible
governmental authority or utility company, or are owned by an association of
owners of property in a larger planned development or developments of which
such Timeshare Project is a part, or are owned by Borrower and subject to the
Purchasers' right of access and use.

﻿

5.17    Reservation System.  The Reservation System is fully operational for its
intended purpose.  The Reservation System shall continue in operation and shall
be available to all Purchasers to assure their ability to make reservations and
exercise their use rights in respect of a Unit in the applicable Timeshare
Project, subject to compliance with the applicable Timeshare Program Consumer
Documents and the applicable Timeshare Program Governing Documents.  Borrower
acknowledges the significance of the Reservation System to the ability of the
applicable Timeshare Project to operate properly and allow Purchasers to make
reservations and exercise use rights.  On the Effective Date and continuing for
the balance of the Term, Borrower agrees to cause Bluegreen Resorts



45

 

--------------------------------------------------------------------------------

 

 

Management, Inc. to grant Lender a non-exclusive license to use the Reservation
System pursuant to a license agreement in form substantially similar to that set
forth in Schedule 5.17.  Lender acknowledges that Lender has received a
non-exclusive license to use the Reservation System consistent with the form of
license agreement attached hereto as Schedule 5.17. 

﻿

5.18    Litigation and Proceedings.    Other than as disclosed in Exhibit L,
 and other than as disclosed in the most recent SEC filing related to Bluegreen
and delivered to Lender prior to the Effective Date and, if applicable,
quarterly thereafter, there are no actions, suits, proceedings, orders,
injunctions, bankruptcy actions, or foreclosure actions pending or, to the
knowledge of Borrower, threatened, in any court, at law or in equity, or before
or by any governmental authority, against or affecting Borrower, a Timeshare
Association, the Vacation Club, a Timeshare Manager, Bluegreen Inc. or a
Timeshare Project, which, if adversely determined, would result in a Material
Adverse Change to Borrower, the Vacation Club, a Timeshare Manager, Bluegreen
Inc. or a Timeshare Project or which would materially impair the ability of
Borrower to complete its Obligations under the Loan Documents, or which would
attack the validity, enforceability, or priority of any of Lender's liens or of
any material provisions of the Loan Documents, at law or in equity.  None of the
matters reflected on Exhibit L or as disclosed in the most recent SEC filing
related to Bluegreen and delivered to Lender prior to the Effective Date, are
reasonably expected to result in a Material Adverse Change to Borrower, the
Vacation Club, a Timeshare Manager, Bluegreen Inc. or a Timeshare Project or are
reasonably expected to materially impair the ability of Borrower to complete its
Obligations under the Loan Documents, or would attack the validity,
enforceability, or priority of any of Lender's liens or of any material
provisions of the Loan Documents, at law or in equity.  Borrower has not
received any notice the import of which would result in a Material Adverse
Change to its respective financial condition or the performance of its
respective Obligations, or to a Timeshare Project or the Collateral.  Borrower
will promptly notify Lender if any action, litigation or proceeding is commenced
or threatened against it that could result in a Material Adverse Change.  
 Notwithstanding the foregoing, to the extent any required update or report is
covered by the public filings made with the United States Securities & Exchange
Commission by Bluegreen and related to Borrower, Borrower shall be deemed to be
in compliance with this Section 5.18. 

﻿

5.19    Operating Contracts.  The management agreements listed and described on
Exhibits M-1,  M-2, and M-3, attached hereto, as to each of the Timeshare
Projects, respectively, as may be amended in writing by Borrower (provided that
such amendments do not materially and adversely affect the rights of Lender or
the Collateral), comprise all of the material agreements or arrangements
relating to the management of each Timeshare Project by the Timeshare Manager as
of the date hereof (collectively, and as amended or replaced from time to time
in accordance with the terms thereof and this Section 5.19, the “Operating
Contracts”).  Except for changes as may be consented to in advance by Lender,
the Operating Contracts shall remain in full force and effect and Borrower shall
take or cause to be taken, actions to prevent defaults thereunder; provided,
however, such Operating Contracts may be amended or terminated without Lender
consent so long as any such amendment or termination would not result in a
Material Adverse Change, provided, however, that any termination of the
Operating Contract dealing with management shall be replaced with a customary
management agreement with a Timeshare Manager with substantial experience and
expertise in the hospitality industry and with respect to timeshare operations
of a type and quality which is substantially similar to the Timeshare Project,
which Person shall be reasonably acceptable to Lender. 

﻿





46

 

--------------------------------------------------------------------------------

 

 

5.20    Subsidiaries, Affiliates and Capital Structure.  The members of Borrower
and their respective ownership interests are reflected on Exhibit N hereto. 

﻿

5.21    Timeshare Program Consumer Documents.  The Timeshare Program Consumer
Documents in substantially the forms attached hereto as Exhibits C-1,  C-2, and
C-3 as to the as to each of the Timeshare Projects, respectively, are the only
documents which have been used in connection with the credit sale of Timeshare
Interests pertaining to those Notes Receivable that will be collaterally
assigned to Lender.

﻿

5.22    Public Reports.  The Public Report for each Timeshare Project and for
the Vacation Club, copies of which have been previously delivered to Lender, has
been approved by all applicable regulatory agencies and in form and content
complies in all material respects with all applicable Legal Requirements.  With
respect to the sale of each Timeshare Interest, there will be in effect at the
time of sale and Borrower will have used an unexpired, Public Report, approved
by all applicable regulatory agencies.  If required by the applicable law of a
state in which Borrower is selling Timeshare Interests, Borrower will keep such
Public Reports updated and approved by the applicable regulatory agency of that
state.  Upon request of Lender, Borrower will promptly deliver to Lender
evidence of such continued approval, including all extensions thereof, promptly
upon receipt by Borrower.  In the event that a Public Report is amended at any
time, and upon the request therefore by Lender, Borrower will promptly deliver
to Lender a copy of such amendment.

﻿

5.23    Solvency.  Borrower is solvent.  No transfer of property is being made
by Borrower and no obligation is being incurred by Borrower in connection with
the transactions contemplated by this Agreement or the other Loan Documents with
the intent to hinder, delay, or defraud either present or future creditors of
Borrower.

﻿

5.24    No Material Adverse Change in Financial Condition.  There has been no
Material Adverse Change in the financial condition of Borrower or its
respective subsidiaries since the date of the most recent financial statements
delivered to Lender.

﻿

5.25    Timeshare Program Governing Documents.  The Timeshare Program Governing
Documents (and all amendments, modifications supplements and additions thereto)
described on Exhibits P-1,  P-2,  P‑3 and P-4 hereto, as to each of the
Timeshare Projects and the Vacation Club, respectively, comprise all of the
existing Timeshare Program Governing Documents with respect to each Timeshare
Project and the Vacation Club as to those Notes Receivable that will be
collaterally assigned to Lender.

﻿

5.26    Marketing Activities.  All marketing and sales activities have been and
will be performed by independent contractors or employees of Borrower or its
Affiliates, all of whom are and will be properly licensed, as necessary, in
accordance with applicable laws.  Borrower will retain a duly licensed broker of
record in respect to the sales of Timeshare Interests in each Timeshare Project
as may be required by applicable law in the state in which such Timeshare
Interests are sold.

﻿

5.27    Brokers; Payment of Commissions.  No consultant, advisor, broker, agent,
finder or intermediary has acted on Borrower's behalf in connection with the
negotiation of this Agreement or the consummation of the transactions
contemplated hereby.  Borrower has been advised by Lender or



47

 

--------------------------------------------------------------------------------

 

 

its agents that Ward Financial is the only consultant, advisor, broker, agent,
finder or intermediary that has acted on Lender's behalf in connection with the
negotiation of this Agreement or the consummation of the transactions
contemplated hereby.  Lender agrees to pay Ward Financial a commission pursuant
to a separate agreement between Lender and Ward Financial.  Borrower agrees to
indemnity Lender for any compensation due to Ward Financial as a result of the
acts of Borrower and any additional compensation due to any other Person
claiming any commission or finder's fee or other compensation as a result of any
actions by such Person for or on behalf of Borrower. 

﻿

5.28    Reserved. 

﻿

5.29    Foreign Assets Control Regulations.  Neither the requesting or borrowing
of the Loan or the use of the proceeds of the Loan will violate the Trading With
the Enemy Act (50 U.S.C. § 1 et seq., as amended) (the “Trading With the Enemy
Act”) or any of the foreign assets control regulations of the United States
Treasury Department (31 CFR, Subtitle B, Chapter V, as amended) (the “Foreign
Assets Control Regulations”) or any enabling legislation or executive order
relating thereto (which for the avoidance of doubt shall include, but shall not
be limited to (a) Executive Order 13224 of September 21, 2001 Blocking Property
and Prohibiting Transactions With Persons Who Commit, Threaten to Commit, or
Support Terrorism (66 Fed. Reg. 49079 (2001)) (the “Executive Order”) and (b)
the Uniting and Strengthening America by Providing Appropriate Tools Required to
Intercept and Obstruct Terrorism Act of 2001 (Public Law 107-56)).  Furthermore,
neither the Borrower nor any of its subsidiaries or Direct Affiliates (i) is or
will become a “blocked person” as described in the Executive Order, the Trading
With the Enemy Act or the Foreign Assets Control Regulations or (ii) engages or
will engage in any dealings or transactions, or be otherwise associated, with
any such “blocked person.”  Lender may disclose any and all information
regarding Borrower and a Purchaser in connection with any regulatory examination
of Lender or to the extent Lender deems advisable to disclose such information
to such applicable regulatory agencies involving matters relating to the Trading
With the Enemy Act, the Foreign Assets Control Regulations or the Executive
Order; provided, however, that if Lender is legally permitted to do so, no such
disclosure shall be made prior to the Lender (x) giving the Borrower prior
written notification within one (1) Business Day after Lender's receipt of
notice of any such required disclosure or decision of the Lender to make such
disclosure, that explains in reasonable detail (if known to Lender), the basis
for such disclosure, which notification shall include the following: (i) the
contents of the disclosure, (ii) the Person to whom the disclosure must be made,
and (iii) if known to Lender, the legal basis for the disclosure; (y) using
commercially reasonable efforts to require that any recipient of such disclosure
maintain such information on a confidential basis in accordance with all Legal
Requirements, including all applicable consumer privacy laws; and (z) if Lender
is legally permitted to do so, providing Borrower with an opportunity to redact
all of the names, social security numbers and bank account numbers of, and all
non-public personal information pertaining to, any Purchasers. 

5.30    Contracts with Affiliates; Subordinated Indebtedness

(a)    Subject to future changes to Borrower's organization structure that do
not violate subsection 6.2(c) of this Agreement, Schedule 5.30 is a true and
complete organizational chart disclosing the ownership and relationship of
Borrower and each member of Borrower including any subsidiaries of Borrower and
any Affiliates of Borrower that have any involvement or interest in the
Timeshare Associations or the Timeshare Projects.  Schedule 5.30 discloses all
written agreements between Borrower and any of its Direct Affiliates with
respect to the Timeshare Associations or the



48

 

--------------------------------------------------------------------------------

 

 

Timeshare Projects (as in effect on the Effective Date or as supplemented with
the consent of Lender, the “Approved Transactions”).  All Approved Transactions
were negotiated in good faith, are arms-length transactions and all terms,
covenants and conditions which govern the Approved Transactions are at market
rate.

(b)    The intercompany indebtedness for those of Borrower’s Affiliates
described as “Due to Related Parties” on Borrower’s balance sheet constitutes
all Borrower's debts, liabilities and obligations to any Affiliates of Borrower
as of the date of such balance sheet.  Borrower has provided copies of all
instruments, agreements and other writings evidencing and/or securing any of the
foregoing intercompany debt to Lender.  Borrower agrees that all of such
indebtedness shall be expressly subordinated to the Loan.  If (i) an Event of
Default shall have occurred and is continuing, (ii) an Incipient Default exists,
or (iii) if the making of such payment would result in an Incipient Default or
Event of Default or would render the Borrower insolvent, Borrower will not,
directly or indirectly, (A) permit any payment to be made in respect of any
intercompany indebtedness, liabilities or obligations, direct or contingent, to
any Affiliate including members of Borrower, which payments shall be and are
hereby made subordinate to the payment of principal of, and interest on, the
Note and the other payment Obligations of Borrower to Lender under the other
Loan Documents, (B) permit the amendment, rescission or other modification of
any of Borrower's obligations with respect to intercompany indebtedness other
than in respect of members of Borrower, or (C) incur additional intercompany
indebtedness other than in respect of members of Borrower.  All such additional
intercompany indebtedness shall constitute additional subordinated
indebtedness.  All Persons to whom Borrower owes intercompany indebtedness,
including members of Borrower, shall execute a Subordination Agreement as a
condition of Closing.  Notwithstanding the foregoing or anything otherwise to
the contrary, intercompany indebtedness in the form of payments by Borrower to
Affiliates or members of Borrower for bona fide services rendered or goods
received pursuant to arm's length contractual arrangements shall not be required
to be subordinated at any time and shall not be subject to subordination as
provided in this Section 5.30 or otherwise. 

5.31    Survival and Additional Representations and Warranties.  The
representations and warranties contained in this Article 5 are in addition to,
and not in derogation of, the representations and warranties contained elsewhere
in the Loan Documents and shall be deemed to be made and reaffirmed prior to the
making of each Advance, except as disclosed in writing to Lender.

6.    COVENANTS

﻿

6.1    Affirmative Covenants.

﻿

(a)    Good Standing.  Borrower will maintain its existence and, to the extent
in control of Bluegreen Inc. and each Timeshare Association, will use
commercially reasonable efforts to cause each of them to maintain their
respective existence, as a business organization of the same type as when
Borrower signed this Agreement, duly organized, validly existing and in good
standing under the laws of the jurisdiction of its organization and remain in
good standing and authorized to do business in the jurisdiction where at any
time the location or nature of its properties or its business then makes such
good standing and qualification necessary, except where the failure to be so
qualified will not have a material adverse effect on the business or financial
condition of any such Persons or the validity or enforceability of any Notes
Receivable. Borrower will maintain full authority to Perform the Obligations and
to carry on its businesses and own its properties, except where the failure



49

 

--------------------------------------------------------------------------------

 

 

to be so authorized will not have a material adverse effect on the business or
financial condition of any such Persons, the validity or enforceability of any
Notes Receivable or the Performance of the Obligations.

﻿

(b)    Compliance with Legal Requirements.  Borrower will comply with all Legal
Requirements in all material respects, including all Legal Requirements of the
state in which each Timeshare Project is located and all other jurisdictions in
which a Timeshare Project is located or in which Timeshare Interests will be
sold or offered for sale. 

﻿

(c)    Insurance, Casualty and Condemnation.  

﻿

(i)    Insurance Requirements.  At all times throughout the Loan term, Borrower
shall, at its sole cost and expense, maintain (or cause the maintenance of)
insurance, and shall pay (or cause the payment of), as the same becomes due and
payable, all premiums in respect thereto, including, but not necessarily limited
to:

﻿

(A)    Property.  For all of the improvements at the Timeshare Project, a policy
of standard “all risk” fire and extended coverage insurance, with vandalism and
malicious mischief endorsements, to the extent of one hundred percent (100%) of
the full replacement value against “all risks of physical loss” including
without limitation a guaranteed replacement cost and code compliance coverage
endorsement including boiler and machinery insurance coverage, heating, air
conditioning equipment, and other equipment of such nature, and insurance
against loss or damage to personal property located at or on the Timeshare
Project by fire and other hazards covered by such insurance (with deductibles
reasonably acceptable to Lender).  All such insurance shall be payable to Lender
under a standard mortgagee loss payable endorsement.  Such insurance policy and
each portion thereof shall be in the broadest and most comprehensive form
available in the market at the time such policy is issued or amended.  Such
policy shall, if required by Lender, contain an agreed value clause sufficient
(as determined by Lender) to eliminate any risk of coinsurance. 

(B)    Liability.  Insurance protecting the Borrower and Lender against loss or
losses from liability imposed by law or assumed in any written contract and
arising from personal injury, including bodily injury or death, or a limit of
liability of not less than $1,000,000 (combined single limit for personal injury
and property damage per occurrence), $2,000,000 aggregate, and an umbrella
excess liability policy in an amount not less than $5,000,000 protecting the
Borrower and Lender against any loss or liability or damage for personal injury,
including bodily injury or death, or property damage.  Such policies must be
written on an occurrence basis so as to provide blanket contractual liability,
broad form property damage coverage, and coverage for products and completed
operations.

(C)    Business Interruption.  Business interruption insurance (extra
expense/loss of income insurance) in an amount sufficient to cover any loss of
income from the Timeshare Project in an amount of not less than actual loss
sustained for a period of twelve (12) months. 



50

 

--------------------------------------------------------------------------------

 

 

(D)    Flood.  A policy or policies of flood insurance in the maximum amount of
flood insurance available with respect to the Project under the National Flood
Insurance Program.  This requirement will be waived upon presentation of
evidence satisfactory to Lender that no portion of the site is located within an
area identified by the U.S. Department of Housing and Urban Development as
having special flood hazards.

(E)    Earthquake.  Earthquake insurance in such amount as required by Lender,
provided such insurance is available at commercially reasonable prices, but in
no event shall the coverage be less than the full amount required by the
“Probable Maximum Loss” or “PML” study for the Project.

(ii)    Other.  All insurance required shall be procured and maintained in
financially sound and generally recognized responsible insurance companies
selected by the Borrower..  Such companies shall be authorized to insure
property located in the State of Missouri.  The company issuing the policies
shall be rated “B+” or better by A.M. Best Co., in Bests' Key guide.  All
property policies evidencing the insurance required shall name Lender and its
successors and/or assigns as first mortgagee and all liability policies
evidencing the insurance required shall name Lender and its successors and/or
assigns as an additional insured, shall not be cancelable as to the interests of
Lender due to the acts of the Borrower, and shall provide for at least thirty
(30) days prior written notice of the cancellation or modification thereof to
Lender.

(iii)    Evidence.  All such policies of insurance, or certificates of insurance
evidencing that such insurance is in full force and effect, shall be delivered
to Lender on or before the Effective Date (together with proof of the payment of
the premiums thereof).  Prior to the expiration of each such policy, Borrower
shall furnish Lender evidence that such policy has been renewed or replaced in
the form of a certificate reciting that there is insurance coverage in place of
the types and in the amounts required hereunder.

(iv)    Adjustments.  Borrower shall give immediate written notice to the
insurance carrier and to Lender of any material loss in respect to which a claim
is being made.    

(v)    Use and Application of Insurance Proceeds.  In the event that any portion
of the respective Timeshare Projects subject to the respective, applicable
Timeshare Declarations should suffer any casualty loss covered by hazard
insurance or other insurance, upon receipt of any insurance proceeds, the
respective Timeshare Associations are required (in accordance with the
provisions of the respective Timeshare Declarations), during the time such
properties are covered by such insurance, under the respective Timeshare
Declarations to rebuild or repair the damaged portions of all of the buildings
and other improvements within the property described in the respective,
applicable Timeshare Program Governing Documents unless provided otherwise
pursuant to Article 14 of the Big Cedar Timeshare Declaration, pursuant to
Article 14 of the Long Creek Ranch Timeshare Declaration or pursuant to Article
VII of the Paradise Point Timeshare Declaration.  In the event that any proceeds
of insurance are to be delivered to holders of first mortgage liens pursuant to
Article 14 of the Big Cedar Timeshare Declaration, pursuant to Article 14 of the
Long Creek Ranch Timeshare Declaration or pursuant to Article VII of the
Paradise Point Timeshare Declaration, Borrower agrees to



51

 

--------------------------------------------------------------------------------

 

 

deliver to Lender such proceeds relating to the Notes Receivable that are part
of the Collateral to the extent received by Borrower. 

(vi)    Condemnation.  Borrower shall immediately notify Lender of the
institution of any proceeding for the condemnation or other taking of any of the
Timeshare Projects or any portion thereof.  Notwithstanding anything to the
contrary contained herein, for so long as any condemned portion of any of the
Timeshare Projects are to be replaced by the respective, applicable Timeshare
Associations  in accordance with the respective, applicable Timeshare
Declarations, any and all awards and payments arising from any condemnation or
conveyances in lieu thereof relating to such portion of the respective,
applicable Timeshare Projects shall be distributed and used in accordance with
the provisions of the respective, applicable Timeshare Declarations.  In the
event that any proceeds of condemnation are to be delivered to holders of first
mortgage liens pursuant to the Big Cedar Timeshare Declaration, pursuant to the
Long Creek Timeshare Declaration or pursuant to the Paradise Point Timeshare
Declaration, Borrower agrees to deliver to Lender such proceeds relating to the
Notes Receivable that are part of the Collateral to the extent received by
Borrower. 

(d)    Reports.  Borrower shall keep adequate records and books of account
reflecting all financial transactions of Borrower and with respect to each
Timeshare Project, and the Collateral, in which complete entries will be made in
accordance with GAAP.  So long as the Obligations remain outstanding, Borrower
shall furnish or cause to be furnished to Lender the following at Borrower's
sole cost and expense:

﻿

(i)    Sales and Inventory Reports.  Within five (5) Business Days after request
therefore by Lender, a monthly, quarterly or annual report, as the case may be,
showing: (i) all sales of Timeshare Interests (including cash sales); (ii) all
remaining available inventory of Units and Timeshare Interests; (iii) a schedule
of sales prices; and (iv) all cancellations of sales of Timeshare
Interests.  Such reports shall be certified by Borrower to be true, correct and
complete and shall be provided in a form to be reasonably approved by Lender.

﻿

(ii)    Quarterly Financial Reports.  Within 60 days after the end of fiscal
quarterly periods ending March, June and September of each fiscal year,
management prepared unaudited balance sheet and statements of income of Borrower
(prepared on a consolidated basis), certified by the chief financial officer or
treasurer of the subject of such statement, prepared in accordance with GAAP
(other than with respect to the Borrower), including in comparative form the
corresponding figures as of the end of the corresponding prior year quarter of
the subject, all in reasonable detail, subject to year-end adjustments. 

﻿

(iii)    Year End Financials.  As soon as available and in any event within 120
days after the end of each fiscal year of Borrower, and each Timeshare
Association: (i) the balance sheets of the Borrower and each Timeshare
Association as of the end of such year and the related statements of income,
retained earnings (or its equivalent as applicable) and cash flow for such
fiscal year, prepared in accordance with GAAP, certified by the chief financial
officer (or an acceptable equivalent) of the Borrower and the Timeshare
Association as to the statements supplied by those entities, prepared on a
consolidated basis as to Borrower, setting forth in comparative form the
corresponding figures as of the end of the previous fiscal year,



52

 

--------------------------------------------------------------------------------

 

 

all in reasonable detail, including all supporting schedules and comments, and
prepared in accordance with GAAP and (ii) a schedule of all outstanding
Indebtedness of the Borrower and each Timeshare Association describing in
reasonable detail each such debt or loan outstanding and the principal amount
with respect to each such debt or loan.  The annual financial statements for
Borrower, and each Timeshare Association shall be audited by a Certified Public
Accountant acceptable to Lender and shall be accompanied by an unqualified
opinion as to going concern and scope of audit (if such scope limitation would
be reasonably deemed to have an adverse impact on such financial statements
taken as a whole) of such accountant. 

﻿

(iv)    Officer's Certificate.  Together with each set of quarterly and annual
Financial Statements or reports delivered to the Lender pursuant to this
Agreement, a Compliance Certificate from a vice president or treasurer of the
Borrower in the form attached hereto as Exhibit R.  

﻿

(v)    Borrowing Base Certificate.  As soon as possible and in any event within
fifteen (15) days after the end of each calendar month, a Borrowing Base
Certificate for the immediately preceding calendar month, certified correct by
an authorized agent of the Servicing Agent.

﻿

(vi)    Timeshare Project and Sales Information.  Upon Lender’s
request,   Borrower will deliver to Lender from time to time, as available,
sales literature, registrations/consents to sell, and final subdivision public
reports/public offering statements/prospectuses relating to the Timeshare
Projects.  Borrower will deliver to Lender any material changes which Borrower
makes to the Timeshare Program Consumer Documents and/or the Timeshare Program
Governing Documents relating to the Timeshare Projects last delivered to Lender.

﻿

(vii)    Material Increases to Assessments.  A written notification to Lender if
Borrower has knowledge that an event (other than general changes in the economy)
has occurred which would give rise to a material increase in assessments to
cover the then current costs of operation of a Timeshare Project and to
establish and maintain a reasonable reserve for capital improvements to such
Timeshare Project.

﻿

(viii)    Audit Reports; SEC Filing.  Promptly upon receipt thereof, one (1)
copy of each audit report submitted to Borrower by independent public
accountants or auditors in connection with any annual audit made by them of the
books of Borrower and a copy of the Independent Certified Public Accountant's
Report that accompanies the audit.    If applicable, promptly upon request
thereof by Lender, Borrower shall cause to be furnished to Lender one (1) copy
of any reports filed with the United States Securities and Exchange Commission
and related to Bluegreen.  

﻿

(ix)    Tax Returns and Tax Receipts.  Promptly upon request, copies of filed
tax returns and tax statements and evidence of payment of all taxes levied on
each Timeshare Project (including transient occupancy taxes and real estate
taxes) prior to the date such taxes



53

 

--------------------------------------------------------------------------------

 

 

become delinquent.  Furthermore, promptly upon request, Borrower shall furnish
to Lender a copy of Borrower's tax returns as filed with the Internal Revenue
Service.

﻿

(x)    Notice of Incipient Default or Event of Default.  Promptly upon becoming
aware of the existence of any condition or event which constitutes an Incipient
Default or an Event of Default or of any event which would cause any
representation or warranty to be incorrect or materially misleading if made at
that time, a written notice specifying the nature and period of existence
thereof and what action the Borrower is taking or proposes to take with respect
thereto.

﻿

(xi)    Notice of Claimed Default.  Promptly upon becoming aware that the holder
of any material obligation or of any other evidence of material Indebtedness of
Borrower has given notice or taken any other action with respect to a claimed
default or event of default thereunder, a written notice specifying the notice
given or action taken by such holder and the nature of the claimed default or
event of default and what action the Borrower is taking or proposes to take with
respect thereto.

﻿

(xii)    Material Adverse Developments.  Promptly upon becoming aware of any
development or other information which may result in a Material Adverse Change
to the Borrower, a Timeshare Association, a Timeshare Project, the Collateral or
the business, prospects, profits or condition (financial or otherwise) of the
Borrower or the ability of the Borrower to perform its Obligations under this
Agreement, telephonic or telefaxed notice, followed by mailed written
confirmation, specifying the nature of such development or information and such
anticipated effect.

﻿

(xiii)    Other Reports.  Promptly upon request of Lender, copies of each
written notice or request, financial statement, budget or other information
received by the Borrower under or with respect to a Timeshare Declaration and/or
a Timeshare Association's Articles of Incorporation or By-Laws, whether in its
capacity as Declarant, owner of a Unit, owner of a Timeshare Interest or
otherwise.  Promptly upon request of Lender, Borrower shall furnish to the
Lender such other reports, statements, notices or written communications
relating to the Borrower, each Timeshare Project, each Timeshare Association or
the Loan as the Lender may require, in its reasonable discretion.

﻿

(xiv)    Timeshare Association Reports.  Promptly upon request, copies of
budgets for the operation of the applicable Timeshare Association and applicable
Timeshare Project (which budget shall include projections for operating
expenses, capital improvements, maintenance and replacement reserves, dues and
assessments and developer subsidies or guarantees).

﻿

(xv)    Notes Receivable Trial Balance.  Not later than the fifteenth (15th) day
of each month, a report in form and content acceptable to Lender prepared by
Borrower or the Servicing Agent and showing, with respect to each of the Notes
Receivable assigned to Lender as of the close of business on the last day of the
calendar month last ended: (A) Purchaser's Account Number; (B) name(s) of
Purchasers; (C) date of purchase; (D) original purchase price; (E) amount of
down payment; (F) monthly payment; (G) original principal amount and current



54

 

--------------------------------------------------------------------------------

 

 

principal amount; (H) any payment, including any prepayment, received during the
period covered by the statement on account of such Notes Receivable; (I) number
of payments made and number of payments remaining; (J) a cash receipts journal;
(K) the opening and closing principal balance; (L) any cancellation during the
period covered by such statement; (M) any delinquency of principal and interest
payments on a 31-60-90 day basis; (N) any delinquency of principal, or interest
in excess of 90 days; (O) original and remaining term of such Notes Receivable;
(P) interest rate for such Notes Receivable; (Q) the weighted average interest
rate for such Notes Receivable; (R) any extensions, refinances or other
adjustments to such Notes Receivable; (S) the outstanding balances with respect
to Non-Resident Notes Receivable, No FICO Score Notes Receivable, 620/575 FICO
Score Notes Receivable and Jumbo Notes Receivable; (T) qualifying FICO Score for
the loan; (U) the weighted average FICO Score; (V) city and state of residence
of Purchaser; (W) country of residence of Purchaser (if not United States); (X)
if applicable, whether the Note Receivable is (a) a Permitted Modification, (b)
a Force Majeure Note Receivable, or (c) a Delinquency Modification; and (Y) such
other information as Lender may request.  Such information shall be certified by
Borrower to be accurate and complete. 

﻿

(xvi)    State Audits.  Within twenty (20) days following its availability, any
audit reports prepared by any state regulatory agency with respect to a
Timeshare Project.

﻿

(xvii)    Purchaser Information.  Within thirty (30) days after the end of each
calendar quarter, at Lender's request, a then current list of names, addresses
and phone numbers of all Purchasers under Notes Receivable assigned to
Lender.  Lender acknowledges and agrees that it shall maintain all of such
information in strict compliance with all Legal Requirements, including without
limitation, all consumer privacy laws, and the Gramm-Leach-Bliley Act of 1999
and the correlative Federal Trade Commission regulations.

﻿

(xviii)    Other Indebtedness.  Upon the request of Lender, Borrower will use
its best efforts to obtain periodic estoppels letters from the holders of any
other Indebtedness owed by Borrower to another Person, together with a
confirmation of the outstanding principal balance of such Indebtedness.  Lender
acknowledges and agrees that it shall maintain all of such information in strict
compliance with all Legal Requirements, including without limitation, all
consumer privacy laws, and the Gramm-Leach-Bliley Act of 1999 and the
correlative Federal Trade Commission regulations.

﻿

(xix)    Additional Information.  Such other information respecting the
business, properties, assets, operations and condition, financial or otherwise,
of Borrower, any Timeshare Association and any Timeshare Project as Lender may
from time to time reasonably request. 

﻿

(e)    Subordination of Indebtedness Owing to Affiliates.  Borrower will cause
any and all Indebtedness owing by it to its shareholders, directors, officers,
partners, members or managers, as the case may be, or to the relatives or
Affiliates of Borrower or any of the foregoing, to be subordinated to the
Obligations pursuant to and in accordance with the terms set forth in 
Section 5.30 hereof.  Such Indebtedness shall be unsecured at all times.

﻿





55

 

--------------------------------------------------------------------------------

 

 

(f)    Payment of Taxes.  Borrower will file all tax returns and will pay all
taxes and assessments, if any, required to be filed by them or paid by them when
due, including real estate taxes and assessments relating to each Timeshare
Project or the Collateral. 

﻿

(g)    Payment of Impositions.  Upon the Lender’s delivery of notice to borrower
with reasonable evidence thereof, Borrower will promptly pay upon demand all
Impositions imposed upon Lender by any state of the United States or political
subdivision thereof or the United States by reason of the Loan Documents, the
Collateral and/or any sale, rental, use, delivery or transfer of title to the
Collateral, other than taxes, levies, imposts, deductions, charges or
withholdings imposed on, or measured by reference to, the net income payable or
franchise tax payable by Lender to any state of the United States or political
subdivision thereof or to the United States under Section 11 or 1201 of the
Internal Revenue Code, as amended, or otherwise in consequence of the receipt of
payments provided for in the Loan Documents.  If it is unlawful for Borrower to
pay such Impositions, Borrower shall not be required to pay such Impositions;
but Lender may demand payment of such additional amount as is necessary to
maintain Lender's yields on the Loan in either a single payment or at Lender's
option, in installment payments, and Borrower will pay such amount upon
demand.    If Lender has not received evidence satisfactory to it from Borrower
that such Impositions have been paid by Borrower within 5 Business Days after
demand was made upon Borrower to make such payment, Lender may, at its option,
pay the same, and Borrower shall immediately reimburse Lender for such sums so
expended, together with interest at the Default Rate.  If Borrower pays any such
Impositions and Lender subsequently receives a refund or reimbursement of such
amounts, Lender shall promptly deliver such refund or reimbursement (without
interest) to Borrower provided no Incipient Default or Event of Default exists.

﻿

(h)    Further Assurance.  Borrower will execute or cause to be executed all
documents or instruments and do or cause to be done all acts necessary for
Lender to perfect or evidence and to continue the perfection of the liens and
security interest of Lender in the Collateral or otherwise to effect the intent
and purposes of the Loan Documents.

﻿

(i)    Fulfillment of Obligations Under Project and Consumer
Documents.  Borrower will fulfill, and will cause its Affiliates, agents and
independent contractors at all times to fulfill, all their respective material
obligations to Purchasers.  Borrower will Perform all of its material
obligations under the Timeshare Program Consumer Documents and the Timeshare
Program Governing Documents. 

﻿

(j)    Material Increases to Assessments.  Borrower (i) will use its best
efforts to cause each Timeshare Association to (A) discharge its obligations
under the Timeshare Program Governing Documents and (B) maintain a reasonable
reserve for capital improvements to the Timeshare Project affiliated with such
Timeshare Association.  Borrower will pay the maintenance fees and assessments
on its unsold Timeshare Interests related to the Timeshare Projects when due.

(k)    Maintenance of Timeshare Project and Other Property.  Borrower will
maintain or cause to be maintained in good condition and repair all common areas
in each Timeshare Project and other on-site amenities which have been promised
or represented as being available to Purchasers in the Timeshare Program
Consumer Documents and, to the extent owned by Borrower or an Affiliate of
Borrower, all portions of improvements in which Units are located and are not
part of a Timeshare



56

 

--------------------------------------------------------------------------------

 

 

Project.  Borrower will maintain or cause the Timeshare Association affiliated
with such Timeshare Project to maintain a reasonable reserve to assure
compliance with the terms of the foregoing sentence.

﻿

(l)    Maintenance of Larger Tract.  To the extent that a Timeshare Project is
either (i) part of a larger common ownership regime or planned development or
(ii) parts of buildings in which Units are located are not part of a Timeshare
Project, Borrower will pay its commercially reasonable share of common expenses
to be allocated to such Timeshare Project.  Borrower will use commercially
reasonable efforts to cause all such property which is not part of a Timeshare
Project to be professionally managed in a first class manner substantially
similar to the manner in which the Timeshare Projects are managed.

﻿

(m)    Collection of Receivables Collateral.  Borrower will undertake or cause
the Servicing Agent to undertake the diligent and timely collection of amounts
delinquent under each Note Receivable which constitutes part of the Collateral
in the manner set forth in the Servicing Agreement and will bear the entire
expense of such collection.  Lender shall have no obligation to undertake any
action to collect under any Note Receivable.

﻿

(n)    Loan File.  Borrower will, at the time of the assignment thereof to
Lender, have in its possession a complete Loan File (which may be in electronic
form).  In respect of each of the Notes Receivable, Borrower will have delivered
to Custodian all documents (all of which may be in electronic form, other than
the Note Receivables, which shall be in paper form, with a manually executed
original signature)  required to be delivered pursuant to Borrower's Request for
Loan Advance.  Borrower shall maintain, in trust for the benefit of Lender,
continuous possession of all documents comprising the Loan File for each Note
Receivable assigned to Lender, which have not been delivered to Lender (or to a
custodian for Lender) and shall deliver to Lender (or to a custodian for Lender)
a copy of any documents in such Loan Files as Lender may request.

﻿

(o)    Financial Covenants.  Throughout the Term, Borrower shall maintain a
Borrower Tangible Net Worth of not less than $68,616,000, which covenant shall
be tested annually as of the end of each fiscal year of Borrower.

﻿

(p)    Exchange Affiliation.  Borrower shall at all times during the Term cause
each Timeshare Project to be affiliated with either RCI or Interval
International.  

﻿

(q)    Right to Inspect.  Borrower will permit Lender and its representatives
and consultants at all reasonable times to inspect each Timeshare Project and to
inspect and audit Borrower's books, records, operations and sales and copy
Borrower's books and records, on an annual basis (or on a more frequent basis
during the continuance of an Event of Default).  In addition, Lender and its
representatives and consultants shall have the right to audit the Servicing
Agent's (including Bluegreen's), the Backup Servicing Agent's or the Custodial
Agent's servicing and custodial activities on an annual basis (or on a more
frequent basis during the continuance of an Event of Default) as provided,
respectively, in the Servicing Agreement, Backup Servicing Agreement and in the
Custodial Agreement.  In connection with such audits and inspections, Borrower
shall supply to Lender any documents, bank statements or other records within
the custody or control of Borrower as is reasonably requested by Lender.  All
such audits and inspections shall be performed at Borrower's expense, which
shall include reimbursement of all reasonable travel and transportation, lodging
and food expenses



57

 

--------------------------------------------------------------------------------

 

 

incurred in connection therewith.  In addition, Lender acknowledges that the
information produced by Borrower in response to any such inspection or audit
contains information which Borrower and Lender deem
“confidential,” “proprietary” and “secret”.  Lender shall hold and, shall at all
times ensure that it and its Affiliates, including, without limitation, its
employees, agents, representatives and consultants, hold in confidence all such
information, and will prevent (a) the disclosure by it or its Affiliates,
including, without limitation, its employees, agents, representatives and
consultants, to other Persons of any proprietary, confidential or secret
information of Borrower or Purchasers or (b) the use of such information other
than for the purposes set forth in this subsection 6.1(q), unless authorized to
do so in writing by the Borrower. 

﻿

(r)    Management and Marketing.  At all times during the Term, the Timeshare
Manager shall have substantial experience and expertise in the hospitality
industry and with respect to timeshare operations of a type and quality
substantially similar to the Timeshare Project and shall be a Person reasonably
acceptable to Lender (notwithstanding the fact that a Timeshare Association may
be responsible for the management of a Timeshare Project).  At all times during
the Term, the Vacation Club Manager shall have substantial experience and
expertise in the hospitality industry, with respect to an operation
substantially similar to the Vacation Club.  Lender approves Bluegreen Resorts
Management, Inc. as the Timeshare Manager for the Big Cedar Project, as the
Timeshare Manager for the Long Creek Project, as the Timeshare Manager for the
Paradise Point Project and as the Vacation Club Manager. 

﻿

6.2    Negative Covenants.

﻿

(a)    Change in Borrower's Name, Principal Place of Business, Jurisdiction of
Organization or Business.  Borrower will not change its name or jurisdiction of
organization or move its principal place of business or chief executive office
except upon not less than 60 days' prior written notice to Lender.  Borrower's
sole business shall be the development, construction, ownership, management and
sale of Timeshare Interests in the Timeshare Project, and in such other
timeshare projects as it may develop, construct, own, manage and sell from time
to time, or as may otherwise be contemplated by the Borrower’s limited liability
company agreement.

﻿

(b)    Restrictions on Additional Indebtedness.  Subject to the additional
restrictions set forth in Section 6.2(c) below, Borrower will not incur any
additional Indebtedness, including any liability under any capitalized lease or
any liability as a guarantor or other contingent liability, except for the
following (“Permitted Debt”): any (a) unsecured Indebtedness or any other
unsecured indebtedness, (b) secured indebtedness relating to the Timeshare
Projects, provided that an intercreditor agreement reasonably acceptable to
Lender is executed by the Person providing such secured indebtedness containing
customary provisions including, for example, notice and cure rights, and
agreements providing nondisturbance and quiet enjoyment rights to owners of
Timeshare Interests, and (c) secured indebtedness, including capitalized leases,
not collateralized by the Timeshare Projects.  Any Permitted Debt relating to
clause (b) above that would encumber Timeshare Interests pertaining to Notes
Receivable that may be pledged to Lender shall, if applicable, have release
provisions which would result in any blanket lien encumbering such Timeshare
Interests to be released prior to the Note Receivable pertaining thereto being
pledged to Lender. 

﻿





58

 

--------------------------------------------------------------------------------

 

 

(c)    Ownership and Control.  Without the prior written consent of Lender,
Borrower will not: (i) sell, convey, lease, pledge, hypothecate, encumber or
otherwise transfer Collateral, other than in accordance with and as permitted by
the terms of this Agreement; (ii) permit or suffer to exist any liens, security
interests or other encumbrances on the Collateral, except for the Permitted
Encumbrances and liens and security interests expressly granted to Lender; (iii)
permit the sale, conveyance, lease, transfer or disposition of a Timeshare
Project, other than the sale of Timeshare Interests in arms-length transactions
in Borrower's ordinary course of business; (iv) permit or suffer to exist any
change in (A) the legal or beneficial ownership of Borrower or any Person
controlling Borrower (whether directly or indirectly through one or more
intermediaries) that results in Bluegreen owning, directly or indirectly, less
than 51% of the ownership interest in Borrower or which results in Big Cedar,
L.L.C. owning, directly or indirectly, less than 25% of the ownership interest
in Borrower unless such ownership interest is then held by Bluegreen or (B) any
change in the power to manage or control Borrower or any Person controlling
Borrower (whether directly or indirectly, through one or more
intermediaries);  (v) cease operation, liquidate or dissolve; or (vi) merge or
consolidate with or into another Person, unless the Borrower is the surviving
Person. For the avoidance of doubt, in connection with any division or plan of
division under Delaware law, if any asset, right, obligation or liability of any
Person becomes the asset, right, obligation or liability of any other Person,
then it shall be deemed to have been transferred from the original Person to the
subsequent Person.  Without the prior written consent of Lender, Borrower will
not divide or effect a divisional merger into two or more entities. 

﻿

(d)    Approval of Certain Sales Activities Relating to Pledged Notes
Receivable.  Borrower will not pledge Notes Receivable to Lender that arise from
the sale of Timeshare Interests outside the State of Missouri or Tennessee
unless:  (i) Borrower has delivered to Lender true and complete copies of the
Minimum Required Timeshare Approvals required in such new jurisdiction for its
proposed conduct and all other evidence required by Lender that Borrower has
complied with all Legal Requirements of such jurisdiction governing its proposed
conduct; and (ii) Borrower has delivered to Lender the Timeshare Program
Consumer Documents and the Timeshare Program Governing Documents which Borrower
will be using in connection with such Timeshare Project and the sale or offering
for sale of Timeshare Interests in such new jurisdiction and such documents have
been approved by Lender, which approval shall not be unreasonably withheld,
conditioned or delayed.

﻿

(e)    No Modification of Receivables Collateral or Payments by Borrower.  Other
than in respect to a Permitted Modification, a Force Majeure Note Receivable, a
Delinquency Modification or a Customer Service Cancellation, Borrower will not
cancel or materially modify, or consent to or acquiesce in any material
modification (including any change in the interest rate or amount, frequency or
number of payments) to, or solicit the prepayment of, any Note Receivable which
constitutes part of the Receivables Collateral; or waive the timely performance
of the obligations of the Purchaser under any such Note Receivable or its
security; or release the security for any such Note Receivable.  Borrower will
not pay or advance directly or indirectly for the account of any Purchaser any
sum required to be deposited or owing by the Purchaser either under any Purchase
Contract or under any Note Receivable which constitutes part of the Receivables
Collateral.  In the event Borrower desires to modify a Note Receivable that is
otherwise prohibited pursuant to the provisions of this Section 6.2(e) and
provided that Borrower delivers to Lender one or more Eligible Notes Receivable
having an aggregate Borrowing Base not less than the Borrowing Base of the Note
Receivable with respect to which such modification is desired, Lender will
reassign and endorse to Borrower, without recourse



59

 

--------------------------------------------------------------------------------

 

 

or warranty of any kind, such Note Receivable with respect to which a
modification is desired.  Borrower will prepare the reassignment document which
shall be in form and substance substantially identical to Exhibit F-1,  F-2 or
F-3 (attached hereto) as to each of the Timeshare Projects, respectively, and
will deliver it to Lender for execution.  Lender will send or cause to be sent
to Borrower the reassignment documents and the Note Receivable being reassigned
within a reasonable time (not to exceed 20 days) after satisfaction of the
conditions precedent specified above.  Simultaneously with the delivery by
Borrower to Lender of such new Eligible Notes Receivable, Borrower will deliver
to Lender all of the items (except for a Request for Loan Advance) required to
be delivered by Borrower to Lender pursuant to Section 4.2, together with a
“Borrower's Certificate” in form and substance identical to Exhibit E attached
hereto.  Borrower shall not have the right to make a Customer Service
Cancellation upon the occurrence and during the continuance of an Event of
Default.  Any resulting Borrowing Base Shortfall from a Customer Service
Cancellation shall be rectified pursuant to Section 2.7(c) hereof. 

﻿

(f)    No Modification of Timeshare Documents.  Other than in respect to a
Permitted Modification, a Force Majeure Note Receivable, a Delinquency
Modification or a Customer Service Cancellation, Borrower will not cancel or
materially modify, or consent to or suffer to exist any cancellation or material
modification of any Timeshare Program Consumer Document or any Timeshare Program
Governing Document (other than the Vacation Club Trust Agreement and the
Vacation Club Management Agreement), in connection with any Notes Receivable
that are collaterally assigned to Lender.  Borrower shall use its best efforts
to ensure that neither of the Vacation Club Trust Agreement nor the Vacation
Club Management Agreement will be amended, modified or supplemented unless any
such amendment, modification or supplement is permitted in accordance with the
terms of, respectively, the Vacation Club Trust Agreement or the Vacation Club
Management Agreement, and applicable law, and a copy has been delivered to
Lender.  In addition, Borrower shall deliver or cause to be delivered to Lender
copies of any written approval of any amendment to the Vacation Club Management
Agreement or the Vacation Club Trust Agreement not more than ten (10) Business
Days after Borrower's receipt of any written approval of any such amendment from
an applicable governmental authority.

﻿

(g)    Maintenance of Larger Tract.  To the extent either Timeshare Project is
part of a larger common ownership regime or planned development or parts of
buildings in which Units are located are not part of such Timeshare Project,
Borrower will not permit common expenses to be allocated to such Timeshare
Project in an unreasonably disproportionate manner.

﻿

(h)    Making Loans.  Other than the providing of purchase money financing to
Purchasers of Timeshare Interests, commission advances to sales associates in
the ordinary course of business and other than loans to a member of Borrower
which are subject to the Subordination Agreement, Borrower shall not loan funds
to any Person.

﻿

(i)    Negative Pledge.  Until such time as all of the payment Obligations of
the Borrower have been Performed in full, Borrower agrees not to pledge,
encumber or assign (either collaterally or outright) (or permit such pledge,
encumbrance or assignment) to any Person or grant to any Person (or permit the
granting to any Person) of a lien on or a security interest in (i) any developer
or declarant's rights under a Timeshare Declaration, (unless an intercreditor
agreement, in form and substance reasonably satisfactory to Lender and such
other lender, is executed, addressing such



60

 

--------------------------------------------------------------------------------

 

 

developer or declarant's rights), (ii) any contracts, licenses, permits, plans
or other intangibles used in connection with a Timeshare Project, the marketing
and sale of Timeshare Interests and/or the management and/or operations of a
Timeshare Project, (iii) the Reservation System (except that a non-exclusive
license to use the Reservation System granted to any Person, including Lender,
shall not be deemed a pledge, encumbrance or assignment (either collaterally or
outright) or the granting of a lien or security interest in violation of this
subsection 6.2(i)), (iv) any property management agreements in any way relating
to any of the Timeshare Projects including without limitation that certain
Management Agreement dated October  18, 2018, by and between Big Cedar
Wilderness Club Condominium Association, Inc. and Bluegreen Resorts Management,
Inc. and all replacements and substitutions thereof, that certain Management
Agreement dated October  18, 2018, by and between Bluegreen Wilderness Club at
Long Creek Ranch Condominium Association, Inc. and Bluegreen Resorts Management,
Inc. and all replacements and substitutions thereof and that certain Management
Agreement dated September 28, 2018, by and between Paradise Point Resort
Property Owners Association, Inc. and Bluegreen Resorts Management, Inc. and all
replacements and substitutions thereof, (v) any sales or marketing agreements in
effect from time to time concerning the sale and marketing of Timeshare
Interests at either of the Timeshare Projects, (vi) any other agreements now or
hereafter in existence related to the development or operation of a Timeshare
Project, including management, marketing, maintenance and service contracts,
(vii) any intangibles, licenses and permits with respect to a Timeshare Project;
or (viii) any right to vote on matters with respect to which owners of Timeshare
Interests may vote, and Borrower shall not grant any proxy rights in that
regard.  The aforementioned negative pledge shall be included within the
financing statements that are filed and recorded against Borrower. 

﻿

(j)    Continuity of Operations.  Borrower covenants and agrees with Lender that
while this Agreement is in effect, Borrower shall not, without the prior written
consent of Lender: (i) engage in the type of business activities substantially
different than those in which Borrower is presently engaged, (ii) cease
operations, liquidate, dissolve or transfer or sell Collateral out of the
ordinary course of business, or (iii) during the occurrence and continuance of
an Event of Default, or event that with the giving of notice or the passage of
time, or both, would become an Event of Default, make any distribution with
respect to any capital account, whether by reduction of capital or
otherwise.  Borrower covenants and agrees with Lender that while this Agreement
is in effect, Borrower shall not, without 10 Business Days' written notice to
Lender, change Borrower's name.  In the event Borrower desires to merge, acquire
or consolidate with any other entity, Borrower shall give Lender written notice
to that effect and permit the Lender to underwrite the new borrowing entity as
the borrower hereunder.  Lender shall have a period of 60 days following the
delivery by Borrower of all information reasonably requested by Lender with
respect to such merger, acquisition or consolidation and such new borrowing
entity in order to complete such underwriting.  In the event Lender approves
such new borrowing entity as the borrower hereunder, this Agreement, the other
Loan Documents shall be modified in a reasonable manner in order to reflect the
assumption by such new borrowing entity of the Loan, at the sole cost and
expense of Borrower.  In the event Lender gives Borrower written notice within
the aforementioned 60-day period that it does not approve such new borrowing
entity as the borrower hereunder, Borrower shall prepay the Loan in full
together with the Prepayment Premiums outlined in Section 2.8 hereof,
concurrently with the consummation of such merger, acquisition or consolidation.

﻿





61

 

--------------------------------------------------------------------------------

 

 

(k)    Prohibited Drug Law Activities.  Borrower shall not enter into any lease,
license, sublease, occupancy agreement or other agreement with any Person
involving or relating to the use or occupancy of the Timeshare Projects (or any
portion thereof) which would be a violation of any state and/or federal laws
relating to the use, sale, possession, cultivation and/or distribution of any
controlled substances, including without limitation any Person engaged or
intending to engage in activities (whether for commercial or personal purposes)
regulated under any Arizona law or other applicable law relating to the
medicinal use and/or distribution of marijuana (“Prohibited Drug Law
Activities”).  Borrower shall keep Lender advised of each action it takes or
plans to take in compliance with the requirements of this Section
6.2(k).  Compliance with the covenants in this Section 6.2(k) is a material
consideration and inducement to Lender in its agreement to make the Loan to
Borrower, and any failure of Borrower to comply with the foregoing requirements
shall constitute an Event of Default hereunder.  In addition, and not by way of
limitation, Borrower hereby agrees to indemnify, defend and hold Lender harmless
for, from and against any loss, claim, damage or liability arising from or
related to Borrower's breach or violation of said covenants, including without
limitation any seizure and forfeiture to the United States without compensation
to Lender, free and clear of Lender's first lien security interest in and to the
Timeshare Projects, or any action taken by the state or federal government to
accomplish same.  Borrower shall, within 10 Business Days following a request
from Lender, provide Lender with a written statement setting forth its efforts
to comply with the provisions of this Section 6.2(k) and stating whether to
Borrower's knowledge any Prohibited Drug Law Activities are or may be on-going
and/or have occurred in, on or around the Timeshare Projects. 

﻿

6.3    Survival of Covenants.  The covenants contained in this Article 6 are in
addition to, and not in derogation of, the covenants contained elsewhere in the
Loan Documents and shall be deemed to be made and reaffirmed prior to the making
of each Advance.

﻿

7.    DEFAULT

﻿

7.1    Events of Default.  The occurrence of any of the following events or
conditions shall constitute an event of default (an “Event of Default”) by
Borrower under the Loan Documents:

﻿

(a)    Payments.  (i) If Borrower fails to make any payment of interest under
the Loan within 3 Business Days of its respective due date, (ii) except to the
extent provided in clause (iii) hereof,  if Borrower fails to make any payment
of fees or other amounts with respect to the Loan within 3 Business Days of the
required due date, or if not sooner due and payable, on the Maturity Date or if
the Servicing Agent fails to remit to Lender the proceeds of any Collateral in
accordance with the provisions of the Servicing Agreement or (iii) if Borrower
fails to make any reimbursement payment to Lender within the lesser of the
number of days following written demand by Lender as set forth in the relevant
section dealing with such reimbursement obligation or 10 days following written
demand for payment.

(b)    Covenant Defaults.  Borrower fails to perform or observe any covenant,
agreement or obligation contained in this Agreement or in any of the Loan
Documents.  However, if any default described in this Section 7.1(b) is curable
and if Borrower has not been given a notice of a similar default within the
preceding 12 months, such default shall be deemed cured if Borrower, after
receiving written notice from Lender demanding cure of such default: (1) cures
the default within 30 days; or (2) if the cure requires more than 30 days,
immediately initiates steps which Lender deems in Lender's sole discretion to be
sufficient to cure the default and thereafter continues and completes all



62

 

--------------------------------------------------------------------------------

 

 

reasonable and necessary steps sufficient to produce compliance as soon as
reasonably practical, which, in all events, must occur within 60 days of such
failure.   The foregoing notice and cure period shall not apply to a breach by
Borrower of any covenant or agreement obligating Borrower to pay the Loan or any
other amounts due under the Loan Documents, the covenants, agreements, and
obligations in Sections 2.7(c),  3.2(b),  6.1(c)(i), (ii) or (iii) (provided,
however, that, in connection with Sections 6.1(c)(i),  (ii) or (iii), in all
circumstances other than the lapse of insurance, the foregoing notice and cure
period specified above shall apply), 6.1(g),  6.1(o),  6.2(b) or 6.2(c), or the
covenants, agreements and obligations that are otherwise specifically addressed
in other subsections of this Section 7.1. 

(c)    Reserved    .

(d)    Environmental Default.  Failure of any party to comply with or perform
when due any term, obligation, covenant or condition contained in the
Environmental Indemnity which is not cured within the cure period in
Section 7.1(b).  

(e)    Default by Borrower in Other Agreements.  (i) any default by Borrower
resulting in a declared event of default in respect of any other Indebtedness of
Borrower (e.g., Indebtedness of Borrower other than in respect of this Loan) to
any Person in excess of $15,000,000 in the aggregate after the expiration of any
applicable grace or cure period which has not been waived and which results in
the acceleration of the maturity of such Indebtedness or (ii) or any default
under the terms of the Existing Indebtedness which permits the holders of such
Indebtedness to elect a majority of the voting control of the Borrower or of
managing member or managing partner of Borrower. 

(f)    Warranties or Representations.  Any material statement, representation or
warranty made by or on behalf of Borrower in the Loan Documents, any financial
statements or any other writing delivered to Lender in connection with the Loan
is false, misleading or erroneous in any material respect as of the date made or
reaffirmed.

(g)    Termination of Borrower.  The dissolution of Borrower (regardless of
whether election to continue is made), the withdrawal of any member of Borrower
from Borrower, the dissolution of any member of Borrower, or any other
termination of Borrower's existence as a going business.

(h)    Enforceability of Liens.  If (i) this Agreement or any of the Loan
Documents ceases to be in full force and effect; or (ii) any lien or security
interest granted by Borrower to Lender in connection with the Loan is or becomes
invalid or unenforceable or is not, or ceases to be, subject to Permitted
Encumbrances, a perfected first priority lien or security interest in favor of
Lender encumbering the asset to which it is intended to encumber and Borrower
does not execute such documents to correct same within 10 days of written demand
by Lender.

(i)    Creditor or Forfeiture Proceedings.  Commencement of foreclosure or
forfeiture proceedings, whether by judicial proceeding, self-help, repossession
or any other method, by any creditor of Borrower or by any governmental agency,
including a garnishment of any of Borrower's accounts, including deposit
accounts, with Lender which is not dismissed within the earlier of (i) 30 days
of filing or commencement of such proceeding or (ii) 10 days prior to any action
which would result in an actual forfeiture or foreclosure of the property of
Borrower which is the subject matter of such action. 





63

 

--------------------------------------------------------------------------------

 

 

(j)    Reserved.  

(k)    Governmental Actions.   In the event any attorney general or other
governmental authority provides written notice to Borrower or the initial
Servicing Agent that Borrower is in breach of the terms of any final and binding
order from or written agreement with such attorney general or other governmental
authority which requires that Borrower address or resolve consumer complaints,
and Borrower fails to cure such breach within thirty (30) days of receiving such
written notice unless Borrower is, in good faith, pursuing permissible judicial
or other recourse for the purpose of contesting any such written notice, but
only for so long as any such proceeding continues and provided that such
judicial or other recourse stays the effectiveness of such order or agreement.

 (l)    Bankruptcy.  A petition under any Chapter of Title 11 of the United
States Code or any similar law or regulation is filed by or against Borrower, or
Bluegreen Vacations Unlimited, Inc. (and in the case of an involuntary petition
in bankruptcy, such petition is not discharged within forty‑five (45) days of
its filing), or a custodian, receiver or trustee for Borrower, a Timeshare
Project or any Collateral is appointed, or Borrower makes an assignment for the
benefit of creditors, or any of them are adjudged insolvent by any state or
federal court of competent jurisdiction, or any of them admit their insolvency
or inability to pay their debts as they become due, or an attachment or
execution is levied against a Timeshare Project or any Collateral.

(m)    Attachment, Judgment, Tax Liens.  The issuance, filing or levy or seizure
against Borrower of one or more attachments, executions, tax liens or judgments
for the payment of money in excess of $250,000 on an individual basis or
$1,000,000 in the aggregate, which is not discharged in full or stayed (through
appeal or otherwise) within thirty (30) days after issuance or filing, or the
issuance by a court of competent jurisdiction of an injunction or similar
restraint that is reasonably likely to result in a Material Adverse Change to
the Borrower or a Timeshare Project.

(n)    Material Adverse Change.  Any Material Adverse Change as determined by
Lender in good faith occurs in the financial condition of Borrower, a Timeshare
Project or in the condition of the Collateral.

(o)    Criminal Proceedings.  The indictment of Borrower under any criminal
statute, or the commencement of criminal or civil proceedings against Borrower
pursuant to which statute or proceedings the penalties or remedies sought or
available include forfeiture of any Collateral or Borrower engages or
participates in any “check kiting” activity regardless of whether a criminal
investigation has been commenced.

(p)    Loss of License.  The loss, revocation or failure to renew or file for
renewal of any material registration, approval, license, permit or franchise now
held or hereafter acquired by the Borrower or with respect to a Timeshare
Project, or the failure to pay any fee, which is necessary for the continued
operation of a Timeshare Project or the Borrower's business in the same manner
as it is being conducted at the time of such loss, revocation, failure to renew
or failure to pay, except, in any of the foregoing cases, where any such failure
would not reasonably be expected to result in a Material Adverse Change or where
the same is corrected within 30 days of written notice thereof.

(q)    Suspension of Sales.   The issuance of any stay order, cease and desist
order or similar judicial or nonjudicial sanction that materially adversely
limits or otherwise affects any



64

 

--------------------------------------------------------------------------------

 

 

Timeshare Interest sales or financing activities or the ability of Borrower to
own or operate the Timeshare Project, and, with respect to any such sanction
only, which sanction is not dismissed, terminated or rescinded within thirty
(30) calendar days, and as a consequence thereof Borrower  ceases its day-to-day
timeshare business operations.  For avoidance of doubt, the foregoing does not
include any cessation of the Borrower’s timeshare business operations resulting
from the Covid-19 or similar pandemic.

(r)    Reserved. 

(s)    Timeshare Documents.  If the Timeshare Declaration, any of the other
documents creating or governing a Timeshare Project, its timeshare regime, or
the Association, or the restrictive covenants with respect to a Timeshare
Project, shall be terminated, amended or modified in any material adverse manner
with respect to the Lender’s Collateral or the ability of the Borrower to
Perform its Obligations. 

(t)    Removal of Collateral.  If Borrower conceals, removes, transfers,
conveys, assigns or permits to be concealed, removed, transferred, conveyed or
assigned, or interferes with Lender's rights in any of the Collateral in
violation of the terms of the Loan Documents or with the intent to hinder, delay
or defraud any of its creditors including Lender. 

(u)    Operating Contracts.  If any material default shall occur by Borrower
under material agreements or arrangements relating to the use, operation,
maintenance, service or enjoyment of a Timeshare Project, including with respect
to management, marketing and sales, in any material adverse manner with respect
to the Lender’s Collateral or the ability of the Borrower to Perform its
Obligations. 

(v)    Vacation Club.  (i) The Vacation Club Trust Agreement is modified in a
manner material and adverse to the interest of the Lender with respect to any of
its rights as an Interest Holder Beneficiary thereunder; (ii) the Vacation Club
Trustee violates or breaches any material agreement within the Vacation Club
Trust Agreement that is for the benefit of (a) the Lender with respect to any of
its rights as an Interest Holder Beneficiary thereunder or (b) an Owner
Beneficiary related to a Note Receivable pledged to the Lender pursuant to the
applicable Loan Documents; (iii)  there occurs a loss, revocation or failure to
renew or failure to file a renewal of any necessary and proper registration,
approval, license, permit or franchise now held or hereafter held with respect
to the Vacation Club that materially and adversely affects Lender, as an
Interest Holder Beneficiary thereunder or materially and adversely affects any
Owner Beneficiary related to a Note Receivable pledged to Lender pursuant to the
applicable Loan Documents; (iv) there is issued any stay order, cease and desist
order, injunction, temporary restraining order or similar judicial or
nonjudicial sanction with respect to the Vacation Club that materially and
adversely affects Lender, as an Interest Holder Beneficiary thereunder or
materially and adversely affects any Owner Beneficiary related to a Note
Receivable pledged to Lender pursuant to the applicable Loan Documents;
(v) there occurs a termination or dissolution of the Vacation Club; or
(vi) either Timeshare Project ceases to be a component resort of the Vacation
Club.

(w)    Other Defaults.  The occurrence or nonoccurrence of any act or event
which pursuant to the specific provisions of any of the Loan Documents
constitutes an Event of Default. 





65

 

--------------------------------------------------------------------------------

 

 

7.2    Effect of an Event of Default; Remedies.  Subject to the provisions of
Section 7.10, at any time after an Event of Default has occurred (including an
Event of Default arising from a failure to pay the Loan in full on the Maturity
Date) and while such Event of Default is continuing, Lender may but without
obligation, in addition to the rights and powers granted elsewhere in the Loan
Documents and not in limitation thereof, do any one or more of the following:

﻿

(a)    declare the Note and all other sums owing by Borrower to Lender in
connection with the Loan, immediately due and payable without further notice,
presentment, demand or protest, which are hereby waived by Borrower; except that
in the case of an Event of Default of the type described in Section 7.1(l), such
acceleration shall be automatic and not optional;

﻿

(b)    with respect to the Receivables Collateral, (i) after any applicable
delinquency on a Purchase Contract, institute collection, foreclosure and other
enforcement actions against Purchasers and other Persons obligated on the
Receivables Collateral, (ii) enter into modification agreements and make
extension agreements with respect to payments and other performances, (iii)
release Persons liable for performance, (iv) settle and compromise disputes with
respect to payments and performances claimed due, all without notice to
Borrower, without being called to account therefor by Borrower and without
relieving Borrower from Performance of the Obligations, (v) [omitted],
(vi) verify the validity and amount of or any other matter relating to the
Receivables Collateral, by mail, telephone, telegraph or otherwise, (vii) direct
all Purchasers to make payment of all Receivables Collateral directly to Lender
or a Person designated by Lender, forward invoices directly to such Purchasers
and receive and collect all monies due or to become due with respect to such
Receivables Collateral, (viii) take control in any manner of any cash or
non-cash items of payment or proceeds of the Receivables Collateral; and
(ix) enforce payment of and collect any of the Receivables Collateral assigned
to Lender pursuant to this Agreement, by legal proceedings or otherwise, and for
such purpose, Lender may:  (A) demand payment of any of such Receivables
Collateral in accordance with the terms thereof; (B) settle, adjust, compromise,
extend, renew, discharge or release any of the Receivables Collateral; (C) sell
or assign any of the Receivables Collateral on such terms, for such amount and
at such times as Lender deems advisable; (D) prepare, file and sign Borrower's
name on any proof of claim or similar document in any proceeding filed under any
Debtor Relief Laws as to any of the Receivables Collateral; (E) endorse the name
of Borrower upon any documents, instruments or similar documents or agreements
relating to the Receivables Collateral or upon any checks or other media of
payment that may come into Lender's possession; or (F) take all other actions
necessary or desirable to protect Lender's interest in the Receivables
Collateral;

﻿

(c)    proceed to protect and enforce its rights and remedies under the Loan
Documents and to foreclose or otherwise realize upon its security for the
Performance of the Obligations, or to exercise any other rights and remedies
available to it at law, in equity or by statute;

﻿

(d)    request and have appointed a receiver with respect to Borrower and/or the
Collateral, and to that end, Borrower hereby consents to the appointment of a
receiver by Lender in any action initiated by Lender pursuant to this Agreement,
and Borrower waives any notice and posting of a bond in connection therewith;

﻿

(e)    at its discretion, retain all or part of the Collateral in partial or
full satisfaction of the Obligations to the extent permitted by applicable law;
however, Lender will not be considered to



66

 

--------------------------------------------------------------------------------

 

 

have offered to retain the Collateral in satisfaction of the Obligations, unless
Lender has entered into a written agreement with Borrower to that effect;

﻿

(f)    Reserved.  

﻿

(g)    Reserved.  

﻿

(h)    increase the rate of interest accruing under the Loan to the applicable
Default Rate;

﻿

(i)    immediately cease to make further Advances and from time to time apply
all or any portion of the undisbursed amount of the Loan to the payment of
accrued interest under the  Note and/or upon any other obligations of Borrower
hereunder or under the Loan Document.  Lender may also withhold any one or more
Advances after the occurrence of an Incipient Default, unless Borrower cures or
corrects such event or condition to the reasonable satisfaction of Lender prior
to the occurrence of an Event of Default; and/or

﻿

(j)    exercise any and all other rights and remedies provided in the Loan
Documents or available at law, in equity or otherwise. 

﻿

For the purpose of carrying out the provisions and exercising the rights, powers
and privileges granted by Section 7.2(b), Borrower hereby unconditionally and
irrevocably constitutes and appoints Lender true and lawful attorney-in-fact to
enter into such contracts, perform such acts and incur such liabilities as are
referred to in said subsection in the name and on behalf of Borrower.  This
power of attorney is coupled with an interest.

﻿

All remedies of Lender provided for herein and in any other Loan Documents are
cumulative and shall be in addition to all other rights and remedies provided by
law or in equity. Except as may be prohibited by applicable law, all of Lender's
rights and remedies shall be cumulative and may be exercised singularly or
concurrently.  The exercise of any right or remedy by Lender hereunder shall not
in any way constitute a cure or waiver of default hereunder or under any other
Loan Document or invalidate any act done pursuant to any notice of default, or
prejudice Lender in the exercise of any of its rights hereunder or under any
other Loan Document.  If Lender exercises any of the rights or remedies provided
in this Article 7, that exercise shall not make Lender, or cause Lender to be
deemed to be, a partner or joint venturer of Borrower.  No disbursement of loan
funds by Lender shall cure any default of Borrower, unless Lender agrees
otherwise in writing in each instance.  Election by Lender to pursue any remedy
shall not exclude pursuit of any other remedy, and an election to make
expenditures or to take action to perform an obligation of Borrower shall not
affect Lender's right to declare a default and to exercise its rights and
remedies.

﻿

Upon the occurrence of any Event of Default, all of Borrower's obligations under
the Loan Documents may become immediately due and payable without notice of
default, presentment or demand for payment, protest or notice of nonpayment or
dishonor, or other notices or demands of any kind or character, at Lender's
option, exercisable in its sole discretion. 

﻿





67

 

--------------------------------------------------------------------------------

 

 

7.3    Application of Proceeds During an Event of Default.  Notwithstanding
anything in the Loan Documents to the contrary, but subject to Section 7.5,
while an Event of Default exists, any cash received and retained by Lender in
connection with the Receivables Collateral or any other Collateral may be
applied to payment of such of the Obligations as Lender in its discretion may
determine.

﻿

7.4    Uniform Commercial Remedies; Sale; Assembly of Receivables Collateral.

﻿

(a)    UCC Remedies; Sale of Collateral.  Lender shall have all of the rights
and remedies of a secured party under the applicable Uniform Commercial Code and
all other rights and remedies accorded to a secured party at equity or law.  Any
notice of sale or other disposition of the Receivables Collateral given not less
than 10 days prior to such proposed action in connection with the exercise of
Lender's rights and remedies shall constitute reasonable and fair notice of such
action.  Lender may postpone or adjourn any such sale from time to time by
announcement at the time and place of sale stated on the notice of sale or by
announcement of any adjourned sale, without being required to give a further
notice of sale.  Any such sale may be for cash or, unless prohibited by
applicable law, upon such credit or installment as Lender may
determine.  Borrower shall be credited with the net proceeds of such sale only
when such proceeds are actually received by Lender in good current
funds.  Despite the consummation of any such sale, Borrower shall remain liable
for any deficiency on the Obligations which remains outstanding following such
sale.  All net proceeds recovered pursuant to a sale shall be applied in
accordance with the provisions of Section 7.5.  

﻿

(b)    Lender's Right to Execute Conveyances.  Lender may, in the name of
Borrower or in its own name, make and execute all conveyances, assignments and
transfers of the Receivables Collateral sold in connection with the exercise of
Lender's rights and remedies; and Lender is hereby appointed Borrower's
attorney‑in‑fact for this purpose, which power of attorney is coupled with an
interest.

﻿

(c)    Obligation to Assemble Receivables Collateral.  Upon request of Lender
when an Event of Default exists, Borrower shall assemble the Receivables
Collateral or any portion thereof (in its possession) and make it available to
Lender at a time and place designated by Lender, if it is not already in
Lender's possession.

﻿

(d)    Registration.  Borrower recognizes that registration of certain of the
Receivables Collateral or other Collateral under the federal and state
securities laws may be impractical because of the expenses or delays involved in
the registration process and that in the absence of such registration, Lender
may be unable to effect a public sale of all or a part of the Collateral, but
may be compelled to resort to one or more private sales to a restricted group of
purchasers who will be obliged to agree, among other things, to acquire such
Collateral for their own account, for investment and not with a view to the
distribution or resale thereof.  Borrower agrees that private sales so made may
be at prices and other terms less favorable to the seller than if such
Collateral were sold at public sales, and that Lender has no obligation to delay
sale of any such Collateral for a period of time necessary to permit such
Collateral to be registered for public sale under the Securities Act of 1933, as
amended, and any applicable Blue Sky or other state securities laws.  Borrower
agrees that sales made under the foregoing circumstances shall not be deemed to
have been made in a commercially unreasonable manner by virtue of any terms less
favorable to the seller resulting from the private nature of such sales.





68

 

--------------------------------------------------------------------------------

 

 

﻿

7.5    Application of Proceeds.  The proceeds of any sale of all or any part of
the Collateral made in connection with the exercise of Lender's rights and
remedies shall be applied in the following order of priorities; first, to the
payment of all costs and expenses of such sale, including compensation to
Lender’s agents, reasonable attorneys' fees, and all other reasonable expenses,
liabilities and advances incurred or made by Lender, its agents and attorneys,
in connection with such sale, and any other unreimbursed expenses for which
Lender may be reimbursed pursuant to the Loan Documents; second, to the payment
of the Obligations in such order and manner as Lender may determine; and last,
to the payment to Borrower, its successors or assigns, or to whosoever may be
lawfully entitled to receive the same, or as a court of competent jurisdiction
may direct, of any surplus then remaining from such proceeds.

﻿

7.6    Lender's Right to Perform.  Lender may, at its option, and without any
obligation to do so, pay, perform and discharge any and all obligations agreed
to be paid or Performed in the Loan Documents by Borrower or any surety for the
Performance of the Obligations if (a) such Person fails to do so and (b) (i) an
Event of Default exists and at least 5 Business Days' notice has been given to
such Person of Lender's intention to take such action, (ii) the action taken by
Lender involves obtaining insurance which such Person has failed to maintain in
accordance with the Loan Documents or to deliver evidence thereof, or (iii) in
the opinion of Lender, such action must be taken because an emergency exists or
to preserve any of the Collateral or its value.  For such purposes Lender may
use the proceeds of the Collateral.  All amounts expended by Lender in so doing
or in exercising its remedies under the Loan Documents following an Event of
Default shall become part of the Obligations, shall be immediately due and
payable by Borrower to Lender upon demand, and shall bear interest at the
Default Rate from the dates of such expenditures until paid.

﻿

7.7    Waiver of Marshalling.  Borrower, for itself and for all who may claim
through or under it, hereby expressly waives and releases all right to have the
Collateral, or any part of the Collateral, marshalled on any foreclosure, sale
or other enforcement of Lender's rights and remedies.

﻿

7.8    Waiver in Legal Actions.  In connection with any proceedings related to
the enforcement of remedies under this Agreement or the documents collateral
hereto or the transactions contemplated hereunder, Borrower irrevocably waives:

﻿

(a)    All procedural errors, defects and imperfections in such proceedings;

﻿

(b)    Any requirement of bonds, and any surety or security relating thereto,
required by any statute, court rule or otherwise as incident to such possession;

﻿

(c)    Except as otherwise provided in the Loan Documents, demand, presentment
and protest, notice of demand, presentment or protest of the Note or any other
Loan Document;

﻿

(d)    The benefit of any valuation, appraisal and exemption law; and

﻿

(e)    Any right to subrogation, reimbursement, contribution or indemnity.

﻿





69

 

--------------------------------------------------------------------------------

 

 

7.9    No Set-Off.  For avoidance of doubt,  and notwithstanding anything to the
contrary set forth in this Agreement or any other Loan Document, Lender does not
have, and shall not exercise any right  of set-off against any  property of
Borrower now or at any time in Lender's possession in any capacity whatsoever,
including but not limited to any balance of any deposit, trust or agency
account, or any other bank account with Lender (exclusive however of the Lockbox
Account over which Lender shall have exclusive dominion, control and set-off
rights), as security for any Obligations.  In addition to, and not in limitation
of the foregoing, at any time and from time to time following the occurrence of
an Event of Default, or an event which with the giving of notice or passage of
time or both would constitute an Event of Default, Lender shall not set off or
apply any deposits (general or special, time or demand, provisional or final) at
any time held by Lender or any of its Affiliates to or for the credit of
Borrower against any of the Obligations, exclusive however of any deposits
contained within the Lockbox Account over which Lender shall have full set-off
rights.  

﻿

7.10    Limited Recourse    Notwithstanding anything to the contrary set forth
in this Agreement or the other Loan Documents, Lender acknowledges and agrees
that the recourse of Borrower for any and all Obligations shall be limited to
Twenty-three Million, Seven Hundred Seventy-six Thousand, Two Hundred Ninety-two
and 21/100 Dollars ($23,776,292.21) (the “Limited Recourse Carve-Out Amount”). 
Provided that there does not then exist an uncured Event of Default, the Limited
Recourse Carve-Out Amount shall be reduced by the amount of One Million
Three-Hundred Thousand Dollars ($1,300,000) on the last day of each calendar
month, commencing on October 31,  2020 and continuing thereafter, until the
Limited Recourse Carve-Out Amount equals Ten Million Dollars
($10,000,000).  Lender further agrees that upon expiration of the Borrowing
Term, the Limited Recourse Carve-Out Amount shall be further decreased by any
cash or Eligible Notes Receivable (at an 80% advance rate) which are contributed
or pledged by Borrower to Lender to remedy any Borrowing Base Shortfall that may
occur after the expiration of the Borrowing Term.

﻿

Subject to the qualifications below, Lender shall not seek to enforce any
personal liability against Borrower (or any officer, director, representative or
employee of Borrower) for or in connection with the Obligations by any action or
proceeding wherein a money judgment of more than the Limited Recourse Carve-Out
Amount of outstanding Obligations shall be sought and entered against
Borrower.  Borrower and Lender agree that any judgment in any such action or
proceeding in excess of the Limited Recourse Carve-Out Amount shall be
enforceable solely against Borrower and only to the extent of Borrower’s
interest in the Collateral securing the Loan, and Lender shall not sue for, seek
or demand any deficiency judgment against Borrower, its officers, directors,
representatives or employees in any such or other action or proceeding under or
by reason of or under or in connection with the Loan Agreement or the other Loan
Documents. Notwithstanding the foregoing, Lender may, at its sole discretion,
bring an action for specific performance or any other appropriate action or
proceeding against Borrower to enable Lender to enforce and realize upon its
interests and rights in and to the Collateral securing the Loan. The provisions
of this Section 7.10 shall not, however, (a) constitute a waiver, release or
impairment of any Obligation evidenced or secured by any Loan Document; (b)
affect the validity or enforceability of the Loan Agreement or any of the rights
and remedies of Lender thereunder; (c) constitute a prohibition against Lender
to commence any other appropriate action or proceeding in order for Lender to
fully realize the security granted by the Collateral; or (d) constitute a waiver
of the rights of Lender to enforce the Obligations of Borrower, by money
judgment or otherwise, limited solely to the extent of any actual, out-of-pocket
loss, damage, cost, expense, liability, claim or



70

 

--------------------------------------------------------------------------------

 

 

other obligation incurred by Lender (including attorneys’ fees and costs
reasonably incurred) arising out of or in connection with any of the following:

﻿

(a)    any willful or intentional misrepresentation or gross negligence by
Borrower in connection with the Loan;

﻿

(b)    any acts of fraud, misappropriation of funds or theft by Borrower;

﻿

(c)    any unauthorized, consensual and intentional transfer, assignment, sale
or encumbrance of any Collateral under the Loan caused by the acts or omissions
of Borrower, other than as permitted under the Loan Agreement or the other Loan
Documents;

﻿

(d)    any material damage, destruction or waste to any Collateral or any
Timeshare Project caused by the acts or omissions of Borrower, its agents or
employees;

﻿

(e)    the removal or disposal by, or at the direction of Borrower, of any
portion of the Collateral, other than as permitted under the Loan Agreement or
the other Loan Documents;

﻿

(f)    any failure by Borrower to pay taxes, assessments, or other charges
affecting a Timeshare Project or any Collateral (including mechanics liens) as
may be required by Borrower pursuant to the Loan Agreement to the extent not
cured by Borrower within 30 days of Borrower’s knowledge thereof; provided,
however, that such 30 day cure period shall be extended so long as Borrower is
using reasonable commercial efforts to effect such cure and does so to the
reasonable satisfaction of Lender and further provided that such cure actions on
the part of Borrower stay the enforcement of such taxes, assessments and other
charges;

﻿

(g)    any failure by Borrower to maintain insurance as required by Borrower
pursuant to the Loan Agreement;

﻿

(h)    the misapplication or conversion by Borrower of (A) any insurance
proceeds received by Borrower which are paid by reason of any loss, damage or
destruction to the Collateral, or (B) any awards or other amounts received by
Borrower in connection with the condemnation of all or a portion of a Timeshare
Project in violation of the Loan Agreement, in each of the foregoing clauses (A)
and (B) only to the extent of proceeds received or misapplied by Borrower;
and/or;

﻿

(i)    the breach by Borrower of any of its representations, warranties,
covenants or indemnities in the Environmental Indemnity that is not cured within
the applicable cure periods contained therein. 

Notwithstanding anything to the contrary in this Agreement, (A) Lender shall not
be deemed to have waived any right which Lender may have under Section 506(a),
506(b), 1111(b) or any other provisions of the Bankruptcy Code to file a claim
in excess of the Limited Recourse Carve-Out Amount or to require that all
Collateral shall continue to secure all of the Obligations in accordance with
the Loan Agreement, and (B) Lender’s agreement not to pursue personal liability
of Borrower as set forth above SHALL BECOME NULL AND VOID and shall be of no
further force and effect, and the Obligations shall be fully recourse to
Borrower in the event that one or more of the following occurs:





71

 

--------------------------------------------------------------------------------

 

 

(a)    Borrower files a voluntary petition under any Debtor Relief Law or
consents to any such filing, or commences a proceeding for the appointment of a
receiver, trustee, liquidator or conservator of Borrower or of the whole or any
substantial part of the Collateral or a Timeshare Project or the whole or any
substantial part of Borrower’s assets;

﻿

(b)    an officer, director, representative or Person which controls, directly
or indirectly, Borrower, files, or joins in the filing of, an involuntary
petition against Borrower under the Bankruptcy Code or any other federal or
state bankruptcy or insolvency law, or solicits or causes to be solicited
petitioning creditors for any involuntary petition against Borrower from any
Person;

﻿

(c)    Borrower files an answer consenting to or otherwise acquiescing in or
joining in any involuntary petition filed against Borrower, by any other Person
under the Bankruptcy Code or any other federal or state bankruptcy or insolvency
law, or solicits or causes to be solicited petitioning creditors for any
involuntary petition from any Person;

﻿

(d)    in any case or proceeding under the Bankruptcy Code or in any other
judicial proceeding, Borrower makes application to a court to (A) declare that
all or any portion of the lien of Lender or the Obligations of Borrower to pay
principal and interest as specified in the Loan Agreement be rescinded, set
aside, or determined to be void or unenforceable, or (B) modify any of the terms
of any of the Loan Agreement without Lender’s consent;

﻿

(e)    the voluntary dissolution or liquidation of the Borrower; and/or

﻿

(f)    Borrower or any of its Affiliates asserts any claim, defense or offset
against Lender that Borrower has waived or agreed not to assert.

﻿

8.    COSTS AND EXPENSES; INDEMNIFICATION; DUTIES OF LENDER

﻿

8.1    Costs and Expenses.  Borrower shall promptly pay all taxes and
assessments and all reasonable expenses, charges, costs and fees provided for in
this Agreement or relating to the Loan, including, without limitation, fees and
costs incurred in connection with protective advances made by Lender under this
Agreement, any reasonable fees incurred for recording or filing any of the Loan
Documents, title insurance premiums and charges, tax service contract fees, fees
of any consultants, reasonable fees and expenses of Lender's counsel,
documentation, closing, and processing fees, printing, photostating and
duplicating expenses, air freight charges, escrow fees, costs of surveys,
premiums of hazard insurance policies and surety bonds and fees for any
appraisal and appraisal review, environmental report and environmental report
review, inspection report review, and market or feasibility study required by
Lender.  Borrower hereby authorizes Lender to disburse the proceeds of the Loan
to pay such expenses, charges, costs and fees notwithstanding that Borrower may
not have requested a disbursement of such amount.  Lender shall make such
disbursements notwithstanding the fact that the Loan is not “in balance” or that
Borrower is in default under the terms of this Agreement or any other Loan
Document.  Such disbursement shall be added to the outstanding principal balance
of the Note.  The authorization hereby granted shall be irrevocable, and no
further direction or authorization from Borrower shall be necessary for Lender
to make such disbursements.  However, the provision of this Section 8.1 shall
not prevent Borrower from paying such expense, charges, costs and fees from its
own funds.  All such expenses, charges, costs and fees shall be Borrower's
obligation



72

 

--------------------------------------------------------------------------------

 

 

regardless of whether or not Borrower has requested and met the conditions for a
disbursement of the Loan.  The obligations on the part of Borrower under this
Section 8.1 shall survive the closing of the Loan and the repayment
thereof.  Borrower hereby authorizes Lender, in its discretion, to pay such
expenses, charges, costs and fees at any time by a disbursement of the Loan.

﻿

8.2    Indemnification.  Borrower will INDEMNIFY, PROTECT, HOLD HARMLESS, and
defend Lender, its successors, assigns and shareholders (including corporate
shareholders), and the directors, officers, employees, servants and agents of
any of the foregoing, for, from and against:  (a) any and all liability, damage,
penalties, or fines, loss, costs or expenses (including court costs and
attorneys' fees, whether incurred in a third party action or in an action to
enforce this Agreement), claims, demands, suits, proceedings (whether civil or
criminal), orders, judgments, penalties, fines and other sanctions whatsoever
asserted against it as a result of actions, claims, counterclaims, fines,
penalties or otherwise and arising from or brought in connection with a
Timeshare Project, the Collateral, Lender's status by virtue of the Loan
Documents, sales of Timeshare Interests or the financing of such sales, in
either case, in violation of or in noncompliance with any Legal Requirements,
the breach by Borrower of any terms and provisions of the Loan Documents, the
sale or financing of Timeshare Interests, the creation of liens and security
interests, the terms of the Loan Documents or the transactions related thereto,
any assertion that Lender is a partner or joint venturer of Borrower or any
other Person by virtue of the making of the Loan, or any act or omission of
Borrower or an Agent, or their respective employees or agents, whether actual or
alleged (“Losses”), except to the extent that any of the foregoing Losses
described in this clause (a)  are caused by Lender's gross negligence or willful
misconduct or first accrue after foreclosure or deed in lieu of foreclosure; and
(b) any and all brokers' commissions or finders' fees or other costs of similar
type by any party in connection with the Loan, other than those owed to Ward
Financial.  On written request by a Person covered by the above agreement of
indemnity, Borrower will undertake, at its own cost and expense, on behalf of
such indemnitee, using counsel reasonably satisfactory to the indemnitee, the
defense of any legal action or proceeding to which such Person shall be a
party.  At Lender's option, Lender may at Borrower's expense prosecute or defend
any action within the scope of the indemnification contained in this Section 8.2
to the extent Borrower does not promptly prosecute or defend such action with
counsel reasonably acceptable to Lender.  No termination of this Agreement or
the other Loan Documents shall affect or impair the indemnification provisions
contained in this Section 8.2 and all such provisions shall survive such
termination.

﻿

8.3    Duties of Lender.  Lender shall not be liable or responsible in any way
for any loss or damage to the Notes Receivable or Receivables Collateral caused
by any warehouseman, carrier, forwarding agency, the Lockbox Agent (while the
Lockbox Agent is any Person other than Lender or any of its Affiliates),
Servicing Agent, Custodial Agent or any other Person whomsoever, excluding
damages or losses that occur as a result of Lender's gross negligence or willful
misconduct. 

﻿

8.4    Delegation of Duties and Rights.  Lender may execute any of its duties
and/or exercise any of its rights or remedies under the Loan Documents by or
through its officers, directors, employees, attorneys, agents, representatives
or through other Persons. 

﻿

8.5    Foreign Assets Control.  Lender may disclose any and all information
regarding Borrower and a Purchaser in connection with any regulatory examination
of Lender or to the extent Lender deems advisable to disclose such information
to such applicable regulatory agencies involving



73

 

--------------------------------------------------------------------------------

 

 

matters relating to the Trading With the Enemy Act, the Foreign Assets Control
Regulations or the Executive Order; provided, however, that if Lender is legally
permitted to do so, no such disclosure shall be made prior to the Lender (x)
giving the Borrower prior written notification within one (1) Business Day after
Lender's receipt of notice of any such required disclosure or decision of the
Lender to make such disclosure, that explains in reasonable detail (if known to
Lender), the basis for such disclosure, which notification shall include the
following: (i) the contents of the disclosure, (ii) the Person to whom the
disclosure must be made, and (iii) if known to Lender, the legal basis for the
disclosure; (y) using commercially reasonable efforts to require that any
recipient of such disclosure maintain such information on a confidential basis
in accordance with all Legal Requirements, including all applicable consumer
privacy laws; and (z) if Lender is legally permitted to do so, providing
Borrower with an opportunity to redact all of the names, social security numbers
and bank account numbers of, and all non-public personal information pertaining
to, any Purchasers. 

8.6    Release    In order to induce Lender to enter into this Agreement,
Borrower hereby agrees as follows: 

﻿

(a)    Borrower hereby fully, finally and forever acquits, quitclaims, releases
and discharges Lender and its officers, directors, employees, agents attorneys,
successors and assigns (the “Released Parties”) of and from any and all
obligations, claims, liabilities, damages, demands, debts, liens, deficiencies
or cause or causes of action to, of or for the benefit (whether directly or
indirectly) of Borrower, at law or in equity, known or unknown, contingent or
otherwise, whether asserted or unasserted, whether statutory, in contract or in
tort, as well as any other kind or character of action existing on or before the
date hereof and held, owned or possessed (whether directly or indirectly) by
Borrower on account of, arising out of, related to or concerning, whether
directly or indirectly, proximately or remotely (i) the negotiation, review,
preparation or documentation of the Loan Documents or any other documents or
agreements executed in connection therewith, (ii) the administration of the Loan
Documents, (iii) the enforcement, protection or preservation of Lender’s rights
under the Loan Documents, or any other documents or agreements executed in
connection therewith, or (iv) any action or inaction by Lender in connection
with any such documents, instruments and agreements (all of the above being
referred to herein as the “Released Claims”).  Notwithstanding the foregoing,
the Released Claims do not include any claims for future performance of express
contractual obligations that mature after the date hereof that are owed to the
Borrower by any of the Released Parties.  Borrower acknowledges that the
foregoing is intended to be a general release with respect to the matters
described therein.  Borrower expressly acknowledges and agrees that the waivers
and releases contained in this Section 8.6(a) shall not be considered as an
admission of and/or the existence of any claims of Borrower against any Released
Party.

﻿

(b)    In addition to the release contained above in Section 8.6(a), and not in
limitation thereof, Borrower does hereby agree that it will never prosecute, nor
voluntarily aid in the prosecution of, any action or proceeding relating to the
Released Claims, whether by claim, counterclaim or otherwise.

﻿

(c)    If, and to the extent that, any of the Released Claims are, for any
reason whatsoever, not fully, finally and forever released and discharged
pursuant to the terms above, Borrower does hereby absolutely and unconditionally
grant, sell, bargain, transfer, assign and convey to Lender all of the Released
Claims and any proceeds, settlements and distributions relating thereto.





74

 

--------------------------------------------------------------------------------

 

 



9.    CONSTRUCTION AND GENERAL TERMS

﻿

9.1    Payment Location.  All monies payable under the Loan Documents shall be
paid to Lender in lawful monies of the United States of America, through the
Lockbox Agent pursuant to the Lockbox Agreement, unless otherwise designated in
the Loan Documents or by Lender by notice.

﻿

9.2    Entire Agreement.  The Loan Documents exclusively and completely state
the rights and obligations of Lender and Borrower with respect to the Loan.  No
modification, variation, termination, discharge, abandonment or waiver of any of
the provisions or conditions of the Loan Documents shall be valid unless in
writing and signed by a duly authorized representative of the party sought to be
bound by such action.  The Loan Documents supersede any and all prior
representations, warranties and/or inducements, written or oral, heretofore made
by Lender and Borrower concerning this transaction, including any commitment for
financing.  To the extent there is a conflict or inconsistency between any
Timeshare Declaration (as it pertains to the right of Borrower to affect the
rights of mortgagees) and the Loan Documents, then, as between Borrower and
Lender, the provisions of the Loan Documents shall prevail.

﻿

9.3    Powers Coupled with an Interest.  The powers and agency hereby granted by
Borrower are coupled with an interest and are irrevocable until the Obligations
have been paid in full and are granted as cumulative to Lender's other remedies
for collection and enforcement of the Obligations.

﻿

9.4    Counterparts; Facsimile Signatures.  This Agreement and any other Loan
Document may be executed in counterparts, each of which when so executed shall
be deemed to be an original and all of which when taken together shall
constitute one and the same instrument.  The words “executed,” signed,”
“signature,” and words of like import in this Agreement, in any Loan Document or
in any other certificate, agreement or document related to this transaction
shall include, in addition to manually executed signature pages, images of
manually executed signatures transmitted by facsimile or other electronic format
(including, without limitation, “pdf”, “tif” or “jpg”) and other electronic
signatures (including, without limitation, any electronic sound, symbol, or
process, attached to or logically associated with a contract or other record and
executed or adopted by a person with the intent to sign the record).  The use of
electronic signatures and electronic records (including, without limitation, any
contract or other record created, generated, sent, communicated, received, or
stored by electronic means) shall be of the same legal effect, validity and
enforceability as a manually executed signature or use of a paper-based
record-keeping system to the fullest extent permitted by applicable law,
including the Federal Electronic Signatures in Global and National Commerce Act
and any other applicable law, including, without limitation, any state law based
on the Uniform Electronic Transactions Act or the Uniform Commercial Code. The
foregoing notwithstanding, the Note and all documents to be recorded in the real
estate records shall be manually executed. 

﻿

9.5    Notices.   All notices, requests and demands to be made hereunder to the
parties hereto must be in writing (at the addresses set forth below) and may be
given by any of the following means:

(a)    personal delivery;





75

 

--------------------------------------------------------------------------------

 

 

(b)    reputable overnight courier service; or

(d)    registered or certified, first class mail, return receipt requested. 





76

 

--------------------------------------------------------------------------------

 

 



Any notice, demand or request sent pursuant to the terms of this Agreement will
be deemed received (i) if sent pursuant subsection (a), upon such personal
delivery, (ii) if sent pursuant to subsection (b), on the next Business Day
following delivery to the courier service, (iii) if sent pursuant to subsection
(c), upon receipt if such receipt occurs between the hours of 9:00 a.m. and 5:00
p.m. (recipient's time zone) on a Business Day, and if such receipt occurs other
than during such hours, on the next Business Day following receipt and (iv) if
sent pursuant to subsection (d), 3 Business Days following deposit in the mail.

﻿





77

 

--------------------------------------------------------------------------------

 

 

The addresses for notices are as follows:

﻿

﻿

 

 

 

 

 

 

To Lender:

ZB, N.A. dba NATIONAL BANK OF ARIZONA

6001 N. 24th Street, Building B

Phoenix, AZ 85016

Attention:  Kristen Carreno

Telephone No.:  (602) 212-5404

 

With a copy to:

ZB, N.A. dba NATIONAL BANK OF ARIZONA

6001 N. 24th Street, Building B

Phoenix, AZ 85016

Attention:  Legal Department

Telephone No.:(602) 212-5404

 

With a copy to (which shall not constitute notice):

Gammage & Burnham, PLC

Forty North Central Avenue – 20th Floor

Phoenix, Arizona  85004

Attention:  Randall S. Dalton, Esq.

Telephone No.:  (602) 256-4482

 

 

To Borrower:

Bluegreen/Big Cedar Vacations, LLC

C/O Bluegreen Vacations Corporation

4960 Conference Way North, Suite 100

Boca Raton, Florida 33431

Attention:  Paul Humphrey

Telephone No.:  (561) 443-8876

 

With a courtesy copy to (but such notice shall not constitute notice to
Borrower):

Taylor English Duma LLP

1600 Parkwood Drive – Suite 200

Atlanta, Georgia  30339

Attention:  Mark I. Sanders, Esq.

Telephone No.:  (678) 336-7281

 

 

﻿

Bluegreen Vacations Corporation

4960 Conference Way North, Suite 100

Boca Raton, Florida 33431

Attention:  Legal Department

Telephone No.: (561) 912-8000

 

﻿

The failure to provide courtesy copies will not affect or impair Lender's rights
and remedies against Borrower.  Such addresses may be changed by notice to the
other parties given in the same manner as provided above.

﻿





78

 

--------------------------------------------------------------------------------

 

 

Notwithstanding the foregoing, a request for an Advance of the Loan pursuant to
Article 2 above will be deemed received only upon actual receipt

﻿

9.6    Borrower's Representative.    Borrower hereby designates the following
natural person as its representative for purposes of (i) making all decisions
with respect to the Loan and the Loan Documents, (ii) other than as permitted
pursuant to subsection 6.1(d)(v), delivering all notices, certificates, requests
for advance and other documents required by the terms of the Loan Documents or
requested by Borrower in connection with the Loan and (iii) taking all other
actions requested by Borrower in connection with the Loan and the Loan
Documents:

﻿

    Bluegreen/Big Cedar Vacations, LLC

C/O Bluegreen Vacations Corporation

4960 Conference Way North, Suite 100

Boca Raton, Florida 33431

Attention:  Paul Humphrey

Telephone No.:  (561) 443-8876

﻿

﻿

In taking action pursuant to the terms of this Agreement and the other Loan
Documents, Lender shall be entitled to rely, without further investigation, upon
any notice, certificate, request for advance or other document delivered in
writing and executed or signed by such representative of Borrower.  In addition,
Lender may, at its option, refuse to take action in the event a notice,
certificate, request for advance or other document is delivered to Lender which
has not been executed or delivered by such representative of Borrower (other
than as permitted pursuant to subsection 6.1(d)(v)).  Borrower may change such
representative upon written notice to Lender.

﻿

9.7    General Submission Requirements.  All documents, agreements, reports,
surveys, appraisal, insurance, references, financial information or other
submissions (collectively the “Submissions”) required under the Loan Documents
shall be in form and content reasonably satisfactory to Lender and prepared and
performed at Borrower's expense.  Lender shall have the prior right of approval
of any person, firm or entity responsible for preparing each Submission
(“Preparer”) and may reject any Submission if Lender believes in its sole
opinion that the experience, skill, reputation or other aspect of the Preparer
is unsatisfactory in any respect. 

9.8    Participation.    

﻿

(a)    At any time either concurrently with or subsequent to the execution and
delivery of this Agreement, ZB, N.A. dba NATIONAL BANK OF ARIZONA and its
successors (“NBA”) may assign to one or more banks or other financial
institutions (such banks and other financial institutions together with their
permitted successors and assigns, each, an “Assignee”) all or portions of its
rights and obligations as a lender under this Agreement and the other Loan
Documents, provided, however, that (i) each such assignment shall be of a
constant, not a varying, percentage of such rights and obligations under this
Agreement and the other Loan Documents, (ii) the parties to each such assignment
shall execute and deliver to NBA, for its acceptance, such assignment documents
(which shall include, without limitation, an assumption of NBA's obligations
hereunder to the extent of such assignment) as NBA may require, (iii) Borrower
shall execute and deliver (A) such replacement promissory notes as NBA may
require to evidence such assignment and the respective portions of the



79

 

--------------------------------------------------------------------------------

 

 

Loan held by NBA and each Assignee and (B) such other documents as NBA may
reasonably require in connection with such assignment; and (iv), such
assignments shall be subject to the Borrower's approval which shall not be
unreasonably withheld or delayed, provided that Borrower shall not have a right
to approve the Assignee or the assignment if (A) an Event of Default has
occurred and is continuing, or (B) the Borrowing Term has expired, or (C) the
Assignee is an Eligible Assignee.  If any such approval is not withheld in
writing with a statement of the reasons therefor within ten (10) days after NBA
gives notice of such an assignment, such approval shall be deemed given.  Upon
such assignment and assumption, (i) to the extent of the interest assigned the
(A) Assignee shall have the rights and obligations of a lender under the Loan
Documents and (B) the assignor (including, without limitation, NBA) shall be
relieved of such obligations and (ii) the obligations of NBA and Assignee to
fund Advances shall be several in accordance with the portion of the Loan held
by each, and not joint.  Notwithstanding the foregoing sentence, in the event
the Assignee is an Eligible Assignee and also an Affiliate of NBA, NBA shall not
be relieved of its obligations under the Loan Documents, and the obligations of
NBA and such Affiliate to fund Advances shall be joint and not several
obligations.  NBA and each Assignee may also transfer interests by way of
participation; provided, in the case of the transfer of such a participation
interest, (i) such selling party's obligations to the Borrower under this
Agreement and the Loan Documents shall remain unchanged; (ii) such selling party
shall remain solely responsible to the other parties hereto for the performance
of such obligations; and (iii) parties to this Agreement and the Loan Documents
shall continue to deal solely and directly with such selling party in connection
with such selling party's rights and obligations under this Agreement and the
Loan Documents.  In order to facilitate such assignments and participations, the
Borrower shall execute such further documents, instruments or agreements as
Lender may reasonably require; provided, however, that Borrower shall not be
responsible for any costs or expenses incurred in connection with any such
assignment or participation.

﻿

(b)    Upon any assignment of less than all of NBA's interest in the Loan, (i)
NBA will continue to act as administrative agent on behalf of all of lenders and
(ii) NBA and each Assignee may enter into such co-lending or other agreements
with all of the Assignees establishing (among other things) procedures for
administration and enforcement of the Loan, voting on various matters, the terms
under which NBA will act as administrative agent (and if applicable, collateral
agent), the terms and conditions governing further assignments and
participations by Assignee (if and to the extent further assignments are
permitted by NBA), and enforcement of the Loan Documents; provided, however,
that under no circumstances will any such agreements between NBA and any
Assignee alter, amend, change or result in the alteration, amendment or change
to any of the terms and conditions of this Agreement, without Borrower's prior
written consent.  So long as NBA is acting as administrative agent, Borrower
shall only be required and permitted to provide notices to and seek consents and
approvals through NBA and Borrower shall not communicate directly with the
Assignees, unless expressly approved by NBA.

(c)    Without limiting the other provisions of this Section, from and after
each assignment permitted pursuant to this Section (other than assignments by
NBA of its entire interest in the Loan): (i) all grants of collateral security
(including, without limitation, each deed of trust, mortgage, security
agreement, assignment of rents and leases, and other assignments for security in
the Loan Documents shall be deemed made to NBA in its capacity as administrative
agent for the pro rata benefit of NBA and the Assignees as lenders; (ii) all
obligations and liabilities of Borrower and pursuant to the Loan Documents shall
be deemed to inure to the pro rata benefit of NBA and the Assignees as lenders;
and (iii) all indemnity and reimbursement obligations of Borrower shall be in



80

 

--------------------------------------------------------------------------------

 

 

favor of NBA and Assignees in accordance with their pro rata interests and in
the case of indemnities shall include all named indemnified parties of NBA and
Assignee (for example an indemnity in favor of a party and its officers,
directors, agents, and employees shall be for the benefit of the officers,
directors, agents, and employees of each of NBA and the Assignee); provided that
any obligation of the Borrower to reimburse for out of pocket costs and expenses
of any party shall be deemed to refer to the party incurring such costs and
expenses.

(d)    As used herein, “Eligible Assignee” means (i) NBA or any of its
Affiliates or (ii) any other bank or financial institution that has assets of at
least $5,000,000,000; provided that  the identity of the Eligible Assignee (in
the case of clause (ii)) shall be subject to prior written approval of Borrower
which will not be unreasonably withheld or delayed.

﻿

9.9    Successors and Assigns.  All the covenants of Borrower and all the rights
and remedies of Lender contained in the Loan Documents shall bind Borrower, and,
subject to the restrictions on merger, consolidation and assignment contained in
the Loan Documents, its successors and assigns, and shall inure to the benefit
of Lender, its successors and assigns, whether so expressed or not.  Borrower
may not assign its rights in the Loan Documents in whole or in part.  Except as
may be expressly provided in a Loan Document, no Person shall be deemed a third
party beneficiary of any provision of the Loan Documents. 

﻿

9.10    Severability.  If any provision of any Loan Document is held to be
invalid, illegal or unenforceable under present or future laws, the legality,
validity and enforceability of the remaining provisions of the Loan Documents
shall not in any way be affected or impaired thereby.  In lieu of each such
illegal, invalid or unenforceable provision, there shall be added to the Loan
Document affected, a provision that is legal, valid and enforceable and as
similar in terms to such illegal, invalid and unenforceable provision as may be
possible.

﻿

9.11    Time of Essence.  Time is of the essence in the Performance of the
Obligations.

﻿

9.12    Miscellaneous.  All headings are inserted for convenience only and shall
not affect any construction or interpretation of the Loan Documents.  Unless
otherwise indicated, all references in a Loan Document to clauses and other
subdivisions refer to the corresponding paragraphs, clauses and other
subdivisions of the Loan Document.  All Schedules and Exhibits referred to in
this Agreement are incorporated in this Agreement by reference. 

﻿

9.13     FORUM SELECTION; JURISDICTION; CHOICE OF LAW.  THIS AGREEMENT AND THE
OTHER LOAN DOCUMENTS SHALL BE GOVERNED BY AND CONSTRUED IN ACCORDANCE WITH THE
LAWS OF THE STATE OF ARIZONA, THE PRIMARY PLACE OF BUSINESS OF LENDER, WITHOUT
GIVING EFFECT TO ITS CONFLICTS OF LAW PRINCIPLES.  BORROWER ACKNOWLEDGES THAT
THIS AGREEMENT AND THE OTHER LOAN DOCUMENTS WERE SUBSTANTIALLY NEGOTIATED IN THE
STATE OF ARIZONA, THIS AGREEMENT AND THE OTHER LOAN DOCUMENTS WERE DELIVERED BY
BORROWER IN THE STATE OF ARIZONA, EXECUTED BY LENDER IN THE STATE OF ARIZONA AND
ACCEPTED BY LENDER IN THE STATE OF ARIZONA AND THAT THERE ARE SUBSTANTIAL
CONTACTS BETWEEN THE PARTIES AND THE TRANSACTIONS CONTEMPLATED HEREIN AND THE
STATE OF ARIZONA.  SUBJECT TO THE PROVISIONS OF SECTION 9.14, FOR PURPOSES OF
ANY ACTION OR PROCEEDING ARISING OUT OF



81

 

--------------------------------------------------------------------------------

 

 

THIS AGREEMENT OR ANY OF THE OTHER LOAN DOCUMENTS, THE PARTIES HERETO HEREBY
EXPRESSLY SUBMIT TO THE NON-EXCLUSIVE JURISDICTION OF ALL FEDERAL AND STATE
COURTS LOCATED IN THE STATE OF ARIZONA AND BORROWER CONSENTS THAT IT MAY BE
SERVED WITH ANY PROCESS OR PAPER BY PERSONAL SERVICE WITHIN OR WITHOUT THE STATE
OF ARIZONA IN ACCORDANCE WITH APPLICABLE LAW.  FURTHERMORE, BORROWER WAIVES AND
AGREES NOT TO ASSERT IN ANY SUCH ACTION, SUIT OR PROCEEDING THAT IT IS NOT
PERSONALLY SUBJECT TO THE JURISDICTION OF SUCH COURTS, THAT THE ACTION, SUIT OR
PROCEEDING IS BROUGHT IN AN INCONVENIENT FORUM OR THAT VENUE OF THE ACTION, SUIT
OR PROCEEDING IS IMPROPER.  TO THE EXTENT THAT A COURT OF COMPETENT JURISDICTION
FINDS ARIZONA LAW INAPPLICABLE WITH RESPECT TO ANY PROVISIONS OF THIS AGREEMENT
OR THE OTHER LOAN DOCUMENTS, THEN, AS TO THOSE PROVISIONS ONLY, THE LAWS OF THE
STATES WHERE THE COLLATERAL IS LOCATED SHALL BE DEEMED TO APPLY.  NOTHING IN
THIS SECTION SHALL LIMIT OR RESTRICT THE RIGHT OF LENDER TO COMMENCE ANY
PROCEEDING IN THE FEDERAL OR STATE COURTS LOCATED IN THE STATES IN WHICH THE
COLLATERAL IS LOCATED TO THE EXTENT LENDER DEEMS SUCH PROCEEDING NECESSARY OR
ADVISABLE TO EXERCISE REMEDIES AVAILABLE UNDER THIS AGREEMENT OR THE OTHER LOAN
DOCUMENTS.

﻿

THIS AGREEMENT AND THE OTHER LOAN DOCUMENTS SHALL BE INTERPRETED WITHOUT REGARD
TO ANY RULE OR CANON OF CONSTRUCTION WHICH INTERPRETS AGREEMENTS AGAINST A
DRAFTSMAN.

﻿

9.14    DISPUTE RESOLUTION.  This section contains a jury waiver, arbitration
clause, and a class action waiver.  READ IT CAREFULLY.

﻿

This dispute resolution provision shall supersede and replace any prior “Jury
Waiver,” “Judicial Reference,” “Class Action Waiver,” “Arbitration,” “Dispute
Resolution,” or similar alternative dispute agreement or provision between or
among the parties.

﻿

JURY TRIAL WAIVER; CLASS ACTION WAIVER. As permitted by applicable law, each
party waives their respective rights to a trial before a jury in connection with
any Dispute (as “Dispute” is hereinafter defined), and Disputes shall be
resolved by a judge sitting without a jury.  If a court determines that this
provision is not enforceable for any reason and at any time prior to trial of
the Dispute, but not later than 30 days after entry of the order determining
this provision is unenforceable, any party shall be entitled to move the court
for an order compelling arbitration and staying or dismissing such litigation
pending arbitration (“Arbitration Order”). If permitted by applicable law, each
party also waives the right to litigate in court or an arbitration proceeding
any Dispute as a class action, either as a member of a class or as a
representative, or to act as a private attorney general.

﻿

ARBITRATION. If a claim, dispute, or controversy arises between us with respect
to this Agreement, related agreements, or any other agreement or business
relationship between any of us whether or not related to the subject matter of
this Agreement (all of the foregoing, a “Dispute”), and only if a jury trial
waiver is not permitted by applicable law or ruling by a court, any



82

 

--------------------------------------------------------------------------------

 

 

of us may require that the Dispute be resolved by binding arbitration before a
mutually agreed upon single arbitrator at the request of any party. By agreeing
to arbitrate a Dispute, each party gives up any right that party may have to a
jury trial, as well as other rights that party would have in court that are not
available or are more limited in arbitration, such as the rights to discovery
and to appeal.

﻿

Arbitration shall be commenced by filing a petition with, and in accordance with
the applicable arbitration rules of, JAMS or National Arbitration Forum
(“Administrator”) as selected by the initiating party. If the parties agree,
arbitration may be commenced by appointment of a licensed attorney who is
selected by the parties and who agrees to conduct the arbitration without an
Administrator. Disputes include matters (i) relating to a deposit account,
application for or denial of credit, enforcement of any of the obligations we
have to each other, compliance with applicable laws and/or regulations,
performance or services provided under any agreement by any party, (ii) based on
or arising from an alleged tort, or (iii) involving either of our employees,
agents, affiliates, or assigns of a party.  However, Disputes do not include the
validity, enforceability, meaning, or scope of this arbitration provision and
such matters may be determined only by a court. If a third party is a party to a
Dispute, we each will consent to including the third party in the arbitration
proceeding for resolving the Dispute with the third party. Venue for the
arbitration proceeding shall be at a location determined by mutual agreement of
the parties or, if no agreement, in the city and state where Lender is
headquartered.

﻿

After entry of an Arbitration Order, the non-moving party shall commence
arbitration (but shall not be required to commence arbitration in the event of
the moving party's decision not to do so as set forth in the next sentence). The
moving party shall, at its discretion, also be entitled to commence arbitration
but is under no obligation to do so, and the moving party shall not in any way
be adversely prejudiced by electing not to commence arbitration. The arbitrator:
(i) will hear and rule on appropriate dispositive motions for judgment on the
pleadings, for failure to state a claim, or for full or partial summary
judgment; (ii) will render a decision and any award applying applicable law;
(iii) will give effect to any limitations period in determining any Dispute or
defense; (iv) shall enforce the doctrines of compulsory counterclaim, res
judicata, and collateral estoppels, if applicable; (v) with regard to motions
and the arbitration hearing, shall apply rules of evidence governing civil
cases; and (vi) will apply the law of the state specified in the agreement
giving rise to the Dispute. Filing of a petition for arbitration shall not
prevent any party from (i) seeking and obtaining from a court of competent
jurisdiction (notwithstanding ongoing arbitration) provisional or ancillary
remedies including but not limited to injunctive relief, property preservation
orders, foreclosure, eviction, attachment, replevin, garnishment, and/or the
appointment of a receiver, (ii) pursuing non-judicial foreclosure, or (iii)
availing itself of any self-help remedies such as repossession (but Lender shall
not have the right to exercise any right of setoff against any of Borrower’s
present or future accounts with Lender or any present or future accounts on
deposit with Lender that Borrower holds jointly with someone else, other than
the Lockbox Account). The exercise of such rights shall not constitute a waiver
of the right to submit any Dispute to arbitration. 

﻿

Judgment upon an arbitration award may be entered in any court having
jurisdiction except that, if the arbitration award exceeds $4,000,000, any party
shall be entitled to a de novo appeal of the award before a panel of three
arbitrators. To allow for such appeal, if the award (including Administrator,
arbitrator, and attorney's fees and costs) exceeds $4,000,000, the arbitrator
will issue a



83

 

--------------------------------------------------------------------------------

 

 

written, reasoned decision supporting the award, including a statement of
authority and its application to the Dispute. A request for de novo appeal must
be filed with the arbitrator within 30 days following the date of the
arbitration award; if such a request is not made within that time period, the
arbitration decision shall become final and binding. On appeal, the arbitrators
shall review the award de novo, meaning that they shall reach their own findings
of fact and conclusions of law rather than deferring in any manner to the
original arbitrator. Appeal of an arbitration award shall be pursuant to the
rules of the Administrator or, if the Administrator has no such rules, then the
JAMS arbitration appellate rules shall apply.

﻿

Arbitration under this provision concerns a transaction involving interstate
commerce and shall be governed by the Federal Arbitration Act, 9 U.S.C. § 1 et
seq. This arbitration provision shall survive any termination, amendment, or
expiration of this Agreement. If the terms of this provision vary from the
Administrator's rules, this arbitration provision shall control.

﻿

RELIANCE. Each party (i) certifies that no one has represented to such party
that the other party would not seek to enforce jury and class action waivers in
the event of suit, and (ii) acknowledges that it and the other party have been
induced to enter into this Agreement by, among other things, the mutual waivers,
agreements, and certifications in this section.

﻿

9.15    Interpretation.  This Agreement and the other Loan Documents will not be
construed against Lender merely because of Lender's involvement in the
preparation of such documents and agreements.

﻿

9.16    Destruction of Note; Substitute Note.  In the event the Note is
mutilated or destroyed by any cause whatsoever, or otherwise lost or stolen and
regardless of whether due to the act or neglect of Lender, Borrower will execute
and deliver to Lender in substitution therefor a duplicate promissory note
containing the same terms and conditions as the promissory note so mutilated,
destroyed, lost or stolen, within 10 days after Lender notifies Borrower of any
such mutilation, destruction, loss or theft of such note and delivery to
Borrower of an affidavit certifying that the same was not negotiated and
Borrower will only be liable on the replaced note executed by Borrower.  Upon
Borrower's delivery of such duplicate promissory note, Borrower will be relieved
of all obligations under the original promissory note so mutilated, destroyed,
lost or stolen and will thereafter be bound solely by the provisions of such
duplicate promissory note.  The Lender shall be entitled to have the Note
subdivided into notes of lesser denominations or substituted for new notes, all
containing the same terms as the original Note being substituted or subdivided,
in connection with an assignment of all or any portion of the Loan pursuant to
the terms of Section 9.9 hereof.

﻿

9.17    Compliance With Applicable Usury Law.  It is the intent of the parties
hereto to comply with the Applicable Usury Law.  Accordingly, notwithstanding
any provisions to the contrary in the Loan Documents, in no event shall the Loan
Documents require the payment or permit the collection of interest in excess of
the maximum contract rate permitted by the Applicable Usury Law.

﻿

9.18    NO RELATIONSHIP WITH PURCHASERS.  LENDER DOES NOT HEREBY ASSUME AND
SHALL HAVE NO RESPONSIBILITY, OBLIGATION OR LIABILITY TO PURCHASERS, LENDER'S
RELATIONSHIP BEING THAT ONLY OF A CREDITOR WHO HAS TAKEN AN ASSIGNMENT FROM
BORROWER OF THE NOTES RECEIVABLE IN ORDER TO



84

 

--------------------------------------------------------------------------------

 

 

FACILITATE PERFORMANCE OF THE OBLIGATIONS.  EXCEPT AS REQUIRED BY LAW AND FOR
FILINGS MADE WITH THE SECURITIES & EXCHANGE COMMISSION, OR ANY STOCK EXCHANGE ON
WHICH BLUEGREEN'S OR BLUEGREEN'S PARENTS OR INDIRECT PARENT'S STOCK OR OTHER
OWNERSHIP INTEREST IS OR MAY BE TRADED, BORROWER WILL NOT, AT ANY TIME, USE THE
NAME OF OR MAKE REFERENCE TO LENDER WITH RESPECT TO A TIMESHARE PROJECT, THE
SALE OF TIMESHARE INTERESTS OR OTHERWISE, WITHOUT THE EXPRESS WRITTEN CONSENT OF
LENDER.

﻿

9.19    NO JOINT VENTURE.  THE RELATIONSHIP OF BORROWER AND LENDER IS THAT OF
DEBTOR AND CREDITOR, AND IT IS NOT THE INTENTION OF EITHER OF SUCH PARTIES BY
THIS OR ANY OTHER LOAN DOCUMENT BEING EXECUTED IN CONNECTION WITH THE LOAN TO
ESTABLISH A PARTNERSHIP OR JOINT VENTURE WITH BORROWER OR ANY OTHER PERSON, AND
THE PARTIES HERETO SHALL NOT UNDER ANY CIRCUMSTANCES BE CONSTRUED TO BE PARTNERS
OR JOINT VENTURERS.

﻿

9.20    Scope of Reimbursable Attorney's Fees.  As used in the Loan Documents,
the term “attorneys' fees” includes the reasonable fees of attorneys licensed to
practice law in any jurisdiction, law clerks, paralegals, investigators and
others not admitted to the bar but performing services under the supervision of
a licensed attorney.  As used in the Loan Documents, attorneys' fees incurred by
Lender in the enforcement of any remedy or covenant include attorneys' fees
incurred in any foreclosure of the Loan Documents, in enforcing any rights of
indemnification under the Loan Documents, in protecting or sustaining the lien
or priority of the Collateral, or in any proceeding arising from or connected
with any such matter, including any bankruptcy, receivership, injunction or
other similar proceeding, or any appeal from or petition for review of any such
matter, and with or without litigation.

﻿

9.21    Confidentiality.  Borrower and Lender shall mutually agree on the
contents of any press release, public announcement or other public disclosure
regarding this Agreement and the transactions contemplated hereunder to be made
following the mutual execution and delivery of this Agreement; provided that,
(a) the Lender may disclose the terms hereof and give copies of the Loan
Documents to assignees and participants and to prospective assignees and
participants, and (b) Lender acknowledges that the terms hereof may be disclosed
in the periodic filings related to Bluegreen with the United States Securities
and Exchange Commission and in the notes to Borrower's financial statements.  If
either party fails to respond to the other party in writing with either an
approval or a disapproval within five (5) Business Days of a party's receipt of
the other party's request for consent or approval as expressly contemplated
pursuant to this Section 9.21, then such consent or approval will be deemed to
have been given, provided that such five (5) Business Day period will not
commence to run unless and until the other party has received all information,
materials, documents and other matters required to be submitted to it hereunder,
with respect to such consent or approval and all other information, materials,
documents and other matters reasonably essential to its decision process.

﻿

9.22    Relief from Automatic Stay, Etc.  To the fullest extent permitted by
law, in the event Borrower shall make application for or seek relief or
protection under the federal bankruptcy code (“Bankruptcy Code”) or other Debtor
Relief Laws, or in the event that any involuntary petition is filed against the
Borrower under such Code or other Debtor Relief Laws, and not dismissed with



85

 

--------------------------------------------------------------------------------

 

 

prejudice within 45 days, the automatic stay provisions of Section 362 of the
Bankruptcy Code are hereby modified as to Lender to the extent necessary to
implement the provisions hereof permitting the filing of financing statements or
other instruments or documents; and Lender shall automatically and without
demand or notice (each of which is hereby waived) be entitled to immediate
relief from any automatic stay imposed by Section 362 of the Bankruptcy Code or
otherwise, on or against the exercise of the rights and remedies otherwise
available to Lender as provided in the Loan Documents.

﻿

9.23    Reliance.  Lender's examination, inspection, or receipt of information
pertaining to Borrower, the Collateral or a Timeshare Project shall not in any
way be deemed to reduce the full scope and protection of the warranties,
representations and Obligations contained in the Loan Documents.

﻿

9.24    Limitation of Damages.  Neither Borrower, Lender nor any of its
Affiliates or successors shall be liable for any indirect, special, incidental,
consequential or punitive damages in connection with any breach of contract,
tort or other wrong relating to the Loan Documents (including with limitation
damages for loss of profits, business interruption or the like), whether such
damages are foreseeable or unforeseeable, unless any of such damages arise out
of or the gross negligence or willful misconduct of such party or any of its
Affiliates.  Furthermore, as between Borrower and Lender, Borrower shall be
responsible for and Lender is hereby released from any claim or liability in
connection with: 

﻿

(a)       safekeeping any Collateral;

(b)       any loss or damage to any Collateral;

(c)       any diminution in value of the Collateral; or

(d)       any act or default of another Person (other than Lender or its
Affiliates).

﻿

Lender shall only be liable for any act or omission on its part constituting
willful misconduct or gross negligence.  In the event Borrower brings suit
against Lender in connection with the transactions contemplated hereunder and
Lender is found not to be liable, Borrower agrees to indemnify and hold Lender
harmless from all costs and expenses, including attorneys' fees, incurred by
Lender in connection with such suit.  This Agreement is not intended to obligate
Lender to take any action with respect to the Collateral or to incur expenses or
perform any obligation or duty of Borrower.  Borrower's obligations under this
Section shall survive termination of this Agreement and repayment of the Loan.

﻿

9.25    Waiver of Right of First Refusal.  Borrower (on behalf of itself and its
Affiliates) hereby irrevocably waives any right of first refusal it may have to
purchase Timeshare Interests (including without limitation the right of first
refusal contained in any Timeshare Declaration in favor of Borrower, as
declarant) with respect to any Timeshare Interests acquired by Lender, or its
nominee or assignee, through the exercise or enforcement of the Lender’s rights
related to the Collateral under this Agreement or the other Loan
Documents.  Borrower agrees that in the event that Lender, or its nominee or
assignee, acquires title to any such Timeshare Interests under the circumstances
described in the foregoing sentence, such Timeshare Interests may be assigned,
transferred or sold free and clear of any right of first refusal in favor of
Borrower.

﻿





86

 

--------------------------------------------------------------------------------

 

 

9.26    Consents, Approvals and Discretion.  Whenever Lender's consent or
approval is required or permitted, or any documents or other items are required
to be acceptable to Lender, such consent, approval or acceptability shall be at
the sole and absolute discretion of Lender, which shall not be unreasonably
withheld, delayed or conditioned.  Whenever any determination or act is at
Lender's discretion, such determination or act shall be at the sole and absolute
discretion of the Lender, which shall not be unreasonably withheld, delayed or
conditioned.

﻿

9.27    USA Patriot Act Notice.  The following notification is provided to
Borrower pursuant to Section 326 of the USA Patriot Act of 2001, 31 U.S.C.
Section 5318:

﻿

(i)    IMPORTANT INFORMATION ABOUT PROCEDURES FOR OPENING A NEW ACCOUNT.  To
help the government fight the funding of terrorism and money laundering
activities, Federal law requires all financial institutions to obtain, verify,
and record information that identifies each person or entity that opens an
account, including any deposit account, treasury management account, loan, other
extension of credit, or other financial services product.  What this means for
Borrower:  When Borrower opens an account, if Borrower is an individual, Lender
will ask for Borrower's name, taxpayer identification number, residential
address, date of birth, and other information that will allow Lender to identify
Borrower and, if Borrower is not an individual, Lender will ask for Borrower's
name, taxpayer identification number, business address, and other information
that will allow Lender to identify Borrower.  Lender may also ask, if Borrower
is an individual, to see Borrower's driver's license or other identifying
documents and, if Borrower is not an individual, to see Borrower's legal
organizational documents or other identifying documents.

﻿

(ii)    Government Regulation.  Borrower shall not (a) be or become subject at
any time to any law, regulation, or list of any government agency (including,
without limitation, the U.S. Office of Foreign Asset Control list) that
prohibits or limits Lender from making any advance or extension of credit to
Borrower or from otherwise conducting business with Borrower, or (b) fail to
provide documentary and other evidence of Borrower's identity as may be
requested by Lender at any time to enable Lender to verify Borrower's identity
or to comply with any applicable law or regulation, including, without
limitation, Section 326 of the USA Patriot Act of 2001, 31 U.S.C. Section 5318.
 

﻿

9.28    Errors and Omissions.  Borrower hereby agrees that it will, within ten
(10) days of a request by Lender, comply with any reasonable request by Lender
to correct documentation errors, omissions or oversights, if any, that occur in
any documentation relating to the Loan.

﻿

9.29    Background Statements.  The recitals set forth above are hereby
incorporated into the operative provisions of this Agreement.

﻿

9.30    Waiver of Defenses and Release of Claims.  The undersigned hereby (i)
represents that the undersigned does not have any defenses to or setoffs against
any indebtedness or other obligations owing in connection with the Loan by
Borrower, to Lender or Lender's affiliates (the “Owed Obligations”), nor any
claims against Lender or Lender's affiliates for any matter whatsoever, related
or unrelated to the Owed Obligations, and (ii) releases Lender and Lender's
affiliates, officers, directors, employees and agents from all claims, causes of
action, and costs, in law or equity, known or unknown, whether or not matured or
contingent, existing as of the date hereof that the undersigned has or may have
by reason of any matter of any conceivable



87

 

--------------------------------------------------------------------------------

 

 

kind or character whatsoever, related or unrelated to the Owed Obligations,
including the subject matter of this Agreement as of the date hereof. The
foregoing release does not apply, however, to claims for future performance of
express contractual obligations that mature after the date hereof that are owing
to the undersigned by Lender or Lender's affiliates. As used in this paragraph,
the word “undersigned” does not include Lender or any individual signing on
behalf of Lender. The undersigned acknowledges that Lender has been induced to
enter into or continue the Owed Obligations by, among other things, the waivers
and releases in this paragraph.

﻿

9.31    Document Imaging.  Lender shall be entitled, in its sole discretion, to
image or make copies of all or any selection of the agreements, instruments,
documents, and items and records governing, arising from or relating to any of
Lender's loans to Borrower, including, without limitation, this Agreement and
the other Loan Documents, and Lender may destroy or archive the paper originals;
however, no original promissory notes shall be destroyed.  The parties hereto to
the extent permitted by applicable law (a) waive any right to insist or require
that Lender produce paper originals, (b) agree that such images shall be
accorded the same force and effect as the paper originals and (c) agree that
Lender is entitled to use such images in lieu of destroyed or archived originals
for any purpose, including as admissible evidence in any demand, presentment or
other proceedings upon certification thereof under oath that such image is a
true and correct copy of the original.  Upon payment of the Loan, the Lender
shall deliver the original Note to Borrower marked “paid in full” and mark its
records that the Loan has been paid.

﻿

9.32    Second A&R Loan Agreement.  The Second A&R Loan Agreement is hereby
amended and restated in its entirety as set forth in this Agreement.  This
Agreement supersedes the Second A&R Loan Agreement in its entirety.  All of the
rights and undertakings under the Second A&R Loan Agreement of the parties
thereto existing as of the Effective Date are hereby confirmed and, subject to
and, if applicable, as amended by, the terms and conditions hereof, continued
under this Agreement.

﻿

9.33    Beneficial Ownership.  To the extent Borrower qualifies as a “legal
entity customer” under the Beneficial Ownership Regulation, Borrower agrees to
promptly deliver to Lender a Beneficial Ownership Certification in relation to
Borrower prior to or in connection with the execution of this Agreement. 
Borrower hereby agrees to provide such information and documentation as Lender
may reasonably request during the term of the Loan to confirm or update the
continued accuracy of the information provided in any Beneficial Ownership
Certification.  As used in this Section 9.33, “Beneficial Ownership
Certification” means a certification regarding beneficial ownership required by
the Beneficial Ownership Regulation. As used in this Section 9.33, “Beneficial
Ownership Regulation” means 31 C.F.R. § 1010.230.

﻿

[The remainder of this page is intentionally left blank]





88

 

--------------------------------------------------------------------------------

 

 

[SIGNATURE PAGE TO THIRD AMENDED AND RESTATED

LOAN AND SECURITY AGREEMENT]

(Hypothecation Facility)

﻿

IN WITNESS WHEREOF, the parties hereto have executed this Agreement or have
caused the same to be executed by their duly authorized representatives, and
delivered, as of the date first above written.

﻿

﻿

 

﻿

BORROWER:

 

BLUEGREEN/BIG CEDAR VACATIONS, LLC, a Delaware limited liability company

 

By:         /s/ Raymond S. Lopez

Name:    Raymond S. Lopez

Title:      Vice President

 

 

 

﻿





89

 

--------------------------------------------------------------------------------

 

 

[Counterpart Signature Page TO THIRD AMENDED AND RESTATED

LOAN AND SECURITY AGREEMENT]

(Hypothecation Facility)

﻿

IN WITNESS WHEREOF, the parties hereto have executed this Agreement or have
caused the same to be executed by their duly authorized representatives, and
delivered, as of the date first above written.

﻿

 

﻿

LENDER:

 

ZB, N.A. DBA NATIONAL BANK OF ARIZONA, a national banking association

 

By:         /s/ Kristen Carreno

Name:    Kristen Carreno

Title:      Senior Vice President

 

﻿



90

 

--------------------------------------------------------------------------------